                EXHIBIT 7

                         Part 2




Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 1 of 27
                                                                            t:
                                                                            0-


                                                  The
                                       Merriam-
                                        Webster
                                       Dictionary




                                           Merriam-Webster, Incorporated
                                               Springfield, Massachusetts
Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 2 of 27
                                                                                                                                                 0-




                                                                                      This new edition of The Merriam-Webster Dictionary is the
                                                                                    seventh in a line of Merriam-Webster paperback dictionaries
                                                                                    which began in 1947. It is based on and preserves the best
               A GENUINE MERRIAM-WEBSTER                                            aspects of preceding editions, but it now includes the most
The name Webster alone is no guarantee of excellence. It is used by a
                                                                                    important recent vocabulary that was added to Merriam=
number of publishers and may serve mainly to mislead an unwary buyer.               Webster's Collegiate Dictionary, Eleventh Edition over the
                                                                                    past decade. Throughout the dictionary, over 8,000 usage
 Merriam-WebsterTM is the name you should look for when you consider                examples, including 1,000 that are newly added for this edi-
 the purchase of dictionaries or other fine reference books. It carries the         tion, illustrate meanings and help to clarify definition's. All
 reputation of a company that has been publishing since 1831 and is your            the new material has been based on examples of actual use
 assurance of quality and authority.                                                found in the Merriam-Webster citation files and in edited
                                                                                    texts online.

                                                                                       The nearly 65,000 entries and more than 75,000 definitions
                                                                                    in this dictionary give coverage to the most frequently used
                                                                                    words in the language. The heart of the dictionary is the A-Z
                                                                                    vocabulary section, where readers will find information
                                                                                    about meaning, spelling, pronunciation, etymology, and syn-
                                                                                    onyms. This section is followed by others that users have
                                                                                    long found useful: the section Foreign Words and Phrases
                                                                                    covers words and phrases from other languages that often
                                                                                    occur in English texts but have not become part of the En-
                                                                                    glish vocabulary; the section Biographical Names identifies
                                                                                    individuals from history and contemporary culture, as well
Copyright © 2016 by Merriam-Webster, Incorporated                                   as biblical, legendary, and mythological characters; the sec-
                                                                                    tion Geographical Names identifies places of importance in
ISBN 978-0-87779-295-6                                                              the United States and the world, along with current popula-
                                                                                     tion figures.
All rights reserved. No part of this work covered by the copyrights hereon may be
reproduced or copied in any form or by any means—graphic, electronic, or              The Merriam-Webster Dictionary has been created by a
mechanical, including photocopying, recording, taping, or information storage       company that has been publishing dictionaries for more
and retrieval systems—without written permission of the publisher.                  than 150 years and continues to maintain an in-house staff
                                                                                    of experienced lexicographers. For this edition, the primary
MADE IN THE UNITED STA I ES OF AMERICA                                              editing of the main A-Z vocabulary section and the Foreign
                                                                                    Words and Phrases was done by Senior Editor James G.
3rd Printing Quad Graphics Martinsburg, WV July 2016                                Lowe. Daniel J. Hopkins edited the Geographical Names,
                                                                                    and Michael G. Belanger edited the Biographical Names.
                                                                                    Specialist editors included Adrienne M. Scholz for cross=
                                                                                    reference, Joshua S. Guenter for pronunciation, James L.
                                                                                    Rader for etymology, and Joan I. Narmontas for life science.
                                                                                    Data entry and data-file processing were handled by Daniel
                                                                                    B. Brandon. Susan L. Brady acted as production editor,
                                                                                    guiding the book through its typesetting stages, assisted by
                                                                                    Emily A. Vezina. Proofreaders included Tasha Martino
                                                                                    Bigelow, Serenity H. Carr, Ilya A. Davidovich, Allison M.
                                                                                    DeJordy, Joanne M. Despres, Benjamin T. Korzec, Maria A.
                                         Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 3 of 27
  crest • criticize                                                                                                     171                                          critique • cross-fertilization
                                                                                       170
                                                                                                                                                                                   \-,land\ n : land devoted to the
     or limit <the       of a hill> — crest-ed 2criminal n : One who has committed a                  critique \kra-itek\ n : a critical estimate crop-land       production of plant crops
     Vkres-tad\ adj — crest-less adj               crime                                               or   discussion
  2
   crest vb 1 : CROWN 2 : to reach the crest crim-i-nol-o-gy                                          crit-ter Vkri-tar\ n : CREATURE                            crop-per Vkra-par\ n : a raiser of crops;
     of 3 : to rise to a crest                                         \,kri-ma-'na-la-je\ n : the                                                                esp : SHARECROPPER
                                                   scientific study of crime and criminals —          croak Vkrerk \ n : a hoarse harsh cry (as of cro-quet                                   n : a game in which
    crest-fall-en Vkrest-,f6-lan\ adj : DISPIR- crim-i-no-log-i-cal \-ma-na-'1a-ji-kal\                a  frog)    —   croak    vb
                                                                                                  adj                                                             mallets are used to drive wooden balls
     ITED, DEJECTED                                — crim-i-nol-o-gist                                croaker Vkro-kar\ n 1 : an animal that through a series of wickets set out on a
   Cre-ta-ceous \kri-ita-shas\ adj-: of, relat-                                                        croaks 2 : a fish that produces croaking lawn
     ing to, or being the latest period of the 'crimp Vkrimp \ vb : to                                 or    grunting noises
     Mesozoic era marked by great increase in crinkled, wavy, or bent           cause   to become                                                                 cro-quette \krek-lket\ n [F] : a small often
                                                                                                      Croat Vkro-,at\ n : CROATIAN                                 rounded mass of minced meat, fish, or
     flowering plants, diversification of mam- 2crimp n : something (as a curl                        Cro-atian \kri5-1a-shan\ n 1 :             a  native   or
     mals, and extinction of the dinosaurs — produced by or as if by                        in hair)                                     2  : a  Slavic   lan-     vegetables fried in deep fat
                                                                                crimping                inhabitant of Croatia                                     crosier        or crozier Vkr6-zhar\ n : a staff
     Cretaceous n                                 crim-son \'krim-zan\ : a deep purplish                guage spoken by Croatians              —   Croatian
   cretin Vkre-en\ n [F cretin, fr. F dial. cre- red color — crimson nadj                                                                                          carried by bishops and abbots
  . tin, lit., wretch, innocent victim, fr. L cringe Vkrinj \ vb                                        adj                                                      'cross Vkreps\ n 1 : a structure consisting
                                                                         cringed; cringing : to        cro-chet \kr(i-ishaN n : needlework done of an upright beam and a crossbar used
    christianus Christian] 1 : one affected shrink in fear : WINCE,                                     with a single       thread    and   hooked     needle
     with cretinism 2 : a stupid person                                        COWER                                                                               esp. by the ancient Romans for execution
                                                  crinkle Vkrin-kA \ vb crin-kled; crin-                 — crochet vb                                               2 : a figure of the cross on which Christ
   cretin-ism \-1i-zain\ n : a usu. congenital kling : to form many                                                         n  : a thick  earthenware       pot
     abnormal condition characterized by curves; also : WRINKLE —                short bends or        crock Vkralc\                                                was crucified used as a Christian symbol
     physical stunting and mental retardation crin-kly \                             crinkle    n  —                                                                3 : a hybridizing of unlike individuals or
                                                                      \ adj                            crockery Vkra-ka-re\ n : EARTHENWARE strains; also : a product of this                                         . a
   cre-tonne Vkre-,tan\ n : a strong un- crin-o-line Vkri-no-lan\ n                                     croc-o-dile Vkra-lca-,di(-a)1\ n [ME & L; punch delivered with a circular motion
    glazed cotton cloth for curtains and up- weave cloth used for stiffening        1  :  an   open=
                                                                                         and lining      ME cocodrille, fr. AF, fr. ML cocodrillus, over an opponent's lead
     holstery                                      2 : a full stiff skirt or underskirt made of          alter. of L crocodilus, fr. Gk krokodilos 2cross vb 1 : to lie or place across; also
   cre-vasse \kri-'vas\ n : a deep fissure esp. crinoline                                                lizard, crocodile, fr. kroke shingle, pebble :INTERSECT 2 : to cancel by marking a
    in a glacier                                'cripple \'kri-pal\ n : one that is disabled             + drillos worm] : any of several thick. cross on or by lining through                                          3
   crev-ice Vkre-vas \ n : a narrow fissure        or deficient in a specified manner <a so-             skinned long-bodied carnivorous reptiles :THWART, OBSTRUCT 4 : to go or extend
 'crew Vkrii\ chiefly Brit past of CROW            cial                                                  of tropical and subtropical waters                          across : TRAVERSE 5 : HYBRIDIZE 6 : to
 2crew n [ME true, fr. MF, a reinforcement, 2cripple
                                                            vb crip-pled;                                cro-cus Vkr&-kas\ n, pl cro-cus-es also meet and pass on the way <our letters
    lit., increase, fr. croistre to grow, fr. L make lame 2 : to makecrippling                 1 : to
                                                                                useless or imper-         crocus or cro-ci \-,k1\ :           any   of  a  large     ,----,ed in the mail>
    crescere] 1 : a body of people trained to fect — crippler VIcri-p(0-)lar\                             genus of low herbs related to the irises across adj 1 : lying across 2 : CONTRARY,
    work together for certain purposes 2 : a cri-sis Vkri-sas\ n, pl cri-ses n                            and having          brightly     colored      flowers       OPPOSED 3 : marked by bad temper 4
    group of people who operate a ship, fr. L, fr. Gk krisis, lit., decision,\-,sez\ [ME,                 borne singly in early spring                                : HYBRID — cross-ly adv
                                                                                         fr. krinein
    train, aircraft, or spacecraft 3 : the row- to decide] 1 : the turning point
                                                                                         for   better    Crohn's disease Vkreinz\ n : a chronic cross-bar Vkros-,bar\ n : a transverse bar
    ers and coxswain of a racing shell; also or worse in an acute disease                                  inflammatory disease of the gastrointesti- or piece
    : the sport of rowing engaged in by a decisive or critical                      or fever 2 : a
                                                                          moment                           nal tract and esp. the ileum                              cross-bow \-,bo\ n : a short bow mount-
    crew — crew-man \-man\ n                     crisp Vkrisp \ adj 1 : CURLY, WAVY 2                    croissant \krO-'scent, krwa-10.11 \ n, pl ed crosswise at the end of a wooden stock
   crew cut n : a very short bristly haircut       : BRITTLE <a ti potato chip> 3 : FIRM,                  croissants \same or -'scents, -Isanz\ : a that shoots short arrows
  crew-el Vkrii-al \ n : slackly twisted wor- FRESH              lettuce> 4 : being sharp and              rich crescent-shaped roll                                 cross-breed Vkros-,bred, -'brecl\ vb
    sted yarn used for embroidery — crew- clear <a ti photo> 5 : LIVELY,
                                                                                               SPAR-      Cro-Ma-gnon \krel-lmag-nan, -'man-yan\ -bred \-'bred\; -breed-ing : HYBRIDIZE
    el-work \-,wark\ n                            KLING 6 : FROSTY,                                        n - a hominid of a tall erect race            known        cross-coun-try \-11(0n-ire\ adj 1 : ex-
 'crib VIcrib \ n 1 : a manger for feeding VIGORATING — crispSNAPPY;                     also : IN-
                                                                              vb — crisply adv              from skeletal remains found in southern tending or moving across a country (as                                2
    animals 2 : a child's bedstead with high — crisp-ness n — crispy adj                                    France and usu. classified as the same : proceeding over the countryside of
    sides 3 : a building or bin for storage (as 'criss-cross Vkris-,kros                                    species as present-day humans — Cr0- fields and woods) and not by roads 3 :the
    of grain) 4 : something used for cheating with crossed lines 2 : to\ vb      go
                                                                                      1 : to mark
                                                                                     or  pass back          Magnon adj                                                  or relating to racing or skiing over
    in an exam                                    and forth                                                crone Vkron\ n : HAG                                         countryside instead of over a track or
2crib vb cribbed; cribbing 1 : to put in a 2crisscross
                                                                 adj : marked or characterized             crony Vki-O-ne\ n, pl cronies : a close run — cross-country adv : a current
    crib 2 : STEAL, PLAGIARIZE — crib-ber by crisscrossing — crisscross
                                                                                         adv                 friend esp. of long standing                              cross-cur-rent \-11(ar-ant\ n 1
    n                                           3crisscross n : a pattern formed by                      'crook Vkriik \ vb : to curve or bend sharp- running counter to another                               2 : a con-
  cribbage Vkri-bij \ n : a card game usu. crossed lines                                                     ly                                                          flicting tendency — usu. used in pl.
    played by two players and scored on a crit abbr critical; criticism                                   2crook n 1 : a bent or curved
                                                                                                                                                     implement 'cross-cut \-,kat\ vb : to cut or saw cross-
    board (cribbage board)                       criete-ri-on \kri-ltir-e-an\ -n, p1 -ria                    2 : a bent or curved part; also : BEND, wise esp. of the grain ofor                        wood
  crib death n : SUDDEN INFANT DEATH : a standard on which a judgment                                        CURVE 3 : SWINDLER, THIEF                                2 crosscut adj 1 : made             used for cross-
                                                                                            may    be                                                                                                           across the
   SYNDROME                                       based                                                     crook-ed \'kris-kad\ adj 1 : having a cutting <a ti saw> 2 : cut
  crick Vkrik \ n : a painful spasm of mus- critic \'kri-tik\ n 1 : a person who                              crook   : BENT,    CURVED     2  : DISHONEST      —        grain
                                                                                              judges                                                                  3crosscut n : something that cuts
                                                                                                                                                                                                                   through
   cles (as of the neck)                          literary or artistic works 2 : one inclined                 crook-ed-ly adv — crook-ed-ness n
"crick-et Vkri-kat\ n [ME criket, fr. AF, of to find fault                                                  croon Vkriin\ vb : to sing or hum in a transversely
   imit. origin] : any of a family of leaping crit-i-cal Vkri-ti-kal \ adj 1 : being                          gentle murmuring voice — croon-er n                       cross-ex-am-ine \,krei-sig-iza-mon\ vb
   insects related to the grasshoppers and lating to a condition or disease                    or re-                                       handle    of a whip; : to examine with questions to check the
                                                                                         involving         'crop    \'krap\    n   1 : the
                                                                                                                                                                                                     questions — cross-
   noted for the chirping noises of the male danger of death                 care> 2 : being a                also : a short riding whip 2 : a pouch in answers to previous                      \-,za-maJna- shan\ n —
2cricket n [MF criquet goal stake in a            crisis 3 : inclined to criticize 4 : relating               the throat of many birds and insects ex-am-i-na-tion                                   n
   bowling game] : a game played with a bat to criticism or                                                   where food is received 3 : something (as cross-ex-am-in-er
   and ball by two teams on a field centering ful judgment critics            5 : requiring care-
                                                                         thinking>                            a  plant   product)     that  can   be   harvested; cross-eyed Vkr6-,sid\ adj : having one
   upon two wickets each defended by a ly \-k(a-)1-6\ adv                           — crit-i-cal-                                                                          or both eyes turned inward toward the
                                                                                                               also : the yield at harvest
   batsman                                       crit-i-cise Brit var of cRrricizE                          2crop vb cropped; crop-ping 1 : to re-
                                                                                                                                                                           nose
  crier Vkri(-0)r\ n : one who calls out crit-i-cism Vkri-ta-,si-zam \                                                              of  : cut    off  short; also cross-fer-til-i-za-tion                   \-,far-ta-laJza-
                                                                                   n   1  :  the  act          move     the  tips
   proclamations and announcements                of criticizing; esp : CENSURE 2 : a judg-                    : TRIM 2 : to feed on by cropping 3 : to shan\ n 1 : by                    fertilization between sex cells
  crime Vkrim \ n : a serious offense against ment or review 3 : the art                                       devote (land) to crops 4 : to appear un- produced                               separate individuals or
   the public law                                                                      of judging                                                          cropped         sometimes       by   individuals of different
                                                  works of literature or art                                   expectedly <new        problems     have
l crim-i-nal Vkri-ma-n1\ adj 1 : involving                                                                                                                                 kinds;    also  : CROSS-POLLINATION 2 : a
                                                 crit-i-cize Vkri-to-,siz\ vb -cized; -ciz-ing                 up>                                                                         or productive interchange (as
   or being a crime 2 : relating to crime or 1 : to judge        as a critic : EVALUATE 2 : to                crop duster n : a person who uses an air- broadening                      cultures)     — cross-fer-til-ize
   its punishment — crim-i-nal-i-ty               find fault : express criticism • Syn-                         plane to spray        crops    with   insecticidal          between
                   n — crim-i-nal-ly adv          onyms BLAME, CENSURE, CONDEMNDocument 43-12                                :  an
                                                                                                                dusts; also Filed   airplane   so  used                     \-'fart-to-,liz\ vb
                                       Case 3:17-cv-00652-KDB-DSC                                                                      10/29/18 Page 4 of 27
   preset • pretend                                                                                                                                                                             pretense • prickle
                                                                                              568                              569
   pre-set Vpre-,set\ vb -set; -setting : to                                                                                                                                                                              also pre-
   set beforehand — preset n                           of pressing; esp : the application of force
                                                                                                             pre-tense or pretence Vpre-,tens, sup-                  pri- from going> — pre-vent-able
   pre-shrink \pre-Ashrink\ vb -shrank                 to something by something else in direct                                1  : CLAIM;     esp     :  one  not            vent-ible Yven-to-bal\ adj — pre-ven-
                                                       contact with it 3 : the force exerted over             'tens    \  n                                                               \-'ven-to-tiv\ adj or n — pre-ven-
    \-'shrank \ ; -shrunk \!shrank \ : to shrink       a surface divided by its area 4 : the stress           ported by fact 2 : mere display : SHOW 3 ta-tive                          \-'ven-chon\ n — pre-ven-tive
      (as a fabric) before making into a gar- or                                                              :  an    attempt     to attain a certain condition tion
      ment                                                  urgency of matters demanding atten-                <made a ,---, at discipline> 4 : false              show \-'ven-tiv\ adj or n
                                                       t ion                                                                                                                                      \,pre-'var-bal\ adj ; having
     pre-side                vb pre-sid-ed; pre- 2pressure vb pres-sured;                                      : PRETEXT <a --, of objectivity> — pre- pre-ver-bal             not    yet  acquired       the faculty of speech
      siding EL praesidere to guard,                                                         pres-sur-ing      tension         \pri-'ten-chan\        n
      over, fr. prae in front of + sedere topreside    : to apply pressure to                                                        \pri-'ten-chas\       adj  1 : mak-     1pre•view       Vpre-,vyii \ vb : to see or discuss
                                                                                                             pre-ten-tious
      : to exercise guidance or control 2sit]     1 pressure group n : a group that seeks to
                                                                                                               ing or possessing usu. unjustifiedstyle>           claims beforehand; esp : to view or show in ad-
                                               : to
      occupy the place of authority; esp : to act influence         governmental policy but not to             (as    to   excellence)     <a  e•--, literary             2 vance of public presentation
                                                       elect candidates to office                                                              on one's ability or 2preview n 1 : FORETASTE3 2also                     : an advance
      as chairman                                                                                              :    making       demands
     pres-i-dent Vpre-za-dant\ n 1 : one cho- pressure              suit n : an inflatable suit for             means       : AMBITIOUS       <too — an undertak- showing or viewing snatchespre-vue                         from a
      sen to preside <'— of the assembly> 2 tect       high-altitude flight or spaceflight to pro-              ing> — pre-ten-tious-ly adv — pre-ten- \-oryii\                             : a showing of
                                                             the body from low pressure
        the chief officer of an organization (as a pres-sur-ise                                                 tious-ness n                                                    motionpicture advertised for future ap-
      corporation or society) 3 : an elected of- pres-sur-ize Brit var of PRESSURIZE                           pret•er-it or pret-er-ite Vpre-ta-rat\past            n : a pearance
      ficial serving as both chief of state and ing 1                    Vpre-sha-,riz \ vb -ized; -iz-         verb      form   expressing action in the                      pre-yi-ous Vpre-ve-as\ adj : going before
                                                               :
      chief political executive; also : a chief of in than to maintain higher pressure with-                   pre-term        VI/Pre-Itarm,        'pre-,\  adj :  of,  re-     : EARLIER, FORMER • Synonyms
     state often with only minimal political atmospheric         without; esp : to maintain normal               lating     to, being, or brought forth by pre- FOREGOING,pre-vi-ous-ly              PRIOR, PRECEDING, ANTE-
     powers — pres-i-den-cy \-dan-se\ n — plane cabin) pressure within (as an air-                                                                                               CEDENT —                             adv
                                                                                                                 mature birth <a ,--, infant>
     pres-i-den-tial \,pre-za-'den-chol \ adj                             during high-altitude flight          pre-ter-nat-u-ral          \,pre-tar-'na-cho-rol\ adj pre-vision \pre'vi-zhan\ n 1 : FORE-
                                                      or spaceflight 2 : to apply pressure to
                                                                                                                 1 : exceeding what is natural ordinary           <his ---, SIGHT, PRESCIENCE 2 : FORECAST, PRE-
    pre-si-dio                        n, pl
     [Sp] : a military post or fortified -di-os       : to design to withstand pressure — pres-3                                   2  :  inexplicable       by                    DICTION <a •••••-, of success>
                                                                                                                 stamina>                                                                                      adj : occurring or ex-
     ment in an area currently or orig. settle-       sur-i-zation \,pre-sho-ra-tza--shon \ n
                                             under pres-ti-dig-i-ta-tion                                          means — pre-ter-nat-u-ral-ly adv stated pre-war Vpre-'wor\
     Spanish control                                                                   \,pres-ta-,di-ja-lta-    pre-text       Vpre-,tekst\     n    : a  purpose                 isting  before     a  war
    pre-sid-i-um \pri-isi-de-am \ n, pl -ia           shon\ n : SLEIGHT OF HAND
                                                                                                                  or assumed to cloak the real intention or "prey \'Pra\ n, pl prey                               also preys 1 : an
     a\ or -iums [Russ prezidium, fr. L praesi- pres-tige           \pres-'tezh, -itej \ n [F, fr. MF,            state    of  affairs                                            animal     taken    for   food  by a predator; also
     dium garrison] : a permanent executive urn,      conjuror's trick, illusion, fr. LL praestigi-              pret-ti-fy     Vpri-ti-,fiN vb -fled; -fy-ing : to : VICTIM 2 : the act or habit of preying
     committee that acts for a larger body in a tricks,fr.fr.L praestigiae, pl., conjuror's                        make pretty — pret-ti-fi-ca-tion \,pri-ti- 2prey vb 1 : to raid for                             booty 2 : to seize
     Communist country                                               praestringere to graze, blunt,                fa-Ica-short\     n                                             and  devour prey 3 : to have a harmful or
  "pre-soak \(,)Pre-'serk \ vb : to soak before- constrict,         fr. prae- in front of + stringere
                                                      to bind tight] : standing or estimation in               "pret-ty Vpri-te\ adj pret-ti-er; -est                   [ME wearing effect
                                                                                                                                                                                    — abbr proof
     hand                                                                                                          prat",    prety,  fr. OE   prxttig tricky, fr. prxtt DR
  2pre-soak                                           the eyes of people : REPUTATION • Syn-                                  1 : pleasing by delicacy or grace                   ' ce \'pris\ n 1 archaic : VALUE 2 : the
                                                                                                                                                                                "pri
                Vpre-,sOk \ n 1 : an instance of onyms                INFLUENCE,                                   trick]                                                 ele- amount of money paid or asked for the
     presoaking 2 : a preparation used in pre- WEIGHT, CACHET                                AUTHORITY,            : having conventionally accepted
     soaking clothes                                 jas   -Ite-\
                                                                               — pres-ti-gious \-'ti-              ments of beauty <,----, flowers> 2affairs>     : MISER-   -     sale of a specified thing; also : the cost at
   pre-sort \(,)pre-isort\ vb : to sort (mail) 1pres-to           adj                                               ABLE,     TERRIBLE <a ,---, state of                     a which something is obtained
     by zip code usu. before delivery to a post ly] — used      Vpres-te, \ inter] [It, quick, quick-               : moderately large <a ---,negative         profit> 4 2once vb priced; pric-ing 1 : to set a
     office                                                          to indicate the sudden appear-                 : PLEASANT        —   usu. used in                   con- • price on 2 : to ask the price of 3 : to
 'press Vpres \ n 1 : a crowded condition 2presto    ante or occurrence of something                                structions       <the truth was not so ++,> drive by raising prices <priced themselves
        THRONG 2 : a machine for exerting magic :adv or adj 1 : suddenly as if by                                   • Synonyms COMELY, FAIR,
                                                                                                                                                                   BEAUTI-  .       out of the market>
     pressure 3 : CLOSET, CUPBOARD 4 po                         IMMEDIATELY 2 : at a rapid tern-                    FUL,     ATTRACTIVE,        LOVELY — pret-tiny price—fix-ing Vpris-,fik-sin \ n : the setting
                                                           —  used                                                                                                       n
    : PRESSURE 5 : the properly creased con-                         as  a  direction    in music                    \-to-ie\ adv —       pret-ti-ness       \-te-nas  \            of prices artificially (as by producers or
    dition of a freshly pressed garment 6 pre-stress                 \(,)pre-istres\ vb : to introduce
                                                     internal stresses into (as a structural                      2pretty adv : in some
                                                                                                                                                  degree : MODERATE- government)
    : PRINTING PRESS; also : the act or the beam)              to counteract later load stresses                     LY; also : QUITE, MAINLY                                      price-less \-las\ adj : having a value be-
    process of printing 7 : a printing or pub- pre-sum-ably                                                       3pretty vb pret-tied;
                                                                                                                                                 prettying : to make yond any price :INVALUABLE • Syn-
    lishing establishment 8 : the media (as reasonable                     \pri-I zii-ma-ble\ adv : by               pretty — usu. used with up                                     onyms PRECIOUS, COSTLY, EXPENSIVE
    newspapers and magazines) of public presume assumption                                                          pretty boy n : a man who is notably good., price support n : artificial maintenance
    news and comment; also : persons (as re- sum-ing 1 :                         \ vb pre-sumed;      pre-           looking                                                         of prices of a commodity at a level usu.
    porters) employed in these media 9 out                               to take upon oneself with-                 pretzel      \'pret-sal\ n [G Brezel, ultim. fr. L fixed through government action
                                                           leave or warrant : DARE 2 : to take                        brachiatus having branches like arms,                  fr.
    : comment in newspapers and periodicals for granted
                                                                     : ASSUME 3 : act or behave                                                                                       rice war n : a period of commercial
                                                                                                                                                                       glazed Pcompetition
 2press vb 1 : to bear down
                                     upon : push with undue boldness —topre-sum-able                                  brachium arm] : a brittle or chewyshaped                                           in which prices are repeat-
    steadily against 2 : ASSAIL, COMPEL 3 \-'zil-ma-bal\ adj                                                          usu. salted slender bread often                                edly cut by the competitors
    : to squeeze out the juice or contents of pre-sumption                                                            like a loose knot                                             pricey also pricy Vpri-se\ adj pric-i-er;
    <--+ grapes> 4 : to squeeze to a desired : presumptuous \pri-izamp-shan\ n 1                                     prey abbr previous; previously mastery -est : EXPENSIVE <a •-•-- restaurant>
                                                                            attitude   or conduct : AU-              pre-vail \pri-lval \ vb 1 : to            win
   density, shape, or smoothness; esp : IRON                                                                                                                                       'prick \'prik\ n 1 : a mark or small wound
   5 : to try hard to persuade : URGE 6 : to DACITY by
                                                                 2 : an attitude or belief dictated
                                                          probability;                                                : TRIUM          2 : to be or become effective made by a pointed instrument 2 : some-
    follow through : PROSECUTE 7 : CROWD                                   also  : the  grounds   lending                SUCCEEDD 3 : to       urge      successfully                         sharp or pointed 3 : an instance of
   <reporters —'ed around the players> 8 probability                 to a belief — pre-sump-tive                       upon     her   to  sing> 4 : to be frequent thing              pricking;      also : a sensation of being
                                                    \-tiv\ adj                                                                                                           adv
   : to force one's way 9 : to require haste pre-sump-tu-ous                                                           : PREDOMINATE — pre-vail-ing-ly                                pricked
   or speed in action — press-er n                                                 \priJzomp-cha-was
                                                    adj : overstepping due bounds : taking\                           prey-a-lent Vpre-va-lant\ adj : generally               — 2prick vb 1 : to pierce slightly with           a sharp
  press agent n : an agent employed to es- liberties
                                                                 —                                                     or widely existent : WIDESPREAD                                point;    also   :  to  have  or cause a pricking
   tablish and maintain good public rela- pre-sup-pose               pre-sump-twous-ly adv                                                 \-lans\ n
                                                                                                                       pr v                                                                            2 : to affect with anguish or
   tions through publicity                                                \,pre-sa-iix5z\ vb 1 : to                         - ar
                                                                                                                      pre-var-i-cate         \pri-Lver-o-,Rat\ vb -cat- sensation     remorse      <,---,s  his conscience> 3 : to out-
                                                    suppose      beforehand                                                                                                 col-
  press•ing adj : URGENT <a           need>         forehand       as   a
                                                                                     2 : to require be-                ed; -cat-ing [L praevaricari to act in of line with punctures <+•-• out a pattern> 4
  press-man Vpres-man, -,man \ n : the op- pre-suppo-si-tion                necessary      condition —                 lusion, lit., to straddle, fr. prae in         front
                                                                                                                                                                                         to stand or cause to stand erect <the
   erator of a press and esp. a printing press shan \ n                                \(,)pre-,sa-pa-'zi-             + varicare to straddle, fr. varus bow- :dog's ears wed up at the sound> • Syn-
  press-room \-rum, -,rum \ n 1 : a room pre-teen                                                                       legged] : to deviate               from    the     truth
                                                                                                                                                   — pre-var-i-ca-tion onyms                       PUNCH, PUNCTURE, PERFORATE,
   in a printing plant containing the printing yet 13 VpreJten \ n : a boy or girl not                                  : EQUIVOCATE                                                    OR   E, DRILL
   presses 2 : a room for the use of report- pre-tend         years   old   —  preteen      adj                          \-,ver-a-ika-shan\        n     —  pre-var-i-ca-tor           B
   ers                                                            \pri-'tend\ vb 1 : PROFESS                             \-hver-a-,kra.-tar\ n                                        prick-er Vpri-kar\ n :BRIAR; also :THORN
                                                                                                                                     \pri-'vent\ vb 1 : to keep from " prick-le \'pri-kal\
                                                                                                                                                                                                                n 1 : a small sharp pro-
"pres-sure \ 'pre-shar\ n 1 : the burden of <doesn't                  to be scientific> 2 : FEIGN
                                                           to be angry> 3 : to lay claim                               pre-vent                                                                    on a plant) 2 : a slight stinging
   physical or mental distress 2 : the action a throne>                                                  to              happening       or existing <steps to +--, war> cess (as                  prick-ly Vpri-kla adj
                         Case 3:17-cv-00652-KDB-DSC               — pre-tender n
                                                                                      Document 43-12 Filed                        hold back : HINDER,
                                                                                                                         2 : to 10/29/18                 PageSTOP  5 of<,---,27us pain —
              Merriam                                                   I

              Webster s
             Collegiate®
             Dictionary
                        ELEVENTH
                         EDITION




                 Merriam-Webster, Incorporated
                  Springfield, Massachusetts, U.S.A.




Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 6 of 27
                   A GENUINE MERRIAM-WEBSTER
    The name Webster alone is no guarantee of excellence. It is used by a
    number of publishers and may serve mainly to mislead an unwary
    buyer.

   Merriam-WebsterTM is the name you should look for when you
   consider the purchase of dictionaries or other fine reference books.
   It carries the reputation of a company that has been publishing since
   1831 and is your assurance of quality and authority.




Copyright © 2012 by Merriam-Webster, Incorporated




Library of Congress Cataloging in Publication Data

Merriam-Webster's collegiate dictionary. — Eleventh ed.
         p.     cm.
   Includes index.
ISBN 978-0-87779-807-1 (Laminated unindexed : alk. paper)
ISBN 978-0-87779-808-8 (Jacketed hardcover unindexed : alk. paper)
ISBN 978-0-87779-809-5 (Jacketed hardcover with digital download : alk. paper)
ISBN 978-0-87779-810-1 (Leatherlook with digital download : alk. paper)
ISBN 978-0-87779-813-2 (Canadian)
ISBN 978-0-87779-814-9 (International)
   1. English language—Dictionaries. I. Title: Collegiate dictionary. II. Merriam-
   Webster, Inc.
  PE1628.M36       2003
  423—dc21                                            2003003674
                                                               CIP


Merriam-Webster's Collegiate Dictionary, Eleventh Edition, principal copyright
2003

COLLEGIATE is a registered trademark of Merriam-Webster, Incorporated

All rights reserved. No part of this book covered by the copyrights hereon may be
reproduced or copied in any form or by any means—graphic, electronic, or
mechanical, including photocopying, taping, or information storage and retrieval
systems—without written permission of the publisher.


Made in the United States of America

16th Printing Quad Graphics Versailles KY January 2012




Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 7 of 27
   296           crim cons critical
   crim con abbr criminal conversation                                                                \kre--.61-(dyb, -.6-(,)yo\ n, pl -Hos [Sp — more at                            reaction — used
   crime Vkrim \ n [ME, fr. AF, fr. L crimen accusation, reproach, crime;                   (1604) 1 a : a person of pure Spanish descent born in Spanish Amen.
                                                                                                                                                                   CREOLE]           taming a nuclear
       prob. akin to L cernere to sift, determine] (14c) 1 : an act or the com-             ca b : a person born and usu. raised in a Spanish-American country                       \Ari-ta-ika-la-te\
       mission of an act that is forbidden or the omission of a duty that is                2 : a domestic animal of a breed or strain (as of cattle) developed in                   ness \-kal-nas\ n
       commanded by a public law and that makes the offender liable to pun-                 Latin America; esp, often cap : any of a breed of hardy muscular ponies                  syn CRITICAL,
                                                                                            orig. developed in Argentina — criollo adj                                               CENSORIOUS me
       ishment by that law; esp : a gross violation of law 2 : a grave offense
       esp. against morality 3 : criminal activity <efforts to fight                 4    tripes Vkrips \ inter] [euphemism for Christ] (1910) — used as a mild                      feels. CRITICAL r
       : something reprehensible, foolish, or disgraceful <it's a             to waste      oath                                                                                     ly in order to jud
      good food> syn see OFFENSE — crime-less \ -las \ adj                               'crip-ple Vkri-pal \ n [ME cripel, fr. OE crypel; akin to OE creopan to                     a tende ncy to j
    crime against humanity (1945) : atrocity (as extermination or en-                       creep — more at CREEP] (bef. 12c) 1 a sometimes offensive : a lame or                    d sparage m e n t
      slavement) that is directed esp. against an entire population or part of a            partly disabled person or animal b : one that is disabled or deficient                   querulous rex
       population on specious grounds and without regard to individual guilt                in a specified manner <a social           2 : something flawed or imperfect              TIOUS suggests a
      or responsibility even on such grounds                                            ! cripple adj (13c) : being lame, flawed, or imperfect                                       trivial grounds <
                                                                                         3cripple vt crip-pled; crippling \-p(a-)lin \ (14c) 1 : to deprive of the
                                                                                                                                                                                                    ing
                                                                                                                                                                                               picking
    crime against nature (1828) : SODOMY                                                                                                                                             Irverse p to 13(
                                                                                                                                                                                     disposition
  lcrim-i-nal \'kri-ma-n9, 'krim-nal \ adj [ME, fr. AF or LL; AF criminal,                  use of a limb and esp. a leg <the accident left him crippled> 2 : to de.
                                                                                           prive of capability for service or of strength, efficiency, or wholeness                  tone of the  revie
      fr. LL criminalis, fr. L crimin-, crimen crime] (I5c) 1 : relating to, in-                                                                                                          angle
      volving, or being a crime          neglect> 2 : relating to crime or to the           <an economy crippled by inflation> syn see MAIM, WEAKEN — crip-                      critical atngeles
                                                                                           pler \-p(a-)lar\ n — crip-pling-ly \-p(a-)1i0-16 adv                                             ak pia
      prosecution of suspects in a crime           statistics> <brought        action>
      3 : guilty of crime; also : of or befitting a criminal <a             mind> 4
                                                                                                   \ikri_sas n, p1 cri-ses \ ricrhserz \ [ME, fr. L, fr. Gk krisis, lit., de-    critical mass n
      : DISGRACEFUL — crim-i-nal-ly adv                                                    cision, fr. krinein to decide — more at CERTAIN] (15c) 1 a : the turn-                 produce a pa rt ici
                                                                                           ing point for better or worse in an acute disease or fever b : a parox-                            t el>
  ! criminal n (ca. 1626) 1 : one who has committed a crime 2 : a person                                                                                                               lcla epro n t n (,
      who has been convicted of a crime                                                    ysmal attack of pain, distress, or disordered function C : an emotion.                  rittai
                                                                                                                                                                                 cre
                                                                                           ally significant event or radical change of status in a person's life <a               th  e d e r
                                                                                                                                                                                           si ivative is 2
    criminal conversation n (1732) : adultery considered as a tort                                                                                                               critical region n
    criminal court n (1678) : a court that has jurisdiction to try and punish              midlife         2 : the decisive moment (as in a literary plot) 3 a : an
                                                                                           unstable or crucial time or state of affairs in which a decisive change is             which the null by
      offenders against criminal law                                                                                                                                             critical value n
    crim-i-nal-ist Vkri-ma-nl-ist\ n (1951) : a specialist in criminalistics               impending; esp : one with the distinct possibility of a highly undesir-
    crim-i-nal-is-tics \                          ,krim-na-'lis- \ n pl but sing in        able outcome <a financial            b : a situation that has reached a criti-         ssppeonding to a cril
      constr (1943) : application of scientific techniques in collecting and an-           cal phase <the environmental             syn see JUNCTURE                             cr -ic-as-ter Vkr
                                                                                        'crisp Vkrisp\ adj [ME, fr. OE, fr. L crispus; akin to W crych curly] (bef.              crit-i-cise Brit var
      alyzing physical evidence in criminal cases                                          12c) 1 : CURLY, WAVY; also : having close stiff or wiry curls or waves                crit-i-cism \'kri-t:
   crim-i-nal-i-ty \,kri-ma-'na-la-td \ n (1611) 1 : the quality or state of               2 a : easily crumbled : BRITTLE <a          cracker> b : desirably firm and            favorably <seekir
      being criminal 2 : criminal activity <urban                                          crunchy         lettuce> 3 a : notably sharp, clean-cut, and clear <a                  servation or rum
   crim'i'nal-ize Vkri-ma-n9-,iz, ikrim-nn.-,liz\ vt -ized; -iz-ing (ca. 1956)             illustration; also : concise and to the point <a            reply> b : notice.         uating or analyzii
      : to make illegal : OUTLAW; also : to turn into a criminal or treat as               ably neat        new clothes> C : BRISK, LIVELY <a             tale of intrigue)       such evaluation o
     criminal — crim-i-nal-i-za-tion                                     ,krim-na-la-            musical tempi> d : briskly cold                 winter weather>; also            tific investigation
          \n                                                                               : FRESH, INVIGORATING <,----, autumn air> <a          white wine> e : deftly           matters as origin,
   criminal law n (1769) : the law of crimes and their punishments                         and powerfully executed <a            tennis serve> syn see FRAGILE —                 crit-i-cize Vkri-ta
   criminal lawyer n (1869) : a lawyer who specializes in criminal law; esp                CriSp•ly adv — crisp-ness n                                                                  vt 1 : to cons
     : a lawyer who represents defendants in criminal cases                            ! crisp vt (14c) 1 : CURL, CRIMP 2 : to cause to ripple : WRINKLE 3                        : EVALUATE 2 :
   crim-i-nate Vkri-ma-mat \ vt -nat-ed; -nat-ing [L criminatus, pp. of                   : to make or keep crisp          vi 1 : CURL 2 : RIPPLE 3 : to become                   ciz-ab: \ ,s za- I
     criminari, fr. crimin-, crimen accusation] (1645) : INCRIMINATE —                    crisp                                                                                    syn c IT C E.
     crim-i-na-tion \,kri-ma-'nn.-shan\ n                                              3crisp n (14c) 1 a : something crisp or brittle <burned to a                     <rye       NOUNCE mean
   crimini var of CREMINI                                                                         b chiefly Brit : POTATO CHIP — usu. used in pl. 2 : a baked des-                 fault esp. with n
   crim-i-nol-o-gy                          n [It criminologia, fr. L crimin-, cri-       sert of fruit with crumb topping <apple                                                  for using violent
     men + It -o- + -logia -logy] (1882) : the scientific study of crime as a so-        crisp-bread Vkrisp-,bred\ n (ca. 1927) : a plain dry unsweetened crack-                   buking <reprehe
     cial phenomenon, of criminals, and of penal treatment — crim-i-no-                   er made from crushed grain (as wheat or rye)                                             SURE carries a s
     log-i-cal                     \ adj — crim-i-no-log-i-cal-ly \ -k(a-)le \ adv       crisp-en Vkris-pan \ vt (1931) : to make crisp           vi : to become crisp             Senator formal!
     — crim-i-nol-o-gist \,kri-maJta-la-jist\ n                                          crisper Vkris-par \ n (1835) : one that crisps; specif : a closed container               disapproval or 1
   crim•i-nous Vkri-ma-nas\ adj (15c) : CRIMINAL                                          in a refrigerator intended to prevent loss of moisture from fresh pro-                   ventional lifesty
   crim-i-ny Vkri-ma-ne, 'kri- \ inter] [perh. alter, of jimmy, gemini, mild              duce                                                                                     unfavorable jud
     oath, prob. euphemism for LLJesu domine Jesus Lord!] (1681)— used                   crisp-head Vkrisp-,hed\ n (1966) : ICEBERG LETTUCE                                        DENOUNCE add:
     as a mild oath or to express surprise                                               crispy Vicris-pa adj crisp-i-er; -est (14c) 1 : CRISP 1                  hair> 2          <a pastoral lette
 'crimp Vkrimp \ vt [D or LG krimpen to shrivel; akin to MD crampe                        : appealingly crunchy : CRISP           fried chicken> — crisp-i-ness n               'cri-tique \kra-90
     hook, cramp] (1712) 1 : to cause to become wavy, bent, or pinched: as             'criss-cross Vkris-,kros \ vb [obs. christcross, crisscross mark of a cross]             „ esp : a critical est
     a : to form (leather) into a desired shape b : to give (synthetic fibers)            vt (1818) 1 : to mark with intersecting lines 2 : to pass back and                    'critique vt cri-tiq
     a curl or wave like that of natural fibers C : to pinch or press together            forth through or over           vi 1 : to go or pass back and forth 2                   VIEW       the pla
    (as the margins of a pie crust) in order to seal 2 : to be an inhibiting or            : OVERLAP, INTERSECT                                                                  critter \'kri-tar\
     restraining influence on : CRAMP <sales had been -wed by credit con- !             crisscross adj (1840) : marked or characterized by crisscrossing —                      ,CRNA abbr certif
    trols —Time> — crimp-er Vkrim-par \ n                                                  crisscross adv                                                                       'croak VkrOk \ vb
!  crimp n (1863) 1 : something produced by or as if by crimping: as a 3crisscross n (1833) 1 : a crisscross pattern : NETWORK 2 : the state                                      deep harsh soum
    : a section of hair artificially waved or curled b : a succession of                  of being at cross-purposes; also : a confused state                                     BLE 1 3 slang :
    waves (as in wool fiber) C : a bend or crease formed in something 2                 cris-ta Vkris-ta\ n, pl cris-tae \-,te, -,t1\ [NL, fr. L, crest — more at                 slang : KILL
    : something that cramps or inhibits : RESTRAINT, CURB                                 CREST] (1959) : any of the inwardly projecting folds of the inner mein'                croak n (1561): a
Scrimp n [perh. fr. 'crimp] (1758) : a person who entraps or forces men                   brane of a mitochondrion                                                               croaker Vkr6-ka
4 into shipping as sailors or into enlisting in an army or navy                         crit abbr critical; criticism; criticized                                                 : any of various
  crimp vt (1812) : to trap into military or sea service : IMPRESS                      cri-te-ri-on \kri-'tir-e-an also kra- \ n, pl -ria \-e-a\ also -ri-ons [G1                drumming, or gn
,crimpy Vkrim-pe \ adj crimp-i-er; -est (1888) : FRIZZY                                   kriterion, fr. krinein to judge, decide — more at CERTAIN] (1622) 1 :                  Croat Vlu-o-,at alt
 'crim-son Vkrim-zan\ n [ME crimisin, fr. OSp cremesin, fr. Ar                            standard on which a judgment or decision may be based 2 : a charac-                     vat] (1657) : CRO.
    fr. qirmiz kermes] (15c) : any of several deep purplish reds                          terizing mark or trait syn see STANDARD                                                Cro-a-tian \kro-9
!crimson acij (15c) : of the color crimson                                                  usage The plural criteria has been used as a singular for over half a                 2: a south Slavic
"crimson vt (1601) : to make crimson                 vi : to become crimson; esp            century <let me now return to the third criteria —R. M. Nixon> <that
    : BLUSH                                                                                 really is the criteria —Bert Lance>. Many of our examples, like the                  ca4
                                                                                                                                                                                  roc Vkrak \ n (11
  crimson clover n (1839) : an annual European clover (Trifolium incar-                     two foregoing, are taken from speech. But singular criteria is not un-              'cro-chet \kro-'sh
    natum) that has cylindrical heads of crimson flowers and is cultivated                  common in edited prose, and its use both in speech and writing seems                  Scand origin; aki
, in the U.S. esp. as a cover crop                                                          to be increasing. Only time will tell whether it will reach the unques-               the interlocking
 'cringe Vkrinj \ vi cringed; cringing [ME crengen; akin to OE cringan                      tioned acceptability of agenda.                                                     achooked needle
    to yield, MHG /crank weak] (13c) 1 : to draw in or contract one's mus-              cri-te-ri-um                       kre-ter-'yorn\ n [F criterium competition.             rochet vt (1854)
   cles involuntarily (as from cold or pain) 2 : to shrink in fear or servil-             lit., criterion, fr. LL criterium, fr. Gk kriterion] (1970) : a bicycle race of         with crochet —
   ity 3 : to behave in an excessively humble or servile way 4 : to recoil                a specified number of laps on a closed course over public roads closed                 cro-cid-o-lite \kr
    in distaste <Americans cringed . . . at the use of a term now regarded as             to normal traffic                                                                                         (a[kI
   a slur —William Safire> syn see FAWN — cringer n                                    lcrit-ic Vkri-tik \ n [L criticus, fr. Gk kritikos, fr. kritikos able to discern           REE     (1835) : a
! cringe n (1597) : a cringing act; specif : a servile bow                               or judge, fr. krinein] (1588) 1 a : one who expresses a reasoned opin-                      oup that occur
  crin-gle Vkrin -gal\ n [LG kringel, dim, of kring ring] (1627) : a loop or
, grommet at the corner of a sail to which a line is attached
                                          crinkling
                                                                                         ion on any matter esp. involving a judgment of its value, truth, righ-
                                                                                         teousness, beauty, or technique b : one who engages often profession-
                                                                                                in the analysis, evaluation, or appreciation of works of art or artis-
                                                                                                                                                                                 Cbmtos — comps
                                                                                                                                                                                       L]vkraic\ n
'crin-kle Vkrio-kal \ vb crin-kled;                     \-k(a-)lin \ [ME  crynkelen;     ally                                                                                           eni (bef. l
   akin to OE cringan to yield] vi (14c) 1 a : to form many short bends or               tic performances 2 : one given to harsh or captious judgment                             lioneho o
   ripples b : WRINKLE 2 : to give forth a thin crackling sound : RUS- 'critic n [Gk kritike art of the critic, fr. fem. of kritikos] (1651) 1 archaic                            off from cloth
                                                                                                                                                                                               l t han
   TLE <crinkling silks>        vt : to cause to crinkle : make crinkles in              : CRITICISM 2 archaic : CRITIQUE                                                       2     y n ct.ioe page
! crinkle n (1596) 1 : WRINKLE, CORRUGATION, PUCKER 2 : any of                          crit-i-cal Vkri-ti-kal \ art (1547) 1 a : of, relating to, or being a turning            Crock vt (1594)
   several virus diseases of plants marked by crinkling of leaves — crin-                point or specially important juncture <a            phase>: as (1) : relating t°         crock : SMUDGE
   kly \-k(a-)le\ adj                                                                    or being the stage of a disease at which an abrupt change for better 9.r               3 <a suede that wil
  crinoid Vkri-,nOid\ n [ultim. fr. Gk krinon lily]                                      worse may be expected; also : being or relating to an illness or condi-                 CrOck n [ME cra
   (1847) : any of a large class (Crinoidea) of echi-                                    tion involving danger of death             care> <a patient listed in      condi-        :one that is brot
   noderms usu. having a somewhat cup-shaped                                             tion> (2) : relating to or being a state in which or a measurement or                    with one foot in
   body with five or more feathery arms — compare                                        point at which some quality, property, or phenomenon suffers a defi-                   ac':      pati t \‘,
                                                                                                                                                                                          patient
   FEATHER STAR, SEA LILY — crinoid adj                                                  nite change           temperature> b : CRUCIAL, DECISIVE <a              test> c        Crock vt ( 8
  crin-o-line Vkri-na-lan\ n [F, fr. It crinolino, fr.                                   : INDISPENSABLE, VITAL <a —, waterfowl habitat> <a component                     to     s:ave     \i,k3r t:
   crino horsehair (fr. L crinis hair) + lino flax, linen,                               the operation of a machine> d : being in or approaching a state of cri-                                 kra k
   fr. L linum —      more   at  CREST]   (1830)    1  :  an                             sis <a      shortage>   <a     situation>   2  a : inclined to criticize severely       cr" :e Yi
                                                                                                                                                                                 cocket\    kra_;n
   open-weave fabric of horsehair or cotton that is                                      and unfavorably b : consisting of or involving criticism               writine:           ca ld origin; ak i
   usu. stiffened and used esp. for interlinings and                                     also : of or relating to the judgment of critics <the play was a             sti,c"      -0 k f
   millinery 2 : a full stiff skirt or underskirt made                crinoid            cess> c : exercising or involving careful judgment or judicious evaiii"                     rrOmC oobdk
                Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 8 of 27
   of crinoline; also : HOOPSKIRT — crinoline or
   crin-o-lined \-land\ acil
                                                                                         ation
                                                                                        emendations <a
                                                                                                        thinking> d : including variant readings and scholarh A
                                                                                                                 edition> 3 a : of sufficient size to sustain a chain
                                                                                                                                                                                 Crock—Pot Vk al
  984           presumptively • previous to
                                                                                                                                                                                                iprewi.sion
       forming a particular structure or tissue in the normal course of devel-              OE prxttig tricky, fr. prxtt trick; akin to ON prettr trick] (bef. 12c)
       opment        retina> - pre-sump-tive-ly adv                                           ARTFUL, CLEVER b : PAT, APT 2 a : pleasing by delicacy or gt                                         praevision-, praevisio
    pre-sump-tu-ous \pri-izam(p)-cha-was, -chas, -shas \ adj [ME, fr. AF                    b : having conventionally accepted elements of beauty C : ap                                         - more at WIT] (15
      presumptious, fr. LL praesumptuosus, irreg. fr. praesumptio] (14c)                    or sounding pleasant or nice but lacking strength, force, ma/ft,:                                    PROGNOSTICATION -
      : overstepping due bounds (as of propriety or courtesy) : taking liber-               purpose, or intensity         words that make no sense -Elizabethji't                                    •Vi•SIO tl•a Fy \ i'v
                                                                                                                                                                                                                       rer. i.
      ties - pre-sump-tu-ous-ly adv -pre•sump•tu•ous•ness n                                 Browning> 3 a : MISERABLE, TERRIBLE <a --- mess you've gotten
    pre-sup-pose \,pre-sa-'peiz\ vt [ME, fr. MF presupposer, fr. ML prae-                   into> b chiefly Scot : STOUT 4 : moderately large : CONSIDERABLE (u:                                 (1891) : FORESEE 1.
                                                                                                                           penny> 5 : easy to enjoy : PLEASANT                                                .ritc p\ .p ev v
      supponere (perf. indic. praesupposui), fr. L prae- + ML supponere to                  very       profit> <cost a
      suppose - more at SUPPOSE] (15c) 1 : to suppose beforehand 2 : to                     usu. used in negative constructions <reality is not so                                               ceding a vowel
       require as an antecedent in logic or fact -pre-sup-po-si-tion \(,)pre-               omon> syn see BEAUTIFUL -                        \ -ta-le \ adv --      PCreatl e.ty
                                                                                                                                                                               b oll-           Pfre7vvvio;:caani-tion-al \,r
                                                                                                                                                                                               2P
                                                                                                                                                                                                pm
        sa-pa-'zi-shan\ n -pre-sup-po-si-tion-al \ Jzish-nal, -'zi-sha-n31\ adj             \-td-ish \ adj                                                                                       owed before admist
    pre-syn-ap-tic \,pre-sa-'nap-tik \ adj (1937) : of, occurring in, or being          `pret-ty Vpri-te, 'par- also 'prn-; before "near(ly)" often 'part or 'prit
      a neuron by which a nerve impulse is conveyed to a synapse <a ..---.                 'prnt\ ads' (1565) 1 a : in some degree : MODERATELY <^ CO i d Weath.
      membrane> <a --. neuron> - pre-syn-ap-ti-cal-ly \-ti-k(3-)le\ adv                    er> b : QUITE, MAINLY <the wound was ...                 bad -Walt Whit                   )           pre
                                                                                                                                                                                                 Pre           \it'rp.apir\nerengki:-sa\'repa\ rta
                                                                                                                                                                                                   cligidwy\e.ras                                eo-lrs
                                                                                                                                                                                                                                                      i'r
                                                                                                                                                                                                                                                       -YoT
    pret-a-porter or pret-a-porter \,pret-a-por-'01\ n [F, ready to wear]                  2 : in a pretty manner : PRETTILY <pop vocalists who can sing                                           fr. prex, by shortenit
      (1959) : ready-to-wear clothes                                                       -Gerald Levitch> - pretty much : MAINLY, LARGELY                                                       - used              chiefly                 of      a
  1pre-teen Vpre-'ten, -,ten \ n (1952) : a boy or girl not yet 13 years old                 usage Some handbooks say that pretty is overworked a11 recommend                                 iprey p                                pir prey
  2preteen adj (1954) 1 : relating to or produced for children esp. in the                   using a more specific word or restricting pretty to informal or coko-                                L prehendere t o gras
      9 to 12 year-old age group         fashions> 2 : being younger than 13                 quial contexts. Pretty is used to tone down a statement and is in wide                               BooTy                  2     a      : an ani
    pre-teen-ag-er \(,)pre-'te-nd-jar \ n (1965) : PRETEEN                                   use in all forms of English. It is common in informal speech and writ-                               helpless or u na ble t:
  'pre-tend \pri-tend\ vb [ME, fr. AF pretendre, fr. Lpraetendere to allege                  ing but is neither rare nor wrong in serious discourse <he may, if he be                                                          th a t r
      as an excuse, lit., to stretch out, fr. prae- pre- + tendere to stretch -              pretty well off or clever, qualify himself as a doctor -G. B. Shaw> <a                                                           yeed ; cp roe
      more at THIN] Pt (15c) 1 : to give a false appearance of being, possess-               return to those traditions of American foreign policy which worked                                        Y))vi 1)
                                                                                                                                                                                                 flitplc
                                                                                                                                                                                                      es        13r:e    : to make r
      ing, or performing <does not        to be a psychiatrist> 2 a : to make be-            pretty well for over a century -H. S. Commager> <the arguments for                                   your prey b : to COI
      lieve : FEIGN <he wed deafness> b : to claim, represent, or assert                     buying expensive books have to be pretty cogent -Times Lit. Supp.),                                 Injurious,
                                                                                                                                                                                                 Mju;              s, destructive
      falsely <--,ing an emotion he could not really feel> 3 archaic : VEN-            3pret-ty \'pri-td, 'par- also          \ n, p1 pretties (1736) 1 p1 : dainty                              pre e n
      TURE, UNDERTAKE •••••• vi 1 : to feign an action, part, or role esp. in          , clothes; esp : LINGERIE 2 : a pretty person or thing                                                   pre' Vprez\ n, pl pr
      play 2 : to put in a claim <cannot --. to any particular expertise               "pret-ty \same as 3\ vt pret-tied; prettying (1909) : to make pretty -                                    slang : PRESIDENT
     -Clive Barnes> syn see ASSUME                                                         usu. used with up <curtains to --. up the room>                                                     plabbr p rool
  2pretend adj (1911) 1 : IMAGINARY, MAKE-BELIEVE <had a                  pal with       pretty boy n (1885) : a man who is notably good-looking; also : DANDY                                 p am yi-               p r m,
      whom he talked> 2 : not genuine : MOCK <,•-•-, pearls> 3 : being a                   1                                                                                                     of Hector, Paris, am
      nonfunctional imitation <a        train for the children to play in>               pretzel Vpret-sal \ n [G Brezel, ultim. fr. L brachiatus having branches                                War
   pre-tend-ed \pri-'ten-dad\ adj (15c) : professed or avowed but not gen-                 like arms, fr. brachium arm - more at BRACE] (ca. 1838) : a brittle or                              pri-a-plc \pri-'a-pik,
     uine        affection> - pre-tenci-ed-ly adv                                          chewy glazed usu. salted slender bread often shaped like a loose knot                                :PHALLIC 2 : relati
   pre-tend-er \pri-'ten-dar\ n (1609) : one that pretends: as a : one who               prey abbr previous; previously                                                                         excite me nt
     lays claim to something; specif : a claimant to a throne who is held to             prevail              \ vi [ME, fr. L praevalere, fr. prae- pre- + valere to be                        pri-a.is  p m vpri-a_wi.
     have no just title b : one who makes a false or hypocritical show                    strong - more at WIELD] (15c) 1 : to gain ascendancy through                                          (traditionally portra.
   pretense or pretence Vpre-,ten(t)s, pri-' \ n [ME, prob. modif. of ML                  strength or superiority : TRIUMPH 2 : to be or become effective or ef-                                (1601) : an abnormal
     pretensio, irreg. fr. L praetendere] (15c) 1 : a claim made or implied;               fectual 3 : to use persuasion successfully <----ed on him to sing) 4                               Prl-a-pus                                                   \
     esp : one not supported by fact 2 a : mere ostentation : PRETEN-                     : to be frequent : PREDOMINATE <the west winds that ,--. in the moun-                             , god of gardens and n
     TIOUSNESS <confuse dignity with pomposity and               -Bennett Cerf>           tains> 5 : to be or continue in use or fashion : PERSIST <a custom that                           'price \'pris\ n [ME pn
     b : a pretentious act or assertion 3 : an inadequate or insincere at-                still                                                                                                 Sktprati- against, in
     tempt to attain a certain condition or quality 4 : professed rather than            prev-a-lence Vpre-va-lan(t)s, 'prev-lan(t)s\ n (1713) 1 : the quality or                               CE, WORTH 2 a : ti
     real intention or purpose : PRETEXT <was there under false ---4> 5                   state of being prevalent 2 : the degree to which something is preva-                                  manded in barter or
     : MAKE-BELIEVE, FICTION 6 : false show : SIMULATION <saw through                     lent; esp : the percentage of a population that is affected with a partic-                           or set as consideratic
     his      of indifference>                                                            ular disease at a given time                                                                          for the sake of whit
 1 pre-ten-sion \pri-'ten(t)-shan \ n (I5c) 1 : an allegation of doubtful                prey-a-lent \ -lant\ adj [Lpraevalent-, praevalens very powerful, fr. pip.                            amount sufficient to
     value : PRETEXT 2 : a claim or an effort to establish a claim 3 : a                  of praevalere] (1576) 1 archaic : POWERFUL 2 : being in ascendancy                                   reward for the apprel
     claim or right to attention or honor because of merit 4 : an aspiration              : DOMINANT 3 : generally or widely accepted, practiced, or favored                                   OD his head> 4 : th.
     or intention that may or may not reach fulfillment <has serious literary             : WIDESPREAD - prevalent n -prev-a-lent-ly adv                                                  , reedo is restraint -
    -.s> 5 : VANITY, PRETENTIOUSNESS syn see AMBITION - pre-ten-                        pre-var-i-cate                       -lva-ra- \ vi -cat-ed; -cat-ing [L prae-                     'Price vt priced; pric-
     sion-less \-las\ adj                                                                 varicatus, pp. of praevaricari to act in collusion, lit., to straddle, fr.                              ric eomfhe 3 : to drive
 2pre-ten-sion \,pre-'ten(t)-shan \ vt [pre- + 'tension] (1937) : PRESTRESS               prae- + varicare to straddle, fr. varus bowlegged] (ca. 1631) : to deviate                           out of t markeo_
   pre-ten-tious \pri-iten(t)-shas \ adj [F pretentieux, fr. pretension preten-           from the truth : EQUIVOCATE syn see LIE - pre-var-i-ca-tion \-,va-                                Price-cut-ter \'pris-,l
    sion, fr. ML pretention-, pretentio, fr. Lpraetendere] (1832) 1 : charac-             aJka-shan, -'va-ra4 n -pre-var-i-ca-tor \ -'ver-a-dca-tar, -'va-ra4                                  level designed to crip
     terized by pretension: as a : making usu. unjustified or excessive                 pre-ve-nient \pri-Even-yant\ adj           praevenient-, praeveniens, prp. of                       Priced ach (1733) :
    claims (as of value or standing) <the           fraud who assumes a love of           praevenire] (ca. 1656) : ANTECEDENT, ANTICIPATORY - pre-ve-nient-                                   <low-priced merchan(
    culture that is alien to him -Richard Watts> b : expressive of affect-                ly adv                                                                                            Price-earnings ratic
    ed, unwarranted, or exaggerated importance, worth, or stature              lan-     pre-vent \pri-'vent \ vb [ME, to anticipate, fr. Lpraeventus, pp. of roe:                             stock determined as t
    guage>          houses> 2 : making demands on one's skill, ability, or                venire to come before, anticipate, forestall, fr. prae- + venire to come -                          Pet share and usu. ex
    means : AMBITIOUS <the ti daring of the Green Mountain Boys in                        more at comE] vt (15c) 1 archaic a : to be in readiness for (as an oc-                            Price-fixing \'pris-,f
    crossing the lake -Amer. Guide Series: Vt.> syn see SHOWY - pre-                      casion) b : to meet or satisfy in advance C : to act ahead of d : to                                (as by producers or g.
    ten-tious-ly adv -pre-ten-tious-ness n                                                go or arrive before 2 : to deprive of power or hope of acting or rut'                            Price index n (1886) :
 1 pret-er-it or pret-er-ite \'pre-ta-rat\ adj [ME preterit, fr. AF, fr. Lpraet-          ceeding 3 : to keep from happening or existing <steps to                     war) 4.                of commodity prices )
    eritus, fr. pp. of praeterire to go by, pass, fr. praeter beyond, past, by (fr.       : to hold or keep back : HINDER, STOP - often used with from ‘•-• B                                 modifies during an ar
    compar. of prae before) + ire to go -more at FOR, ISSUE] (14c) archaic                : to interpose an obstacle - pre-vent-abil-i-ty \-,ven-ta-'bi-la-te \ n -                           changes i n t e i e_
    : BYGONE, FORMER                                                                      pre-vent-able also pre-vent-ible 've n ta-b a l \ acg                      ent                   priee ess \ pp r rs
 'preterit or preterite n (14c) : PAST TENSE                                                syn PREVENT, ANTICIPATE, FORESTALL    sTAL iT mean t -      d efI :   i t eefrv    rn
                                                                                                                                                                                            :INVALUABLE b :
   pre-term \(,)pre-'tarm, 'pre-,\ adj (1928) : of, relating to, being, or                  hand. PREVENT implies taking advance measures against       a >nr. t s mee i                    : having worth in ter
                                                  infant>      labor>                       possible or probable <measures taken to prevent e            agkasi    Isrnmy         a
    brought forth by premature birth <a                                                                                                                                                     aLusing, odd, or abst
   pre-ter-mi-nal \(,)preJtarm-nal, 'tar-ma-\ ace (1947) : occurring or be-                 may imply merely getting ahead of another by being a precursor or                              Price point n (1900) :
    ing in the period prior to death         cancer> <a      patient>                       forerunner or it may imply checking another's intention                  by   ae   tMd          p uct
  pre-ter-mis-sion \,pre-tar'mi-shan \ n [L praetermission-, praetermis-                    first <anticipated the question by making a statement>. FogESTAF-                             Price support n (194
    sio, fr. praetermittere] (1583) : the act or an instance of pretermitting              implies a getting ahead so as to stop or interrupt something in Its                                         ria.1) at som e p re.
    : OMISSION                                                                             course <hoped to forestall the sale>.                                                          :ve ta q n (1881) 1 :
  pre-ter-mit \-'mit\ vt -mit-ted; -mit-ting [L praetermittere, fr. praeter             pre-ven-ta-tive \-'ven-to-tiv \ adj or n (ca. 1666) : PREVENTIVE                       hilt                   offered for sme
    by, past + mittere to let go, send] (1513) 1 : to leave undone : NE-                pre-ven-tion \pri-'ven(t)-shan\ n (1582) : the act of preventing or                                  tte wa r n (1925 : c
                                                                                         dering                                                                                                                                               )
    GLECT 2 : to let pass without mention or notice : OMIT 3 : to sus-                                                                                                          ell'        Pealed cutting         tt i ng of .ric
    pend indefinitely <the grand jury voted to          the case>                       pre-ven-tive \ -'ven-tiv \ n (ca. 1639) : something that prevents:                                                                 g     r   c
                                                                                                                                                                                          Prick \'prik\                                  y         pi
  pre-ter-nat-u-ral \,pre-tar-'na-cha-ral, -'nach-ral\ adj [ML praeternatu-              : something used to prevent disease
    rails, fr. Lpraeter naturam beyond nature] (1580) 1 : existing outside            2preventive ace (ca. 1626) : devoted to or concerned with prevent                       ,,             1-e) 1 : a mar                    n fc'T sh
    of nature 2 : exceeding what is natural or regular : EXTRAORDINARY                   : PRECAUTIONARY             steps against soil erosion>: as a : designe7i                         pointed instrument or
    <wits trained to        acuteness by the debates -G. L. Dickinson> 3                 serving to prevent the occurrence of disease             medical care> b                          •an instance of prick
    : inexplicable by ordinary means; esp : PSYCHIC              phenomena> -            dertaken to forestall anticipated hostile action <a                 coup> -                      3coagg                            ,hzaerp                     1
    pre-ter-nat-u-ral-ly                      'nach-ra-, 'na-char- \ adv - pre-          ven-tive-ly adv -pre-ven-tive-ness n                                                                              ilsootc li d discs
   ter-nat-u-ral-ness \ Jna-cha-ral-nas, -'nach-ral-\ n                                pre-ver-bal \(,)pre'var-bal \ adj (1921) 1 : occurring               before    the verb
                                                                                                                                                                                          ..,0IZtvytv                          :    a       spite:
  pre-test Vpre-,test \ n (1926) : a preliminary test: as a : a test of the ef-          2 : having not yet acquired the faculty of speech <a --. child> .,„.,
   fectiveness or safety of a product prior to its sale b : atestt o eval uat         'pre-view Vpre-,vyti\ vt (1607) 1 : to see beforehand; specif prelinfinar' : to
                                                                                                                                                                                              L. (bef 1 2c)
   the preparedness of students for further studies -pre.e                   )p e.
                                                                     t st v.ra           to show in advance of public presentation 2 : to give a                                              :karl:nydgvi jirsnahsg rief, 0r
   'test vt                                                                           „ survey of - pre-view-er \-,yytt-ar\ n                                                    gl                                       gud osru
  pre-text \'pre-,tekst\ n [L praetextus, fr. praetexere to assign as a pre-          'preview n (1882) 1 : an advance statement, sample, or survey l 2,,                                 mar
                                                                                                                                                                                                                                     sh, 0 r
   text, screen, extend in front, fr. prae- + texere to weave - more at                  advance showing or performance (as of a motion picture or P                                      outline with puncture
   TECHNICAL] (1513) : a purpose or motive alleged or an appearance as-                  also pre-vue \ -,vyil\ : a showing of clips from a motion picture au                                      65bedridtoe'another i
   sumed in order to cloak the real intention or state of affairs syn see                tised for appearance in the near future -called also trailer                             _       2
                                                                                                                                                                                          • 01.cause to be or st.
   APOLOGY                                                                             pre-vi-ous Vpre-ve-as \ adj [L praevius leading the way, fr,             prae-                     PrIca something or ca
  pre-text-ing Vpre-,tek-stin \ n (1992) : the practice of presenting oneself            via way - more at WAY] (1625) 1 : going before in time or m'",                                   as f from
                                                                                                                                                                                                                    beiungi prick
   as someone else in order to obtain private information                                : PRIOR 2 : acting too soon : PREMATURE <somewhat                             1, 00.
                                                                                                                                                                      2,                                 t                    THRUST
  pretor, pretorian var of PRAETOR, PRAETORIAN                                           elusion> syn see PRECEDING - pre-vi-ous-ly adv -P                                               :urindeIlnase''s:earsg: t o li
  pret-ti-fy Vpri-ta-,f1, 'par-, 'pit-\ vt -fled; -fy-ing (1850) : to make pret-         ness n                                                                                                ek.e
                                                                                       previous question n (ca. 1715) : a parliamentary motion to Du                                      b: r
   ty - pret-ti-fl-ca-tion \,pri-ta-fa-11(5.-shan„par-, ,prn- \ n -pret-ti-
   Hoar Vpri-ta-,f1(-a)r, 'par-, 'pit- \ n                                               pending question to an immediate vote without further deba"                                     a,                        sdri.-ukk                 nr:w11
  pret-ti-ness Vpri-to-nas, 'par-, 'pill- \ n (1617) 1 : the quality or state           amendment that if defeated has the effect of permitting resumew'                                 , can_.ndi   dtey\\eispaPr fcalltir\f\enb
, of being pretty 2 : something pretty                                                  debate                                                                                           .tco
                                                                                                                                                                                                                       to
'pret-ty Vpri-te, 'par- also 'pnu- \ adj pret-ti-er; -est [ME praty, prety, fr.        previous to prep (1698) : PRIOR TO, BEFORE
                  Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 9 of 27
i




                                          THE
                                          PENGUIN
                                          ENGLISH
                                          DICTIONARY
                                          Third Edition



                                          Consultant Editor
                                          Robert Allen




                                         PENGUIN BOOKS




    Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 10 of 27
 PENGUIN BOOKS
Published by the Penguin Group
Penguin Books Ltd, 80 Strand, London WC2R ORL, England
Penguin Group (USA) Inc., 375 Hudson Street, New York, New York 10014, USA
Penguin Group (Canada), 90 Eglinton Avenue East, Suite 700, Toronto, Ontario, Canada M4P 2Y3
(a division of Pearson Penguin Canada Inc.)
Penguin Ireland, 25 St Stephen's Green, Dublin 2, Ireland (a division of Penguin Books Ltd)
Penguin Group (Australia), 250 Camberwell Road, Camberwell, Victoria 3124, Australia
(a division of Pearson Australia Group Pty Ltd)
Penguin Books India Pvt Ltd, 11 Community Centre, Panchsheel Park, New Delhi - 110 017, India
Penguin Group (NZ), 67 Apollo Drive, Rosedale, North Shore 0632, New Zealand
(a division of Pearson New Zealand Ltd)
Penguin Books (South Africa) (Pty) Ltd, 24 Sturdee Avenue, Rosebank, Johannesburg 2196, South Africa
Penguin Books Ltd, Registered Offices: 80 Strand, London WC2R ORL, England
www.penguin.com

First published in hardback as The New Penguin English Dictionary 2000
Published in paperback 2001
Second edition published as The Penguin English Dictionary 2003
Published in paperback 2004
Published as The Penguin Complete English Dictionary 2006
Third edition published as The Penguin English Dictionary 2007
1

Original material copyright © Merriam-Webster Inc. and Longman Group Ltd, 1986
Revisions, updating, and new material copyright © Penguin Books, 2000, 2003, 2007
All rights reserved

Typeset in ITC Stone
Printed in Finland by WS Bookwell

Except in the United States of America, this book is sold subject
to the condition that it shall not, by way of trade or otherwise, be lent,
re-sold, hired out, or otherwise circulated without the publisher's
prior consent in any form of binding or cover other than that in
which it is published and without a similar condition including this
condition being imposed on the subsequent purchaser




       Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 11 of 27
 cribbage        I   crisscross                                                                                                                              300      301

  swallowed a bead — Dickens. 3 archaic to confine or restrain (a person,         Crimplene /*rim p leen/ noun trademark a textured continuous-filament              crisscr
  etc): But now I am cabined, cribbed, confined, bound in — Shakespeare.           polyester yarn. [prob from CRIMP2 + -lene as in TERYLENE]                          2 to m
  )' verb intrans 1 to copy from a crib or from a classmate, etc. 2 Brit, dated
                                                                                  crimson' /krimz(a)n/ adj of a deep purplish red colour. >51... crimson                pass ba
  to grumble: She's out half the time and doesn't answer the telephone, and        noun. [Middle English crimisin via Old Spanish cremesfn from Arabic
  when I start cribbing she just laughs — L P Hartley.   cribber noun.                                                                                               crista
                                                                                   qirmizi, from qirmiz KERMES]                                                        2 ny
 cribbage / kribij/ noun a card game for two to four players who each try          crimson2 verb (crimsoned, crimsoning) verb intrans literary 1 to                    MITOCI
   to form various counting combinations of cards. [prob from CRIB']                 become crimson: The sky crimsoned towards the west. 2 to blush: She               produc
 crib-biting noun a habit that some horses have of gnawing at the                    crimsoned when he kissed her. verb trans to make (something) crimson.           cristol
   woodwork in their stable, slobbering, salivating, and sucking in air.
                                                                                   cringe' /krinj/ verb intrans 1 to shrink or cower in fear. 2 to adopt a             temper
 crib death noun NAmer = COT DEATH.                                                  cowering posture expressive of humility. 3 (often + to) to behave with            Cerro 1
 cribriform /'kribrifawm/ adj denoting an anatomical structure that is               fawning self-abasement: It is not my nature, sir, to cringe to any man —        crit. at
   pierced with small holes, e.g. for the passage of nerves: a cribriform plate.     Conan Doyle; The elder advanced with a cringing smile — Somerset
                                                                                     Maugham. 4 to feel acute embarrassment. [Middle English crengen, of             criteri
   [Latin cribrum sieve + -FORM]
                                                                                     Germanic origin]                                                                  on wh
 cribwork noun the timber framework used in constructing foundations,                                                                                                  tesnng
   etc; = CRIB' (II).                                                              cringe2 noun the act or an instance of cringing.                                    criteria
 crick' /krik/ noun a painful spasmodic condition of the muscles of the cringeworthy adj informal embarrassingly awful: cringeworthy lyrics.                           krieo
                                                                                                                                                                          tri
   neck, back, etc. [Middle English cryk; earlier history unknown]                 cringle tkring•gl/ noun an eyelet or loop worked into the edge of a sail            usage
 crick2 verb trans to cause a crick in (the neck, etc).                              for attaching a rope. [Low German kringel, dimin. of kring ring; related          criteri(
                                                                                                                                                                      criteria i
 cricket' /'krikit/ noun a game played with a bat and ball on a large field          to Old English cradol CRADLE']                                                    one sta
   with two wickets near its centre by two sides of eleven players each who crinkle' /'kringkl/ verb intrans 1 to wrinkle. 2 to rustle. 5- verb trans to               only ret
   try to score runs by hitting the ball and running between the wick-              cause (something) to crinkle. [Middle English crynkelen, of Germanic               succeed
   ets. not cricket Brit, informal against the dictates of fair play; not           origin]
   honourable.        cricketer noun. [French criquet stake used as goal in a crinkle2 noun a wrinkle.                                                              critic ,
                                                                                                                      crinkly adj.
   bowling game]
                                                                                   crinoid krienoyd/ noun any of a large class of echinoderms having a                educate
 cricket2 noun any of numerous species of leaping insects noted for the             cup-shaped body with five or more feathery arms: class Crinoidea.                 or to 1
  chirping sounds produced by the male: family Gryllidae. [Middle English                crinoid adj, crinoidal /-'noidl/ adj. [Latin class name, from Greek          Latin f
  criket from early French criquet, of imitative origin]                            krinon lily + -oin]                                                             critica
 cricoid ikriekoyd/ adj denoting the ring-shaped cartilage of the larynx. crinoline /'krinalin/ noun a full skirt as worn by women in the 19th                        ing of
  [via scientific Latin from Greek krikoeides ring-shaped, from krikos ring +       cent., or a padded or hooped petticoat supporting it. [French crinoline           careful
  -oin]                                                                             from Italian crinolino, from crino horsehair (from Latin crinis hair) + lino      this an
 cri de coeur /kree da 'kuh/ noun (pl cris de coeur /kree/) a passionate            flax, linen, from Latin linum]                                                       whi
  plea or protest. [French cri de coeur cry from the heart]                       criollo /kri'oh(I)yoh/ noun (pi criollos) 1 a person born and usu raised in         Chang
                                                                                                                                                                       hang
 cried /kried/ verb past tense and past part. of CRY'.                              S America; esp one of Spanish descent. 2 a domestic animal of a breed or          approx
                                                                                    strain developed in Latin America; esp a breed of strong hardy horses             energy
 crier fkrie• a/ noun an officer who makes announcements in a court.                                                                                                  carry9
                                                                                    developed in Argentina. tw criollo adj. [Spanish criollo: see CREOLE]
crikey fkrieki/ inter) chiefly Brit, dated used to express surprise. [euphe-                                                                                        critica
  mism for CHRIST2]                                                               CripeS /krieps/ inter) informal, dated an expression of surprise or dismay.
                                                                                    [euphemism for CHRIST2]                                                           a surfs
crime /kriem/ noun 1 violation of law, or an instance of this, punishable                                                                                             which
  by the state: Petty laws breed great crimes — Ouida. 2 a grave offence, esp     cripple' /'kripl/ noun 1 offensive a lame or partly disabled person. 2 a            abrupt
  against morality. 3 criminal activity: victims of crime. 4 informal some-         person who is impaired in a non-physical way: an emotional cripple. [Old
                                                                                    English crypel; related to Old English creopan CREEP']                          critica
  thing deplorable, foolish, or disgraceful: It's a crime to waste good food.                                                                                         sustain
  [Middle English from Latin crimen accusation, fault, crime]                     cripple2 verb trans 1 to disable (somebody) physically. 2 to impair (a
crime passionnel /,kreem pasyo'nel/ noun (pl crimes passionnels                     person) mentally, emotionally, etc. 3 to hamper or severely limit (a            critica
                                                                                    person, operation, etc).                                                          activit
  /,kreem pasyo'nel/) a crime, usu murder, prompted by sexual jealousy.                                                                                               of the
  [French crime passionnel crime of passion]                                      crisis /'kriesis/ noun (pl crises Arieseez/) 1 a time of acute difficulty or
crime writer noun a writer of detective fiction or thrillers.                       danger, esp on a national or international scale: The Cuban missile crisis      critica
                                                                                   of 1962. 2a the turning point for better or worse in an acute disease, e.g.        gasph
crimin- or crimino- comb. form forming words, denoting: crime or                                                                                                      able;
  criminals. [Latin crimin-, crimen accusation, offence]                            pneumonia. b a sudden attack of pain, distress, etc. [via Latin from
                                                                                    Greek krisis decision, from krinein to decide]                                 critica
criminal' / kriminl/ adj 1 involving or constituting a crime: criminal                                                                                                the cp
 negligence. 2 relating to crime or its punishment: criminal law. 3 guilty of     crisp' /krisp/ adj la easily crumbled; brittle. b desirably firm and fresh: a
  crime: the criminal classes; the criminal mind. 4 informal disgraceful; deplor-  crisp apple; crisp lettuce leaves. c newly made or prepared: a crisp pound      critics
  able: a criminal waste of money.      criminality I          noun, criminally    note. d said of curly hair: strong and wiry. 2 sharp, clean-cut, and clear: a    Canna
  adv. [Middle English via French from late Latin criminalis, from Latin           crisp illustration. 3 decisive; sharp: a crisp manner. 4 said of the weather:   critics
 crimin-, crimen CRIME]                                                            briskly cold; fresh; esp frosty.        crisply adv, crispness noun. [Old
                                                                                    English crisp curled, from Latin crispus]                                      critics
criminal2 noun a person who has committed or been convicted                  of a                                                                                   bly. t
  crime.                                                                          crisp2 noun Brit a thin slice of flavoured or salted fried potato, usu eaten      assess,
                                                                                   cold: a packet of crisps.                                                        the fir
criminal conversation noun a former legal term for adultery, esp as
 constituting grounds for the husband's recovery of damages from the crisp; verb trans 1 to make or keep (food) crisp: Crisp the bread in the                      critics
  wife's adulterous partner.                                                       oven. 2 archaic to curl or crimp (hair). a. verb intrans to become crisp:         or son
                                                                                   Allow the breadcrumbs time to crisp under the grill.                              a liter
criminalize or criminalise verb trans 1 to make (an activity) illegal. 2 to
 outlaw the activities of (a person) and so turn them into a criminal.            crispate /' krispeit, -pit! adj said e.g. of leaves: having a wavy or              intran
                                                                                   undulating edge.
criminal law noun the law relating to crimes and their punishments.
                                                                                  crispbread noun a plain dry unsweetened biscuit made from crushed
crimino- comb. form see CRIMIN-.                                                   grain, e.g. rye.
criminogenic /kriminohlenik/ adj likely to lead to criminal behaviour: crisper noun a compartment at the bottom of a refrigerator for keeping                      c
                                                                                                                                                                   Ctorri
                                                                                                                                                                       oirteiu
                                                                                                                                                                             isi q
 the question of whether television violence is or is not criminogenic; Corporate
                                                                                   vegetables, esp salad vegetables, fresh.
 crime can be linked to cnMinogenic factors associated with upward mobility.
                                                                                              /'krispin/ noun a sweet eating apple of Japanese origin with a       Critte
criminology /krimi'nolaji/ noun the study of crime, criminals, and penal Crispin   greenish yellow skin.
 treatment.        criminological Plojikl/ adj, criminologist noun.                                                                                                C(r:
                                                                                                                                                                      itatie
                                                                                                                                                                          kl
                                                                                                                                   fresh. 2 made crisp by deep
crimp' /krimp/ verb trans 1 to make (the hair) wavy or curly. 2 to roll or crispy adj (crispier, crispiest) 1 firm and
 curl the edge of (a steel panel, etc). 3 to pinch or press (material) together    frying: crispy noodles.      crispiness noun.
 in order to seal or join it. 4 NAmer, informal to hinder or hamper (a crisscross' /'kriskros/ noun a crisscrossed pattern. [obsolete christcross
 person or operation): research crimped by a lack of funding.:* crimper            Christ's cross, from the cross symbol traditionally printed before the
                                                                                                                                                                    cP2
                                                                                                                                                                     vror°:eincw
                                                                                                                                                                               ad;
                                                                                   alphabet on children's hornbooks]                                                             kJ!'
 noun. [Dutch or Low German krimpen to shrivel]                                                                                                                      ra
crimp2 noun 1 a rolled, folded, or compressed edge. 2 a tight curl or crisscross2 adj marked or characterized by a crisscrossing pattern or                         to kill
 wave in the hair.                                                                 network.                                                                         origin
              Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 12 of 27
  pretty            pricket                                                                                                                                                       1013

  pretty; verb trans (pretties, prettied, prettying) informal (usu + up)                        prey' /pray/ noun la an animal taken by a predator as food. b somebody            prickle'
   to make (something or somebody) pretty: We need some nice curtains to                        or something that is helpless or unable to resist attack; a victim. 2 the          leaf or st
   pretty up the room.                                                                          act or habit of preying: a beast of prey. [Middle English preie booty, prey,       tingling
  pretty4 noun (pl pretties) archaic a pretty person or thing, esp a dear or                    via Old French from Latin praeda]                                                 prickle 4
   pretty child or young woman.                                                                prey2 verb intrans la (often + on/upon) to seize and devour prey: Kestrels          to feel a
  pretty-pretty adj pretty in an insipid or inappropriate way.                                  prey on mice. b (often + on/upon) to live by extortion, deceit, or exerting       prickly
                                                                                                undue influence: Confidence tricksters prey on elderly women. 2 (+ on/upon)        2 causin
  pretzel /'pretsl/ noun a brittle glazed and salted biscuit typically hav-                     to have a continuously oppressive or distressing effect: There area number         3a trout
   ing the form of a loose knot. [German Pretzel, perhaps derived ulti-                         of problems preying on my mind. 3 (usu + on/upon) to make raids for booty:         dispositic
   mately from Latin brachiatus having branches like arms, from brachium,                       Pirates preyed on the coast. ;5,-+- preyer /'praya/ noun. [Middle English
   bracchium arm]                                                                               preyen via Old French from Latin praedari, from praeda PREY']                     prickly
                                                                                                                                                                                   itching 2-
  prevail /pri'vayl/ verb intrans 1 (often + against/over) to gain a victory or                prezzie or pressie /'prezi/ noun informal a present. [by alteration from
   the ascendancy through strength or superiority; to triumph. 2 (+                             PRESENT']                                                                         prickly
   on/upon/with) to persuade somebody successfully: She finally prevailed                                                                                                          flowers
                                                                                               priapic /prie'apik, prie'aypik/ adj = PHALLIC. [Latin Priapus lecher, from          2 the pu
   on him to sing. 3 to be frequent; to predominate: The west winds that                        Priapus, god of male generative power, from Greek Priapos]
   prevail in the mountains. 4 to be or continue in use or fashion; to persist: a                                                                                                 pricy /'p
   custom that still prevails. [Middle English prevailen from Latin praevalere,                priapism /prie•apiz(a)m/ noun continuous, abnormal, and often pain-
                                                                                                 ful erection of the penis.                                                       pride' /
   from PRAE- + valere to be strong]                                                                                                                                               some ac
 prevailing adj 1 most frequently occurring: prevailing winds. 2 currently                     price' /pries/ noun 1 the amount, esp of money, that is demanded by a               2a a cm
  widespread or predominant: the prevailing fashion. Po- prevailingly adv.                       seller of something or paid by a buyer. 2 something sacrificed or lost in         excessiv(
                                                                                                 order to achieve an objective. 3a an amount sufficient for a bribe: Every         3a a soi
 prevalent /prevalant/ adj 1 generally or widely occurring or existing;                          man has his price. b a reward for the catching or killing of a criminal or
  widespread. 2 archaic predominant. >OP- prevalence noun, preva-                                                                                                                  class: 771
                                                                                                 outlaw. 4 the odds in betting. 5 archaic value; worth: Who can find a             lions. *
  lently adv. [Latin praevalent-, praevalens very powerful, present part. of                     virtuous woman? for her price is far above rubies — Bible. P. at any price
  praevalere: see PREVAIL]                                                                                                                                                         was givei
                                                                                                whatever the cost, effort, sacrifice, etc required. at a price paying a high       person (
 prevaricate /pri'varikayt/ verb intrans to speak or act evasively so as to                      price or at a heavy cost in terms of loss, sacrifice, etc. what price ...         somebo(
  hide the truth; to equivocate. ;+:+- prevarication /-'kaysh(a)n/ noun,                        1 what are the chances of ... ? 2 what has become of ... ? [Middle English
                                                                                                pris via Old French from Latin pretium price, money]                              pride2 v
  prevaricator noun. [Latin praevaricatus, past part. of praevaricari to walk
                                                                                                                                                                                   He prides
  crookedly, from PRAE- + varicare to straddle]                                               price2 verb trans 1 to set a price for (something). 2 to find out the price
   usage note                                                                                   of (something). * price oneself out of the market to sell things at a             prie-dh
  prevaricate     or procrastinate? These words are close in meaning and therefore              higher price than most buyers are willing to pay..- pricer noun.                   bench w
  likely to be confused. However, there is a difference: to prevaricate is to dither or be                                                                                         armless
  evasive whereas to procrastinate is to put something off until tomorrow (literally or       price-cutting noun the practice of reducing prices, esp to a level                   literally
  metaphorically). You will get no decision from a person who prevaricates, but with            designed to undermine competition.
  a little patience you will get one from a person who procrastinates. Of course, some                                                                                            prier or
                                                                                              price-earnings ratio noun a measure of the value of ordinary shares
  people find ways of doing both.                                                               (shares in the equity capital of a business; see ORDINARY SHARE) deter-           priest /1
                                                                                                mined as the ratio of their market price to their earnings per share.              religion,
 prevenient /pri'veenyant, -ni•ant/ adj formal antecedent; preceding.                                                                                                              e.g. in ti
      preveniently adv. [Latin praevenient-, praeveniens, present part. of
                                                                                              price-fixing noun the practice of fixing the price of a product by                   that ther
                                                                                               agreement between its suppliers.                                                    priests ye
  praevenire: see PREVENT]
                                                                                              price index noun a number used to indicate changes in the level of                   adj. [01(
 prevent /prevent/ verb trans 1 to stop (something) from happening or                          prices from one period to another. It shows the level of the prices of a            presbyter
  existing: Both sides took steps to prevent war. 2 (often + from) to hold or keep             group of commodities relative to their level during an arbitrarily chosen
  (somebody or something) back; to stop (somebody or something) from                                                                                                              priests
                                                                                               base period.       price indexing noun.                                             worldly
  doing something: There's nothing to prevent you from going alone.     pre-
  ventability /-'biliti/ noun, preventable adj, preventer noun, preven-                       priceless adj 1 having a value that is too great to be calculated;                   pious Mt
  tible adj, prevention /-sh(a)n/ noun. [Middle English preventen to                           invaluable. 2 informal particularly amusing or absurd: She told me this            prieste
  anticipate, from Latin praeventus, past part. of praevenire to come before,                  priceless story.                                                                    religion.
  anticipate, forestall, from PRAE- + venire to come]                                         price ring noun a group of traders acting in agreement to maintain                  priest
 preventative' /pri'ventativ/ adj = PREVENTIVE'.                                               prices.                                                                             in a hou
                                                                                             price-sensitive adj 1 highly responsive to changes in price: price-                  priesth
preventative2 noun = PREVENTIVE2.                                                             sensitive consumers. 2 likely to affect the price of something, esp stocks           or pl) thi
preventive' /pri'ventiv/ adj 1 intended or serving to prevent something:                      and shares: price-sensitive information.
 preventive medicine. 2 undertaken to forestall an anticipated hostile                       price tag noun 1 a label on merchandise showing the price at which it                priest's
 action: a preventive strike.:iv- preventively adv, preventiveness noun.                      is offered for sale. 2 price or cost: The council was asked to put a price tag on   prig /pr
preventive2 noun something that prevents something, esp a drug or                             the new nursery school.                                                              observai
 treatment that prevents disease.                                                            price war noun a period of commercial competition characterized by                   priggisl
preview' /'preevyooh/ verb trans 1 to view or show (e.g. a film or                             the repeated cutting of prices below those of competitors.                          gishly
 exhibition) in advance of public presentation. 2 to describe or report on                   pricey or pricy adj (pricier, priciest) chiefly Brit, informal expensive.            prim I:
 (events, films, programmes, etc) that are to be presented in the near                                                                                                             decorou
                                                                                             prick' /prik/ verb trans 1 to pierce (somebody or something) slightly
 future.                                                                                                                                                                           precise-1
                                                                                               with a sharp point. 2 to puncture (something). 3 to affect (somebody)
preview2 noun 1 an advance viewing, showing, or performance, e.g. of                                                                                                               cut, and
                                                                                               with sorrow or remorse: His conscience began to prick him. 4 (often + out)
 a film or exhibition. 2 a brief survey of something that is to come, esp a
                                                                                                                                                                                   adv, pri
                                                                                               to mark or outline (something) with punctured holes or dots. 5 (often +
 description of coming events or entertainments. 3 chiefly NAmer a film                                                                                                            delicate,
                                                                                               up) said of an animal: to raise (its ears) so that they stand erect. 6 (mu +
 or television trailer.                                                                        out) to transplant (seedlings) from the place where they germinate to a            prima I
                                                                                               more permanent position, e.g. in a flower bed. 53 verb intrans 1 to                 female c
previous /preevi•as/ adj 1 going before in time or order: The previous                                                                                                             ballerim
 occupants left the flat in a dreadful state. 2 informal acting too soon;                      prick something or cause a pricking sensation. 2 to feel discomfort as if
 premature: She was a bit previous when she said she'd got the job. * previous                 from being pricked. * prick up one's ears to start to listen intently.             priMac.
 to before; prior to. v.?. previously adv, previousness noun. [Latin                           >oP- pricker noun. [Old English prica]                                              2 forma
 praevius leading the way, from PRAE- + via way]                                             prick2 noun 1 the act of pricking something or the sensation of being                 preemin
                                                                                              pricked. 2a a pointed instrument, weapon, etc. b a mark or shallow hole              mind-bei
previse /pri'viez/ verb trans archaic or literary to foresee or forecast                      made by a pointed instrument. 3 a nagging or sharp feeling of sorrow or              freedom
 (something). )4-- prevision /pree'vizh(a)n/ noun. [Latin praevisus, past
                                                                                              remorse. 4 coarse slang the penis. 5 coarse slang a disagreeable or                 prima
 part. of praevidere to foresee, from PRAE- + videre to see]
                                                                                              contemptible person. * kick against the pricks to harm oneself in a                  female
prevue /'preevyooh/ noun = PREVIEW2 (3).                                                      vain attempt to oppose or resist something [as with reference to an ox or            tempera
prewar /pree'waw/ adj denoting the period preceding a war, esp World                          horse kicking when goaded or spurred: the metaphorical use is from Acts
                                                                                              9:5, where Saul on the road to Damascus hears the words 'I am Jesus
                                                                                                                                                                                  primae
 War I or II.
                                                                                              whom thou persecutest: it is hard for thee to kick against the pricks:).            prima 1
pre-wash' noun a preliminary wash before the main wash, esp in an                                                                                                                  seems, p
 automatic washing machine.                                                                  pricket /'prikit/ noun 1 a spike on which a candle is stuck. 2 a buck, esp
                                                                                              a male fallow deer, two years old. [Middle English priket from prikke               prima
pre-wash2 verb trans to give a pre-wash to (clothes, etc).                                    PRICK2; (sense 2) prob from the straightness of its horns]                           The then
                   Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 13 of 27
RANDOM HOUSE
WEBSTER'S
unabridged
  dictionary
                 SECOND EDITION




                      RANDOM HOUSE
                        REFERENCE
      NEW YORK    TORONTO    LONDON    SYDNEY   AUCKLAND


Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 14 of 27
                                           Copyright     2001. 1998.1997, 1996, 1993, 1987 by Random House. Inc.

         All rights reserved. No part of this book may be reproduced in any form or by any means, electronic or mechanical, including photocopying,
         recording, or by any information storage and retrieval system, without the written permission of the publisher. Published in the United States
               by Random House Reference, an imprint of The Random House Information Group. a division of Random House. Inc.. New York,
                                         and simultaneously in Canada by Random House of Canada Limited, Toronto.

                                             RANDOM HOUSE is a registered trademark of Random House, Inc.

                  Please address inquiries about electronic licensing of any products for use on a network, in software or on CD-ROM to the
                                    Subsidiary Rights Department. Random House Information Group. fax 212-572-6003.

      This book is available for special discounts for bulk purchases for sales promotions or premiums. Special editions, including personalized covers.
  excerpts of existing books, and corporate imprints, can be created in large quantities for special needs. For more information, write to Random House, Inc..
                Special Markets/Premium Sales. 1745 Broadway, MD 6-2, New York. NY. 10019 or e-mail specialmarkets@randomhouse.com.

                          Random House Webster's Unabridged Dictionary, Second Edition, is a revised and updated edition of
                              The Random House Dictionary of the English Language, Second Edition, Unabridged.

                                       International Phonetic Alphabet courtesy of International Phonetic Association

                                               Library of Congress Cataloging-in-Publication Data is available.

                                                                           Trademarks
   A number of entered words which we have reason to believe constitute trademarks have been designated as such. However, no attempt has been made to
designate as trademarks or service marks all terms or words in which proprietary rights might exist. The inclusion, exclusion. or definition of a word or term is
  not intended to affect, or to express a judgment on. the validity or legal status of the word or term as a trademark, service mark, or other proprietary term.

                                            Visit the Random House Reference Web site at www.randomwords.com
                                                                     Printed in China.

                                                                          10 9 8 7 6

                                                                ISBN: 978-0-375-42599-8
                                                         ISBN: 978-0-375-42605-6 (Deluxe Edition)
                                                        ISBN: 978-0-375-42609-4 (CD-ROM Edition)
                Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 15 of 27
       criolla                                                                                        477                                                                                        Croatian

             (kre  calla; Sp. kite of ya), n., pl. -ohlas (-ollaz;         cross pattern: The streets in that part of town crisscross        crit/ical re/gion, Statistics.        the rejection region for
  cri•ol•la
        -saas). a woman or girl born in Spanish America                    confusingly. --adj. 4. Also, criss/crossed/. having                 the null hypothesis in the testing of a hypothesis. [1950-
              European, usually Spanish, ancestry. [ < Sp; fern.           many crossing lines, paths, etc. -n. 5. a crisscross                55]
    but of                                                                 mark, pattern, etc. 6. tick-tack-toe. -adv. 7. in a
    of CRIOLLO]                                                                                                                              crit/;cal state', Physics. the state of a pure element
                                                                           crisscross manner; crosswise. 8. awry; askew. [1810-20;             or compound when it is at a critical point. [1895-1900]
     &ONO (kre Olio; Sp. kite oly8), rt., pl. -ol•los (-o/loz;             var. of CHRISTCROSS]
                                         person born in S                                                                                   critlical tem/perature, Physics. the temperature
    Sp. -                                                                cris•sum (kris/am), n., pl. cris•sa (kris/a). Ornith. 1.
       merica but of European, usually Spanish, ancestry. Cf                                                                                  of a pure element or compound at a critical point. Cf
    Creole     (def. 1).  2. a domestic  animal of any of several         the region surrounding the cloacal opening beneath the              critical constant. [1865-70]
                 breeds developed in Latin America. -adj. 3.              tail of a bird. 2. the feathers of this region collectively.
    strains or                                                            [1870-75; < NL, equiv. to L criss(nre) to move the                critlical val/ue, Statistics. the value of the random
    0f, pertaining    to, or characteristic of a criollo or criollos.
                                                                          haunches + -am n. suffix]                                            variable at the boundary between the acceptance region
    4005-10; < Sp; see CREOLE]
                                                                                                                                              and the rejection region in the testing of a hypothesis.
  crip (krip), n. Slang (offensive). a cripple. [1915-20,                cris•ta (kris/ta), n., pl. -tae (-ta). Anat., Zool. a crest          [1905-10]
    Amer.; by shortening]                                                 or ridge. [1840-50; < L: a CREST, tuft, comb]
                                                                                                                                                         vol'ume, Physics. the volume occupied by a
  calpeS (krips), interj. (used as a mild oath or an excla-              crisetate (kris/tat), adj. 1. having a crest; crested. 2.            certain mass, usually one gram molecule of a liquid or
    Mation of astonishment.) 11905-10; appar. euphemistic                 forming a crest. Also, cris/taVed. [1655-65; < L cris-              gaseous   substance at its critical point. [1875-80]
                                                                          talus, equiv. to crist(a) CRISTA +         -ATE']
    gher. of CHRIST)                                                                                                                        crit•ic•aseter (krit/i kas,tar), n.           an incompetent
  crip•Ple (kriplal), n.. u., -pled, -piing, adj. -n. 1.                 CriS•tO•bal (kri stO/bal), n. a seaport in Panama at                 critic. [1675-85; CRITIC + -ASTER']
    Sometimes Offensive. a. a person or animal that is par-               the Atlantic end of the Panama Canal, adjacent to Colon.
    tially or totally unable to use one or more limbs; a lame             11,600. Spanish, Cris46•bal (kRes to/bal).                        crit•i•cism (krit/a siz'am), n. 1. the act of passing
                  person or animal. b. a person who is disabled                                                                               judgment as to the merits of anything. 2. the act of
    or disabled                                                          cris•to•bal•ite (kri ate/be            n. Mineral. a poly-           passing severe judgment; censure; faultfinding. 3. the
         impaired in any way: a mental cripple. 2. anything               morph of quartz occurring in volcanic rock in the form of
           is impaired    or flawed. 3. a wounded animal, esp.                                                                                act or art of analyzing and evaluating or judging the
  -that                                                                   colorless, translucent crystals. [1885-90; named after              quality of a literary or artistic work, musical perfor-
                     a hunter. 4. Carpentry. any structural
 .)0ne shot by                                                            San Cristobal, a hill near Pachuca de Soto, Mexico; see             mance, art exhibit, dramatic production, etc. 4. a criti-
    member shorter than usual, as a stud beneath a window                 -ere]                                                               cal comment, article, or essay; critique. 5. any of vari-
    sill. 5. Delaware Valley. a swampy, densely overgrown                Cris•tophe (kite stof/), n. Henri. See Christophe,                   ous methods of studying texts or documents for the
   tract of land. -v.t. 6. to make a cripple of; lame. 7. to              Henri.                                                              purpose of dating or reconstructing them, evaluating
   disable; impair; weaken. -adj. 8. Carpentry. jack' (def.
   29). [bef., 950; ME cripel, OE crypel; akin to CREEP]                 crit (krit), n. Informal. 1. a critic. 2. criticism. 3. a            their authenticity, analyzing their content or style, etc.:
    _orip/pler. n. -crip/pling•ly, adv.                                   critique. [1735-45; by shortening]                                  historical criticism; literary criticism. 6. investigation
   --syn. 7. maim. CRIPPLE, DISABLE mean to injure to a                                                                                      of the text, origin, etc., of literary documents, esp. Bibli-
                                                                         crit., 1. critic. 2. critical. 3. criticism. 4. criticized.         cal ones: textual criticism. [1600-10; CRITIC + -ISM)
   degree that interferes with normal activities. To CRIPPLE
   is to injure in such a way as to deprive of the use of a              cri•te•ri•on (kri tome an), n., pl. -te.rha (-ter/e a), -te.        -Syn. 2. stricture, animadversion. 4. See review.
   member, particularly a leg. DISABLE, a more general                   rhons. a standard of judgment or criticism; a rule or             crit•i•cize (krit/a siz/), u., -cized. -ciz•Ing. -pt. 1. to
   word, implies any such illness, injury, or impairment:                principle for evaluating or testing something. [1605-1S;            censure or find fault with. 2. to judge or discuss the
   disabled by an attack of malaria; disabled by a wound.                 < Gk krirdrion a standard, equiv. to kri- var. s. of                merits and faults of: to criticize three novels in one re-
                                                                         krfnein to separate, decide + -terion neut. suffix of                view.    -v.i. 3. to find fault; judge unfavorably or
 Crip/ple Creeks, a town in central Colorado: gold                       means (akin to L -tdrium -Towe)] -crige/rhal, adj.
   rush 1891. 655; 9600 ft. (2925 m) above sea level.                                                                                        harshly. 4. to make judgments as to merits and faults.
                                                                         -Syn. measure, touchstone, yardstick. See standard.                 Also, esp. Brit., crit'i'cise'. [1640-50; CRITIC + -IZE]
 CripPS (krips), n. Sir Stafford, 1889-1952, British                     -Usage. Like some other nouns borrowed from the                     -CEIVI•CIVII•ble, adj. -critti-cfz'er. n. -crit/ieciz/•
  statesman and socialist leader.                                        Greek, CRITERION has both a Greek plural, CRITERIA, and             iniply, adv.
                                                                         a plural formed on the English pattern, CRITERIONS. The
 crise (kRez), n., pl. crises (kaaz). French. crisis.                                                                                        -Syn. 1. condemn, blame. 2. appraise, evaluate.
                                                                         plural in -a occurs with far greater frequency than does
 crisis (kri/sis), n., pl. -ses (-saz), adj. -n. 1. a stage              the -s plural: These are the criteria for the selection of        cri•tique (kri tek/), n.. u., -tiqued, -ti•quing. -n. 1.
   in a sequence of events at which the trend of all future              candidates. Although CRITERIA is sometimes used as a                an article or essay criticizing a literary or other work;
  events, esp. for better or for worse, is determined; turn-             singular, most often in speech and rather infrequently in           detailed evaluation; review. 2. a criticism or critical
   ing point. 2. a condition of instability or danger, as in             edited prose, it continues strongly in use as a plural in           comment on some problem, subject, etc. 3. the art or
  social, economic, political, or international affairs, lead-           standard English, with CRITERION as the singular.                   practice of criticism. -ot. 4. to review or analyze criti-
  ing to a decisive change. 3. a dramatic emotional or cir-                                                                                  cally. [1695-1705; < F < Gk kritiki the art of criticism,
  cumstantial upheaval in a person's life. 4. Med. a. the               crit-ic (krit/ik), n. 1. a person who judges, evaluates,             n. use of fem. of kritikos critical, skilled in judging; r.
  point in the course of a serious disease at which a deci-               or criticizes: a poor critic of men. 2. a person who
                                                                                                                                             CRITIC]
  sive change occurs, leading either to recovery or to                    judges, evaluates, or analyzes literary or artistic works,
                                                                          dramatic or musical performances, or the like, esp. for a        Critique/ of Pure/ Rea/son, a philosophical work
  death. b. the change itself. 5. the point in a play or
                                                                          newspaper or magazine. 3. a person who tends too                   (1781) by Immanuel Kant.
  story at which hostile elements are most tensely opposed
  to each other. -adj. 6. of, referring to, or for use in                 readily to make captious, trivial, or harsh judgments;           Crit/terPcien Com/promise (kritan dan), U.S. Hist.
  dealing with a crisis. [1375-1425; late ME < L < Gk                     faultfinder. 4. Archaic. a. criticism. b. critique. [1575-         a series of constitutional amendments proposed in Con-
  krisis decision, equiv. to kri- var. s. of krfnein to decide,           85; < L criticus < Gk kritikos skilled in judging (adj.),          gress in 1860 to serve as a compromise between proslav-
  separate, judge + -sis -sis] ----err/sic, adj.                          critic (n.), equiv. to krit(es) judge, umpire (kri(nein) to        ery and antislavery factions, one of which would have
  -Syn. 1. See emergency.                                                 separate, decide + -les agent suffix) + -ikos -lc)                 permitted slavery in the territories south but not north
                                                                         -Syn. 2. reviewer, judge. 3. censurer, carper.                     of latitude 36°30'N. Also called Crit/tenden Plan,.
 crisis cen/ter, 1. a central facility, telephone an-
  swering service, etc., where people may obtain informed               crit'i'cal            kal), adj. 1. inclined to find fault or to    [named after its proponent, John J. Crittenden (1787-
  help or advice in a personal crisis. 2. an office, building,           judge with severity, often too readily. 2. occupied with           1863), U.S. Senator from Kentucky)
  agency, etc., serving as a central point for receiving in-              or skilled in criticism. 3. involving skillful judgment as       crit-ter (krit/er), n. Dial. 1. a domesticated animal.
  formation and coordinating action during a disaster or                  to truth, merit, etc.; judicial: a critical analysis. 4. of or    2. any creature. Also, crit/tur. [var. of CREATURE]
  emergency. [1970-75]                                                    pertaining to critics or criticism: critical essays. 5. pro-
                                                                          viding textual variants, proposed emendations, etc.: a           Cri•US (kri/as), n. Class. Myth. a Titan, the son of Ura-
 cri/sis man/agement, the techniques used, as by an                       critical edition of Chaucer. 6. pertaining to or of the           nus and Gaea.
 employer or government, to avert or deal with strikes,                   nature of a crisis: a critical shortage of food. 7. of deci-
  riots, violence, or other crisis situations.           [1960-6.5]
                                                                                                                                           croak (kook), v.i. 1. to utter a low-pitched, harsh cry,
                                                                         sive importance with respect to the outcome; crucial: a            as the sound of a frog or a raven. 2. to speak with a
 -cri/sis manager.                                                       critical moment. 8. of essential importance; indispensa-           low, rasping voice. 3. Slang. to die. 4. to talk despond-
 cri/sis theol/ogy, a neoorthodox theology, advocated                    ble: a critical ingredient. 9. Med. (of a patient's condi-         ingly; prophesy trouble or evil; grumble. -v.t. 5. to
 by Karl Barth and others, emphasizing the absolute ne-                  tion) having unstable and abnormal vital signs and other           utter or announce by croaking. 6. Slang. to kill. -n.
 cessity of faith and divine revelation in transcending the              unfavorable indicators, as loss of appetite, poor mobility,        7. the act or sound of croaking. [1550-60; earlier croke,
 personal crisis, common to all humankind, that arises                   or unconsciousness. 10. Physics. a. pertaining to a                prob. imit.; cf. OE crwcetian (of a raven) to croak]
 from the contradictions inherent in human nature and in                 state, value, or quantity at which one or more properties
 the social order. Also called theology of crisis. -cri/•                of a substance or system undergo a change. b. (of                 croaker (kro/kar), n. 1. a person or thing that
 sis theolo'glan.                                                        fissionable material) having enough mass to sustain a              croaks. 2. any of several sciaenoid fishes that make a
                                                                         chain reaction. [1580-90; CRITIC + -AL'] -crit/hcahly,             croaking noise, esp. Micropogonias undulatus (Atlantic
crisp (krisp), adj., -er. -est, v., n. -adj. 1. (esp. of                                                                                    croaker), found off the Atlantic coast of the southern
   food) hard but easily breakable; brittle: crisp toast. 2.             adv. -crit/hcal/hty, crit/hcahness, n.
                                                                         -Syn. 1. captious, censorious, carping, faultfinding,              U.S. 3. a person who grumbles or forebodes evil. 4.
   (esp. of food) firm and fresh; not soft or wilted: a crisp                                                                               Slang. doctor. [1630-40: CROAK ± -ER')
                                                                         caviling. 3. discriminating, exact, precise.
   leaf of lettuce. 3. brisk; sharp; clear; decided: a crisp
   reply.   4. lively; pithy; sparkling: crisp repartee.    5.          critlical ari/gle, 1. Optics. the minimum angle of in-             croak.), (krolke), adj., croak+er, croak+est. low-
  clean-cut, neat, and well-pressed; well-groomed.          6.           cidence beyond which total internal reflection occurs for          pitched and hoarse; croaking. [1840-50; CROAK +
  bracing; invigorating: crisp air. 7. crinkled, wrinkled, or            light traveling from a medium of higher to one of lower           -croak/hly, adv. -croak/hness. n.
  rippled, as skin or water. 8. in small, stiff, or firm curls;          index of refraction; the angle of incidence for which re-         Cro•at (kro/at, -at), n. a native or inhabitant of Croa-
  curly. -v. t., v.i. 9. to make or become crisp. 10. to                 fracted rays emerge tangent to the surface separating              tia; Croatian.
  curl. -n. 11. Chiefly Brit. See potato chip. 12. a                     two media, the light traveling from the medium of
  dessert of fruit, as apples or apricots, baked with a                  higher to the medium of lower index of refraction. 2.
  crunchy mixture, usually of bread crumbs, chopped nut-                 Also called angle of stall, critlical an/gle of attack/,
                                                                                                                                                                 AusTolA
  meats, butter, and brown sugar. [bef. 900; ME, OE < L                  stalling angle. Aeron. the angle of attack, greater than                                                      HUNGARY
  crispus curled] -crisplly, adv. -crisp/ness, n.                        or equal to the angle of attack for maximum lift, at
  -Syn. 6. brisk, fresh, nippy.                                          which there is a sudden change in the airflow around an                                                greb
crisp•en (kris/pan), u.L, of. to make or become crisp.                   airfoil with a subsequent decrease in lift and increase in
                                                                                                                                                                                CROATIA
 [1940-45; CRISP + -EN']                                                 drag. [1870-75]

crisp•er (kris/par), n. 1. a person or thing that crisps,                             corilstant, Physics. any of three constants                                                                 5-
                                                                         associated with the critical point of a pure element or                                              . BOSNIA A.
  corrugates, or curls. 2. a drawer or compartment in a                                                                                                                        \ HERZ EGOVINA
                                                                         compound. Cf. critical density, critical pressure, criti-
  refrigerator for keeping lettuce, celery, and other vege-
  tables crisp. 3. an ovenlike appliance for restoring the               cal temperature.
                                                                        critlical derVsity, Physics. the density of a pure ele-                                                             .5
 crispness of crackers, cookies, etc., by dry heating.
 [1825-35; cruse + -ER ) ]                                               ment or compound at a critical point. Cf. critical con-
Crhspi        (kRe/spe), n. FrarPce•sco (titan chesko),          stant
 1819-1910, prime minister of Italy 1887-91, 1893-96.           critical masse, 1. Physics. the amount of a given
                                                                                      necessary to sustain a chain reaction
Cris•pin (kris/pin), n. 1. Saint, with his brother fissionable material
 (Saint Crispinian) martyred A.D. c285, Roman Christian          at a constant rate. 2. an amount necessary or sufficient
                                                                 to have a significant effect or to achieve a result: a criti-             Cro'a'tia (kro a/sha, -she a), n. a republic in SE Eu-
 missionaries in Gaul: patron saints of shoemakers. 2,
                                                                 cal mass of popular support [1940-45]                                     rope: includes the historical regions of Dalmatia, Istria,
 (1.c.) a shoemaker.
                                                                critical point', 1. Physics. the point at which a sub-                     and Slavonia; formerly a part of Yugoslavia. 4,660,000;
Cris•pin•i-an (kri spin/e an), n. Saint. See under stance in one phase, as the liquid, has the same density,                               21,835 sq. mi. (56,555 sq. km). Cap.: Zagreb. Serbo-Croa-
 Crispin. Saint.                                                                                                                           tian, Hrvatska.
                                                                 pressure, and temperature as in another phase, as the
crisP•Y (kris/pe), adj., crisp+er, crIsp+est. 1. (esp. gaseous. 2. Math. a. (of a function of a single variable)                           Cro'a'tian (kit Vahan, -she an), adj. 1. of or pertain-
 of food) brittle; crisp. 2. curly or wavy. 3. brisk.           a point at which the derivative of the function is zero. b.
[1350-1400; ME crispi. See CRISP, -1'] -crisp/hly,.ado.                                                                                    ing to Croatia, its people, or their language. -n. 2. a
                                                                (of a function of several variables) a point at which all                  Croat. 3. Serbo-Croatian as spoken and written in Cro-
--crlsP/I.ness, n.                                               partial derivatives of the function are zero. [1875-80]
cris•sal (kris" al), adj. of or pertaining to the crissum. critical pres/sure. Physics. the pressure of a pure                             CONCISE PRONUNCIATION KEY: act, cape, dire, part; set, equal; if, ice;
[1870-75; < NL crissalis. See CRISSUM,                          element or compound at a critical point. Cf critical con-                  so, Over, Order, oil, &V/. boot, out; up, urge, child; sing; shoe; thin,
                                                                                                                                           that; zh as in treasure. a = a as in alone, e as in system, i as in
                    Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 16 of 27
crlss.cross (kris/kros,, -kros'), ea. 1. to move back stant. [1875-80]
and forth over: students crisscrossing the field on their crit/ical ra/tio, Statistics. a ratio associated with the                        easily, o as in gallop, u as in circus; as in fire (f i'r), hour (au's).
                                                                                                                                             and n can serve as syllabic consonants, as ii, cradle (krad/1), and
 Way to school. 2. to mark with crossing lines. -v.i. 3.        probability of a sample, usually the ratio of the deviation                button (but/n). See the full key inside the front cover.
to proceed or pass back and forth; be arranged in a criss-      from the mean to the standard deviation.
         prat-a-porter                                                                                   1534
                                                                                                                                                                                             Prevail

  prOt-a-porter        (pretla par tar, -p5r-), n. ready-to-                  claim to dignity, importance, or merit. 5. pretentious-           praetexere to pretend, lit., to weavlin fron
                                                                                                                                                                                            1 i:                hit
    wear clothing. [1955-60; < F: trans. of READY-TO-WEAR]                    ness. 6. the act of pretending or alleging. 7. an allega-         adorn. See PRE-, TEXTURE]                           .
 pre-tar-sus (pre tarsaas), n., p1. -si (-al). the terminal                   tion of doubtful veracity. 8. a pretext. [1590-1600; <           -Syn. 2. subterfuge, e evasion.
                                                                                                                                                                        vasion                                  WI
                                                                              ML praetension- Is. of praetensio). See PRETENSE, -ION]          pre-tex-ta             sta), n.; pi i .ta e
   outgrowth of the tarsus of an arthropod. [ < NL; see                                                                                                                                    ( ek a
    PRE-, TARSUS]                                                            pre-ten-sion2 (pre teneshan), v.t.    1. (in prestressed-         praetexta.                                         ).            k's
 pre-tax (pre takes), adj., adv. prior to the payment of                      concrete construction) to apply tension to (reinforcing         pre-tick-eted      (pre tiksi lid), adj. having
                                                                              strands) before the concrete is poured. Cf. posttenslon          nished with a ticket beforehanc1: preticke te d     or As.
    taxes: pretax income; bonds earning 12 percent pretax.                                                                                                                                                      "Si
   [1940-45; PRE- + TAX]                                                      (def. 1). 2. to make (a concrete member) with preten-            [PRE-   TICKET 4- -ED.]                         Passengers
                                                                              sioned reinforcement. [1935-40; PRE- + TENSION]
 pre-teen (pre tenet n. 1. Also called pre-teen-ag-er                                                                                         pre-tor (prez tari, n.t                                           °
                                                                                                                                                                                                                e
   (pre tenea/jar), pre-teenser. a boy or girl under the age                 pre-ten-tious (pri teneshas), adj. 1. full of pretense or
                                                                              pretension. 2. characterized by assumption of dignity or        Pro to             tor a,
                                                                                                                                                            (pri torte        , ), ,,. a ci
                                                                                                                                                                                           ty in and
   of 13, esp. one between the ages of 9 and 12. 2. pre-                                                                                            .ri.a
                                                                                                                                               administrative capital of the Republic of
   teens, the years immediately preceding one's thirteenth                    importance. 3. making an exaggerated outward show;                                                         South            e
                                                                              ostentatious. [1835-45; earlier pretensious. See PRE-            the NE part: also tIie capital of Tra nsvaa:. 595 Africa, is     Po
   birthday. --adj. 3. designating or characteristic of a                                                                                                                                       ,000,
   preteen or preteens: two preteen daughters. [1950-55;                      TENSE, -IOUS]   -pre-tenftious•Iy, adv.    -pre-tens-           Pre-to- ri- us    i        as, -     -; Du. Pita is
   PRE-      TEEN.]                                                           tious-ness, n.                                                     An.dries w(ri.rhe:iii.mus ja.ctor
                                                                                                                                                                                 o-bus ( an d     vii hee-
                                                                              -Syn. 2. pompous. See bombastic. 3. showy. See                  m6-6s ye kOebecos), 1799-1853, and his son
 pretence (pri tens', prestens), n. Chiefly Brit. pre-                                                                                       Wessels (mart telne-bs vestals), 1819-1901,       Mar•thi•nus     ha
                                                                              grandiose.                                                                                                          Boer         to1
   tense.                                                                                                                                    diers and statesmen in South Africa.
                                                                             preter-,      a prefix, meaning "beyond," "more than,"                                                                            P"
 pre-tend (pri tends), o.t. 1. to cause or attempt to                          "by," "past," occurring originally in loanwords from pre-tor-ship (preetar ship'), n. praetorship.
   cause (what is not so) to seem so: to pretend illness; to                   Latin (preterit), and used in the formation of compound porfe-treat (pre trete), et. to treat in advance
   pretend that nothing is wrong. 2. to appear falsely, as                     words (preterlegal).         L praeter-, prefixal use of                                                          or as paK
   to deceive; feign: to pretend to go to sleep. 3. to make                                                                                      a p liminary treatment: to pretreat wood before
                                                                               praeter (adv. and prep.); akin to PRE-]                       staining it      [1930-35; PRE-       TREAT] -pre-treev.          1.
  believe: The children pretended to be cowboys. 4. to pre-
   sume; venture: I can't pretend to say what went wrong.                    pre-ter-hu-man (prestor hyailman or, often, -ycTOe-), ment, n.
   5. to allege or profess, esp. insincerely or falsely: He pre-               adj. beyond what is human: preterhuman experience. preetri-al (pre trilal, -trill), n. 1. a proceeding                          to
                                                                               [1805-15; PRETER- + HUMAN]                                                                                          held by     en
   tended to have no knowledge of her whereabouts. -v.i.                                                                                     a judge, arbitrator, etc., before a trial to simplify
  6. to make believe. 7. to lay claim to (usually fol. by to):                                                                                                                                      the is-    it
                                                                             pret-er-ist (pretear ist), Theol. -n. 1. a person who sues of law and fact and stipulate certain matters be-
   She pretended to the throne. 8. to make pretensions                         maintains that the prophecies in the Apocalypse have al-      tween the parties, in order to expedite justice and               an
  (usually fol. by to): He pretends to great knowledge. 9.                                                                                                                                          curtail    to
                                                                               ready been fulfilled. Cf. futurist (def 2), presentist. costs at the trial. --adj. 2. of or pertaining to such
   Obs, to aspire, as a suitor or candidate (fol. by to). --adj.               -adj. 2. of or pertaining to the preterists. [1960-65; proceeding. 3. done, occurring, etc., prior to a trial:pre-
   10. Informal. make-believe; simulated; counterfeit: pre-                    PRETER-     Asti                                              trial publicity. [1935-40; PRE-       TRIAL]                      Ys
   tend diamonds. [1325-75; ME pretenden < L praeten-
  dere to stretch forth, put forward, pretend. See PRE-,                    pret-er-it (pretfar it), n. Gram. 1. past (def. 12). 2. a prettl-fy (pritea fl/), v.t., -fled, -fy-ing. 1. to make:'
                                                                               preterit tense. 3. a verb form in this tense. -adj. 4.       pretty,   esp. in  a small,  petty way:  to prettify a natural
  TEND']                                                                                                                                     beauty. 2. to minimize or gloss over (something un-.              Pr
  -Syn. 1. simulate, fake, sham, counterfeit. PRETEND,                         Gram. noting a past action or state. 5. Archaic. bygone;
                                                                              past. Also, pretser-ite. [1300-50; ME < L praeteritus         pleasant):    to  prettify   his rude   behavior.    [1840-50;
  AFFECT, ASSUME, FEIGN imply an attempt to create a false                                                                                  PRETT(Y) +             -pret/thfl-castIon, n. -Pretst1414
  appearance. To PRETEND is to create an imaginary char-                      past, ptp. of praeterire to go by, equiv. to praeter- PRET-
  acteristic or to play a part: to pretend sorrow. To AFFECT                   ER- -I-     base of ire to go + -tus ptp. suffix; as tense er, n.
  is to make a consciously artificial show of having quali-                   name < L (tempos) praeteritum] -preVer•it•ness, n. pretty (pritle), adj. -ther. -theist. n., pl. -ties, adv., v.,
  ties that one thinks would look well and impress others:                  preter-i-tion (pretea rish'an), n. 1. the act of passing eye,   - tied. -tying. --adj. 1. pleasing or attractive to the
  to affect shyness. To ASSUME is to take on or put on a                                                                                          as by delicacy or gracefulness: a pretty face. 2. (of        a
                                                                              by or over; omission; disregard. 2. Law. the passing
  specific outward appearance, often (but not always) with                                                                                  things, places, etc.) pleasing to the eye, esp. without            Pr
                                                                              over by a testator of an heir otherwise entitled to a por-
  intent to deceive: to assume an air of indifference. To                                                                                   grandeur. 3. pleasing to the ear: a pretty tune. 4.
                                                                              tion. 3. Calvinistic Theol. the passing over by God of
  FEIGN implies using ingenuity in pretense, and some de-                                                                                   pleasing to the mind or aesthetic taste: He writes pretty
                                                                              those not elected to salvation or eternal life. 4. Rhet.      little stories. 5. (often used ironically) fine, grand: The
  gree of imitation of appearance or characteristics: to                      paralipsis. [1600-10; < LL praeteritiOn- (s. of praete-
   feign surprise.                                                                                                                          is a pretty mess! 6. Informal. considerable; fairly great
                                                                               MOO) a passing by. See PRETERIT, -ION]                       This accident will cost him a pretty sum. 7. Archaic or,
 pre-tended (pri ten'did), adj.             1. insincerely or
                                                                            pre-ter•i•tive (pri Wei tiv), adj. Gram. (of verbs) lim- Scot. brave; hardy. -n. 8. Usually, pretties. pretty or-,
  falsely professed: a pretended interest in art. 2. feigned,                 ited to past tenses. [1830-40; PRETERIT + -we]                naments, clothes, etc. 9. a pretty person: Sit down, my.
  fictitious, or counterfeit: His pretended wealth was
  proved to be nonexistent. 3. alleged or asserted; reputed.                pre-ter-le-gal (pre/tar leegal), adj. being beyond the pretty. -adv. 10. fairly or moderately: Her work woe
                                                                              scope or limits of law. [1640-50; PRETER- + LEGAL]            pretty good. 11. quite; very: The wind blew pretty hard.
 11425-75; late ME; see PRETEND, -En9 -pre.tendsed-ly,                                                                                      12. Informal. prettily. 13. sitting pretty, informal. &
  adv.                                                                      pre-term (pre tarmf), adj. 1. occurring earlier in in an advantageous position. b. well-to-do; successful
 pre-tend-er (pri tensdar), n.         1. a person who pre-                   pregnancy than expected; premature: preterm labor. -at. 14. to make pretty; improve the appearance of
   tends, esp. for a dishonest purpose. 2. an aspirant or                    -n. 2. a baby born prematurely, esp. one born before (sometimes fol. by up): to pretty oneself for a party; to
   claimant (often fol. by to): a pretender to the throne. 3.                 the 37th week of pregnancy and weighing less than 5'h         pretty up a room. [bef. 1000; ME prati(e), pratte, prettie
  a person who makes unjustified or false claims, state-                     lb. (2.5 kg). [1925-30; PRE-      TERM]                       cunning, gallant, fine, handsome, pretty; OE preettig,
  ments, etc., as about personal status, abilities, intentions,             pre-ter-mit (preitar mite),           -mit•ted, -mit•ting. 1.  pretti  cunning, deriv. of pr;Mtt a trick, wile (c. D part, pert`
  or the like: a pretender to literary genius. [1585-95; PRE-                 to let pass without notice; disregard. 2. to leave undone;   trick, prank, ON prettr trick, prettugr tricky)] -pmts.,
  TEND 4- -ER' ]                                                             neglect; omit. 3. to suspend or interrupt: The govern-                adv.  -pretttl•ness, n. -pretsty-ish, adj.
 pre-tense (pri tens', prestens), n. 1. pretending or                         ment temporarily pretermitted its repayments of foreign      -Syn. 1. See beautiful. 2-4. pleasant. 10. some-
   feigning; make-believe: My sleepiness was all pretense.                   aid. [1505-15; < L praetermittere to let pass, equiv. to      what.    -Ant.       1. ugly.
  2. a false show of something: a pretense of friendship.                    praeter- PRETER-        mittere to let go, send] -pre•ter• -Usage. The qualifying adverb merry, meaning
   3. a piece of make-believe. 4. the act of pretending or                   mis•sion (pre/tar mishean), n. -pre/ter-mitster, n.           "fairly  or  moderately"    has been in general use since the-)
  alleging falsely. 5. a false allegation or justification: He                                                                             late 16th century. Although most common in informal;
  excused himself from the lunch on a pretense of urgent
                                                                            pre-ter-nat-u-ral (pre/tar nachear al, -nacheral), adj. speech and writing, it is far from restricted to them, and,
                                                                             1. out of the ordinary course of nature; exceptional or often is less stilted than alternatives such as relatively.;
  business. 6. insincere or false profession: His pious
                                                                             abnormal: preternatural powers. 2. outside of nature; moderately, and quite.
   words were mere pretense. 7. the putting forth of an un-
                                                                             supernatural. [1570-80; < ML praeterneitarahs, adj.
  warranted claim. 8. the claim itself. 9. any allegation
  or claim: to obtain money under false pretenses. 10.                       based on L phrase praeter naturam beyond nature. See pre-typ-i-fy (pre tipla f V), v.t., -fled. -fy-ing. to fore-
                                                                                                                                                     or prefigure the type of: The father's personality
  pretension (usually fol. by to): destitute of any pretense to              rRETER-, NATURAL] -pre/termatf u•ral-ism, pre-ter• shadow
                                                                                                                                           pretypified his SOB'S. [1650-60; PRE- + TYPIFY]
  wit.    11. pretentiousness. Also, esp. Brit., pretence.                   natapral-i.ty (preetar nach'a ralei te), pre/ter.natsu•
  [1375-1425; late ME < AF < ML • praetensa, n. use of                       ral•ness, n. -pre,ter•natru•ral•ly. adv.                     pretzel (pretesal), n. 1. a crisp, dry biscuit, usually it,
  fern. of praetensus, ptp. (r. L praetentus) of praetendere                -Syn. 1. unusual, extraordinary, unnatural. See mi-           the form of a knot or stick, salted on the outside. Z
                                                                             raculous. -Ant. 1. ordinary, usual.                          larger version of this, made of soft, chewy bread dough.
  CO PRETEND] -pre-tenses ful, adj. -pre-tenses less,
  adj.                                                                      pre-test (n. preetest/; v. pre test'), n. 1. an advance [1815         -25, Amer.; < G Pretzel, var. of Bretzel; 0110 bra.
                                                                                                                                          zila < ML bracellus BRACELET]
 -Syn. 1. shamming. 2. semblance. 3. mask, veil.                            or preliminary testing or trial, as of a new product. 2. a
 pre-ten-sion' (pri tenfshan), n. 1. the laying of a                         test given to determine if students are sufficiently pre- PreUISoSen (paoiesan), n. German name of Prussia.
  claim to something. 2. a claim or title to something. 3.                  pared to begin a new course of study. 3. a test taken for        prey.. 1. previous. 2. previously.
  Often, pretensions. a claim made, esp. indirectly or by                   practice. -et. 4. to give a pretest to (a student, prod-
                                                                            uct, etc.). -v.i. 5. to conduct a pretest: to pretest for
                                                                                                                                             prevail (pri vale), v.i. 1. to be widespread or current;
 implication, to some quality, merit, or the like: They                                                                                      exist everywhere or generally: Silence prevailed along
  laughed at my pretensions to superior judgment. 4. a                      consumer acceptance. [1945-50; PRE- + TEST]
                                                                                                                                             the funeral route. 2. to appear or occur as the more im-
                                                                            pre-text (preetekst), n. 1. something that is put for-           portant or frequent feature or element; predominate
CONCISE ETYMOLOGY KEY: <, descended or borrowed from; >,                    ward to conceal a true purpose or object; an ostensible          Green tints prevail in the upholstery. 3. to be or prose
whence; b., blend of, blended; c, cognate with; cf, compare; deriv.,                                                                                                                             fol. by
                                                                            reason; excuse: The leaders used the insults as a pretext        superior in strength, power, or influence (usually
derivative; equiv., equivalent; irnit., imitative; obl., oblique; r., re-   to declare war. 2. the misleading appearance or behav-           over): They prevailed over their enemies in the battle. 4.
placing; s., stem; sp., spelling, spelled; resp., respelling, respelled;    ior assumed with this intention: His many lavish compli-         to succeed; become dominant; win out: to wish    that   the
trans., translation; ?, origin unknown; •, unattested; t probably           ments were a pretext for subtle mockery. [1505-15; < L           right side might prevail. 5. to use persuasion or induce-
earlier than. See the full key inside the front cover.                                                                                                                                     accompanY
                                                                            praetexturn pretext, ornament, n. use of neut. ptp. of           ment successfully: He prevailed upon us to

pre•sterli•lize,, u.t., -lized,              pretsub.misssion, n.                        pre,-Sthmelri•an, adj., n.            pre/suspends, v.t.                   Pre-tapes, v. t., -taped, -teP•litil
                                             pre/sub.mits. t., -mit-ted,                 pre-sumsmit adj., n.                  pre,sus•penIsion, n.                 Pre-tarsiff, n., adj.
Pre•stimfu.iate,,          -lat-ed,           -mit.ting.                                 pre/super-in-tendsence, n.           pressuspiscion, n.                    Pre•tastes, n.,       -tast•ed,
  -lat.ing.                                 pre/sub.orsdipate,. v.1.,                    pre/super-in-tendsen-cy, n.          pre/suspiscious, adj.; -1y,    adv.,   -tast•Ing.
pre/stim-u-lastion, n.                        -nat.ed, -nat-ing.                         pre-susper-vise/, u. t., -vised,       -ness, n.                           pre-tastier, n.
pre•stirnsu-lus, n., pl. -Ii.               pressubpr/dipastion, n.                       -visaing.                           pre/sus-tains, v.t.                   Pre•teachi, v., -taught,
pre•stocki, n., u. t.                       pre,sub-scribes, U., -scribed,               pre,super•vitsion, n.                pre-sustur-al, adj.                    -teaching.
                                                                                                                                                                                                  adv.
pre•stor/age, n.                              -scrib-ing.                                pre-susper.vi/sor, n.                pre•swaillow, n., v.t.                Pre-techsni-cal, adj.; -Iy,
pre•straightlen, u.t.                       Pre/sub-scribser, n.                         pre/supple-men,tat, adj.             pre•sweet/en. u.   1.                Pre/tech-no.logsi-cal    , adj.; -114
pre•strainf, n., v.1.                       pre/sub-scripstion, n.                       pre/sup-ple-mensta-ry, adj.          pre•symtpa•thizei,          -thized, pre•telfe•graph/, adj.
Pre•strengthf en, u.t.                      pre/sub.sists, v.i.                          pre-supspli-cates. u. t., -cat•ed,     -thiz-ing.                         Pre/tel-e-graPhsic, adj.
pre•stretchf, v.t.. n.                      pre/sub-sistsence, n.                         -cat-ing.                           pre•symspa•thy, n.                   pre-telle•phone/, adj.
Pre-strikes, adj., u., -struck,             pre/sub.sistsent, adj.                      pre/sup-pli-castion, n.               preisym•phonlic, adj.                Preltel-ephonsic, adj.
 -struck or -stricken,                      pre/sub.stanstial, adj                      pre/supplys, n., pl. -plies, at.,     pre-symsphopy, n., pl. -nies.        Pre-telle•vi/sion, adj.
 -striking.                                 pre-subssti-tute/, v. t., -tutpd,             -plied, -plying.                    pre/symphysshal, adj.                 Pre•tellf, v., -told,             ,
pre•strueture,          -Lured,              -tut.ing.                                  pre/supports, n., v.t.                pre-sympstom, n.                     Pre-temsper-ate, adj.;
 -tur•ing.                                  Pre/sub-sti.tustion, n.                     pre/suppresss, v.t.                   prelsymp-to-mats ic, adj.            pre tempts, at.
Pre•strug,gle. n., v. i.. -glad,            pre/suc.cesss, n.                           pre/supremsapy, n.                    pre/syn-sascral, adj.                Prettemp-tastion, n.
 -gling.                                    pre/suc-cesssful, adj.; -ly, adv            pre•sur'ger.y, adj.                   pre-Syrshac/, adj., n.               Pre-tensta-tive, adj.
Pre-stubsborn, adj.                         Pre-sufsfer, v.                             pre•sursighcal, adj.                  pre-Syrsi-an, adj., n.               Pre-tersmi-nal, adj.
pre-stus cli-ous, adj.; -ly, adv.;          pre/suf-fiscien.cy, n.                      pre/sur.rensder, n.                   pre/sys•tem-atsic, adj.              pre/ter-resstrhal, adj.
 -ness. n.                                  pre/suf-fiscient, adj.; -ly. adv.           pre/sur-rounds. v.1.                  pre/sys-tem-atsi-cahly, adv.         Pre/tee-a-1401dpi, adj.
pre-studsy,     t., -stud-ied.              pre-sufsfrage, n.                           pre-sursvey, n.                       pre.syssto-let, n.                   Pre-Ter,ti•ar,y, adj.
                        Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 17 of 27
 -stud-ying, n., pl. -stuchies.
pre/sub-dues, u.t., -dued,
                                            pre/sug-gests, at.
                                            pre/sug.gesstion, n
                                                                                        pre/sur-veys, pt.
                                                                                        pre/sus-cep/ti-billi-ty, rt., pl.
                                                                                                                              prersys-toisic, adj.
                                                                                                                              pre•tab,lolate,,       -lat.ed,
                                                                                                                                                                   Pre-tessti-fyi, at., -fled,
                                                                                                                                                                   Pre-tessti-mo/ny, n., pl.
                                                                                                                                                                                                -trirut•
                                                                                                                                                                                                -MO-
 du-ing.                                    pre/sug-gesstive, adj.                       -ties.                                -lat-ing.                           Pre,-Thanks•giviing. ad/.
oressub-iects. at.                                               n.                     pre/suspepsti-ble. adj.               pre/tab-u.lastion, n.                Pre-thesa-ter, adj.
                                                                                        .r.,cogooact ,.                       pre.tan/gbble, adj.: -bly, adv.      Prestheno-logsi-cal, ad.).
            Shorter Oxford
            English Dictionary
            ON HISTORICAL PRINCIPLES




            Sixth edition


            VOLUME 1 - A-M




           OXFORD
           UNIVERSITY PRESS




Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 18 of 27
   OXFORD
   UNIVERSITY PRESS
   Great Clarendon Street, Oxford 0X26op
   Oxford University Press is a department of the University of Oxford.
   It furthers the University's objective of excellence in research, scholarship,
   and education by publishing worldwide in
  Oxford New York
  Auckland Cape Town Dares Salaam Hong Kong Karachi
  Kuala Lumpur Madrid Melbourne Mexico City Nairobi
  New Delhi Shanghai Taipei Toronto
  With offices in
  Argentina Austria Brazil Chile Czech Republic France Greece
  Guatemala Hungary Italy Japan Poland Portugal Singapore
  South Korea Switzerland Thailand lbrkey Ukraine Vietnam
  Oxford is a registered trade mark of Oxford University Press
  in the UK and in certain other countries
  Published in the United States
  by Oxford University Press Inc.. New York
  0 Oxford University Press 1973, 1993.2002.2007
  Database right Oxford University Press (makers)
  First edition 1933
  Second edition 1936
  Third edition 1944
  Reprinted with revised etymologies and enlarged addenda 1973
  Fourth edition published 1993 as the New Shorter Oxford English Dictionary
  Fifth edition zooz
c Sixth edition 2007 (-
  All rights reserved. No part of this publication may be reproduced,
  stored in a retrieval system, or transmitted, in any form or by any means,
  without the prior permission in writing of Oxford University Press.
  or as expressly permitted by law, or under terms agreed with the appropriate
  reprographics rights organization. Enquiries concerning reproduction
  outside the scope of the above should be sent to the Rights Department.
  Oxford University Press, at the address above
  You must not circulate this book in any other binding or cover
  and you must impose this same condition on any acquirer
  British Library Cataloguing in Publication Data
  Data available
  Library of Congress Cataloging in Publication Data
  Data available
  ISBN 978-0-19-920687-2
  ISBN 978-0-19-920688-9 (deluxe)
  ISBN 978-0-19-923324-3 (US)
  ISBN 978-0-19-923325-0 (deluxe leatherbound)
  to 9 8 7 6 5 4 3 21
  Typeset in OUP Swift, OUP Argo. and Capitolium
  by Interactive Sciences Ltd, Gloucester
  Printed in Italy by Legoprint S.p.A.




         Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 19 of 27
 561                                                                                                                                                                            crinkle-crankle I criterion
                                                                                     adjective. Crippled. obsolete exc. dial. ME.                           ■ crisper noun a person who or thing which crisps or curls: esp. a
  3 verb trans. Twist, bend; wrinkle; ripple; crimp (the hair).               ► II
                                                                                                                                                            container or compartment in a refrigerator for keeping salads
     E19.                                                                          SHAKES. Hen VAnd chide the cripple tardrgaited night Who                 etc. crisp and fresh: M19.
      G. GREENE An expression ofglee crinkled the man's face.                      like a foul and ugly witch doth limp So tediously away
      W. Bova The fishponds . were crinkled by a breeze                                                                                                 crispate rknspem adjective. M19.
                                                                                  • crippledom. cripplehood nouns the condition of being a                [ORIGIN Latin crisparts pa. pple of rrispare curl: see -ATE'.]
  4 verb    introns. Make sharp rustling or crackling sounds.                     cripple M19.
                                                                                                                                                          Crisped; spec in BOTANY & ZOOLOGY. having a crinkled or wavy
   M19.                                                                       cripple Pkriptajli verb. ME.                                                  edge.
                          • krigkoilkraokta)1, noun, adjective. &               (ORIGIN from the noun.]
 crinkle-crankle                                                                                                                                        crispatlon an'speillaRP" noun. Now tore. E17.
   adverb. Chiefly dial. LI6.                                                  1 verb trans. Cause (a person) to become unable to walk or
                                                                                                                                                          [ORIGIN from Latin mspat• pa. ppl stem of crispare curl: see -ATION.I   C
   [ORIGIN Redupi. of CRANKLE noun, partly after CRINKLE noun. Cf.              move properly. ME. Pb tronsf & fig. Disable, impair; have a
                                                                                                                                                         1 (A) curled condition; curliness; (an) undulation. E17.
   CRINKUM-CRANKUM.I                                                            severe adverse effect on. L17.
                                                                                                                                                         2 A slight contraction of a muscle etc. or of the skin, as in
 ► A noun. A zigzag; something zigzag. L16.                                        G. GREENE A local farmer who had been cnppled as a boy. losing         gooseflesh. t18.
 ► B adjective & adverb. (Twisting) in and out: zigzag. M19.                       his right arm in an accident. b 1. OUPHANT The trade . is crip-
                                                                                   pled by the difficulty of transport. A. TOMER Lack of an educa-      crispature : krispatjua! noun, rare. tam
 tcrinkum noun. slang. Also grincome. 7-1.0.                                       tion will cripple a child's chance in the world of tomorrow           llama formed KS CRISPATION: See •LIRE.I
   [ORIGIN Unknown.]                                                                                                                                        IA) crisp or curled condition.
                                                                              2 verb introns. Hobble: walk lamely. Now chiefly Scot. SAE.
   sing. & (usu.) in p1. Venereal disease; syphilis.
                                                                                ■ crippled adjective unable to walk, move, or (trans() operate          Crispin i'lcrispin/ noun. arch. Also c-. E18.
 crinkum-crankum /krinkam krankam' noun & adjective.                            properly inow regarded as offensive when used of persons) ME.            (ORIGIN Patron saint of shoemakers.)
                                                                                crippler noun la) a person who or thing which cripples; (b) slang
   M17.
                                                                                something astonishingly good: u17. crippling adjective (a) that
                                                                                                                                                            (A name given to) a shoemaker.
   toRiCin fanciful redupl. of CRANK noun.. noun': cf. CRANKURIL
                                                                                cripples: Ibl slang astonishingly good: us. Ripplingly adverb so as    crispy armpit adjective. LME.
   CRINKLE-CRANKLE.)                                                            to cripple or disable: to a crippling extent: us.
 ► A noun. An intricate or convoluted thing; an elaborate                                                                                                [ORIGIN from CRISP adjective + -v..]
   device. Also, a crooked course (Id& fig.), deviousness. M17.              [Cris noun & adjective see CREE.                                           1 Curly. wavy, crinkly. ME.
 ► B adjective. Intricate, convoluted. elaborate. us.                                                                                                        W. MORRIS HIS crispy hair ofgold.
                                                                             cris de cceur noun phr. p1. ofCRI DE caup
 crinold Pkrninaidi noun & adjective. M19.                                                                                                               2 Crisp. brittle: brisk. 117.
     [ORIGIN Greek krinoeicks adjective. lily-like, from Imnort lily: see    criseikri:zi noun. P1. pronounced same. ME.
                                                                               [ORIGIN French.)                                                             B. W. Autos They ate chow mein, sweet and sour pork and
     -01D.)                                                                                                                                                 crispy noodles
 ► A noun. Any echinoderm of the class Crinoidea,                              = CRISIS.
                                                                               cruse de conscience          Ii5sJaisi a crisis of conscience. aim de      • crispiness noun 1.117.
   members of which are characterized by cup-shaped
                                                                               nerfs 4:12 ne:r.'1= of nerves] a fit ofhysterics.
   bodies and usu. branched arms, and include sea-lilies,                                                                                              criss /kris: adjective.W. Indian. L20.
                                                                             - NOTE: Formerly fully naturalized.
   feather stars. and many fossil forms. M19.                                                                                                            (ORIGIN Alt, of CRISP adjective.'
 ► B adjective. Ofor pertaining to the Crinoidea. M19.                       crisis !'k rnism/ noun. Pl. crisesPkrAni:zi. (rare)ablses. LME.              Smart or fashionable.
     ■ canoidal adjective of or perraining to crinoids M19.                    [motor Medical Latin from Greek krisis decision. judgement, event,
                                                                               issue, turning point of a disease, from krinein decide.]                criss-cross rkriskrosi noun, adjective. & adverb. Also
crinoline        rinlatim noun & adjective. M19.                              1 The turning point ofa disease. LME.                                      crisscross. E17.
   ORIGIN French, irreg. from Latin mnLs hair (French CRIN) + Ilium                                                                                      [ORIGIN Reduced form of CHRIST-CROSS, latterly treated as redupl.
                                                                             12 ASTROLOGY. A conjunction of the planets determining the
   thread (French lin flax►.)                                                                                                                            of CROSS noun.)
                                                                               issue of a disease or a critical point in the course of
 ► A noun. 1 A stiff fabric made of horsehair and cotton or                                                                                            ► A noun. 1 = CHRIST-CROSS. Now arch. & dial. exc. hist E17.
                                                                               events. L16- M17.
  linen thread, used for linings, hats, etc., and formerly for                   gen. A turning point, a vitally important or decisive
                                                                                                                                                       2 A crossing of lines, currents. etc.; a network of crossing
                                                                              3
  skirts and to expand a petticoat. 1.119.                                                                                                               lines. L19.
                                                                               stage; a time of trouble. danger. or suspense in politics.
 2 hist. A stiff petticoat. orig. of this fabric, worn under a                 commerce. etc.. or in personal life. (17.
                                                                                                                                                        3 The state of being at cross purposes. E20.
  skirt to support or distend it; hence, a hooped petticoat.                                                                                           ► 13 adjective. In crossing lines: marked by crossings or
     M19.                                                                         J. GALSWORTHY When his son-in-law had that financial cnsis.            intersections. M19.
                                                                                  due to speculation in Oil Shares. James made himself ill worry-      ► C adverb. Crosswise: at cross purposes. L19.
 3 hist. A netting fitted round warships as a defence against
                                                                                  ing over R. E. ROOSEVELT The threat of war was rust over the
  torpedoes. L19.                                                                 horizon and no one else had the prestige and the knowledge to        criss-cross ,-1( riskros/ verb trans. & introns. Also crisscross.
► B ottrib. or as adjective. Made ofcrinoline. PA19.                              carry on through a cnsis. M. HOLA01,0 She coped with (rises            E19.
  ■ crinolined adjective wearing (a) crinoline M19.                               ranging from burst hot-water bottles to outbreaks ofmeasles.           (ORIGIN ((OM CRISS-CROSS noun, adjective, & adverb.'
                                                                                  I. CRITCHLEY What the atienists call -a crisis ofidentity'.
crinosity ikrni'linsiti/ noun. rare. M17.                                                                                                                Mark or work with a criss-cross pattern: move crosswise:
 Ionian from Latin mnis hair: see -osrry.)                                     mid-life crisis: see MID-LIYE adjective.                                  cross or intersect repeatedly.
  Hairiness.                                                                 T4 A judgement. a decision. Ell-E18.                                           B. HINES Hundreds of knife cuts had criss-crossed the surface
                                                                             15 A criterion: a token. E-M17.                                                into tiny geometrical figures E. CRISPIN Power-lines . criss-
crio- 'kri:ai,: combining tom] ofGreek krios ram: see -o-.                   - come crisis management the action or practice of taking                      crossing one another at all angles. S. SONTAG The metaphoric
 ■ crlosphinx noun a sphinx having a ram's head me                                          ,i, u..1) iidv when a crisis has developed.                     uses ofTB and cancer crisscross and overlap
criollo     n'olau/ noun & adjective. Also C-. Pl. of noun -OS.              crisp ik nspinoun. ME.
                                                                               (ORIGIN App. from the adjective: cf. CRAPE 1101211 & adjective. CREPE   crissum rIcris(a)m/ noun. L19.
  1.19.
                                                                               noun &adjective.]                                                         [ORIGIN mod. Latin, from nissare move the haunches.)
  [ORIGIN Spanish = native to the locality: see CREOLE.]
                                                                             11 A light fabric like crepe: a head covering or veil made of               ORMTHOLOCE The region of the vent of a bird. including the
 1 (Designating or pertaining to) a native ofSpanish South
                                                                               this. ME-E17.                                                             under-tail coverts.
 or Central America, esp. one of pure Spanish descent.
                                                                             t2 A crisp kind ofpastry. Only in LME.                                      • crissal adjective of or pertaining to the crissum: crtssal
  L19.                                                                                                                                                   thrasher, a brown N. & Central American thrasher, Toxostoma
 2 (Designating) a cacao tree of a variety producing thin-                   13 A curl (ofhair); esp. a short or close curl. M-07.                       clorsoIc. with rufous under-rail covens: I.19.
  shelled beans ofhigh quality. uo.                                           4 The crackling ofroast pork. Now dial. L17.
 3 (Designating) any of various South or Central American                     5 A thing overdone by roasting etc. Orig. US. M19.                       crista rum- noun. Pl. -stae i-sti:/. M19.
  breeds of domestic animal. esp. a small horse bred from                      burn to a crisp make inedible or useless by burning.                      (ORIGIN Latin: see CREST noun.)
  South American and Arab stock, or cattle of Spanish                         6 More hilly potato crisp. A thin fried slice of potato                   Chiefly ANATOMY & mar A ridge, a crest.
  ancestry. Mao.                                                               eaten as a snack. Usu. inpl. CE CHIP noun 3. (20.                       cristate rk listen/ adjective. M17.
                                                                              7 A crisp piece of pastry or chocolate. uo.                                (ORIGIN Latin cristatus, formed as CRISTA: see •ATE'.]
trip ,k rip: noun. N. Amer. slang (offensive). E20.
  [Oman Abbreviation of CRIPPLE noun & adjective'                           crisp Amp! adjective. OE.                                                   Chiefly ANATOMY & ZOOLOGY. Crested: having the form of a
  A disabled person.                                                          [ORIGIN Latin crispus curled. Branch 11 may result from symbolic           crest or ridge.
                                                                              interpretation of the sound of the word.)                                  ■ Also crbtated adjective (now rare) Els.
cripeS,krAips, interjection. slang. E20.                                    ► I 1 Of hair: curly: now esp. stiff and closely curling.                  cristobalite /krestaubalnitc noun. L19.
  (ORIGIN Alt. Of CHRIST.)                                                    frizzy. Also, having such hair. 0E.                                        (ORIGIN from Cerro San Cristobal, a locality in Mexico: see
  Expr. astonishment.                                                       12 Offabric: crinkly, like crepe. Only in ME.                                MINERALOGY. A variety of silica of which there is a stable
                                                                             3 gen. Having a crinkled or rippled surface. arch. LME.                     high-temperature cubic form and a metastable low-
cripple rkripiallinoun & adjective.
  [ORIGIN Old English (Northumbrian) rrypc•I = Old low German
                                                                             4 BOTANY. Having a crinkled or wavy edge. crispate. mis.                    temperature tetragonal form, and which occurs as
         & Old English criopel = Middle low German. Middle Dutch            • II 5 Hard or firm but fragile; brittle. M16.                               massive deposits (e.g. in opal) and as small usu. octahe-
 krCpel, from Germanic: cogn. with CREEP verb.)                                 I. M. NEALE When the snow lay round about, Deep and crisp and            dral crystals.
► A noun 1 1 A person (permanently) impaired in move-                           even. F. KING As crisp as a dead leaf
  ment by an injury or defect, esp. one unable to walk nor-                                                                                            Cat ilcntinoun. collog. Also alt. (point). M18.
                                                                              crispbread a thin crisp biscuit ofcrushed rye etc.                         [ORIGIN Abbreviation.)
  mally. Now regarded as offensive. OE.                                      6 ming & fig. Stiff, not limp: neat. clearly defined: decisive            11  A critic. Only in ins.
     D. MURPHY My mother returned.. as a complete cripple. unable             in manner, brisk. E19.                                                    2 (Literary, textual, etc.) criticism; a critique. E20.
     to walk from the sitting-room to the downstairs lavatory. or to                                                                                     lit. alt.: see us. adjective.
     wash or dress herself. or to brush her hair                                  WILKIE COLLINS Such a cnsp touch on the piano T. DREISER A gift
                                                                                   . for making crisp and cynical remarks S. L PERELMAN Her crisp       3 Critical mass. M20.
 2 trans( & fig. a A sixpence. Cf. BENDER 4. ant. slang. 1.18.                    white nurse's uniform. P. V. PRICE The cnsp. almost bitterly dry
  Pb A maimed or lamed animal or bird. esp. a game bird.                          white wine. A. N. WILSON The crisp creases ofhis trouser knees       criteria noun pl. of CRITERION.
  M19. PC A person (permanently) impaired or deficient in                    7 01the air, of a day as regards atmosphere. etc.: frosty;                criteriology .-kr.u.tian'olad3if noun. LI9.
  some other way, specified or understood. E20. id A                          bracing. M19.                                                              (ORIGIN from amercing see -OLOGY.)
  vehicle, ship, etc., that is unfit to proceed or for service.               ■ crispen verb trans. & introns. make or become (more) crisp M20.          The study or analysis of criteria: the branch of logic that
  E20.                                                                        crispish adjective somewhat crisp M20. crisply adverb EIS.                 deals with criteria.
     c rimes There would still be the emotional and psychological             crispness noun (ME.                                                        • criteriologkal adjective pertaining to criteriology: dealing
     cripples among= children                                                                                                                            with criteria: MUT criterio-logically adverb azo.
                                                                            crisp ikrisp:verb. ME.
 3 sing. & in p1. A crippling disease ofcattle. dial. & Austrot 119.          'ORIGIN from the adjective. Cf. Latin crispare.]                         criterion           trarian,noun. Occas. (Latinized) -Ium /-12ITV.
► II 4 A low opening in a wall. Chiefly in proper name                       1 verb trans. Crimp, crinkle. ME.                                          Pl. -Ia Arai. El].
  Cripplegate. ME.                                                           2 verb introns. Curl in short stiff folds or waves. E16.                    (ORIGIN Greek krirerion means of judging, test. from &Tires judge.)
 5 A swamp or low-lying tract of land overgrown with                         3 verb trans. Make crisp (caw adjective 11). El).                          1 A principle, standard, or test by which a thing is
  trees or shrubs. LE. L17.                                                  4 verb intrans. Become crisp Oise adjective II). E19.                      judged, assessed. or identified. t17.

a cat. a: arm, e bed. a: her. I sit. i cosy. 1: see. n hot.                 saw. A run. 1, put.          too. a ago. AI my. au how. et day. PO no. e: hair. la near. 31 boy. ria poor. ,N tire. .10? sour

                Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 20 of 27
          Shorter Oxford
          English Dictionary
          ON HISTORICAL PRINCIPLES




          Sixth edition


          VOLUME 2 • N-Z




         OXFORD
          UNIVERSITY PRESS




Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 21 of 27
OXFORD
UNIVERSITY PRESS

Great Clarendon Street, Oxford OX2 6DP
Oxford University Press is a department of the University of Oxford.
It furthers the University's objective ofexcellence in research, scholarship.
and education by publishing worldwide in
Oxford New York
Auckland Cape Town Dar es Salaam Hong Kong Karachi
Kuala Lumpur Madrid Melbourne Mexico City Nairobi
New Delhi Shanghai Taipei Toronto
With offices in
Argentina Austria Brazil Chile Czech Republic France Greece
Guatemala Hungary Italy Japan Poland Portugal Singapore
South Korea Switzerland Thailand Thrkey Ukraine Vietnam
Oxford is a registered trade mark ofOxford University Press
in the UK and in certain other countries
Published in the United States
by Oxford University Press Inc.. New York
© Oxford University Press 1973,1993, 2002.2007
Database right Oxford University Press (makers)
First edition 1933
Second edition 1936
Third edition 1944
Reprinted with revised etymologies and enlarged addenda 1973
Fourth edition published 1993 as the New Shorter Oxford English Dictionary
Fifth edition 2002
Sixth edition 2007
All rights reserved. No part of this publication may be reproduced.
stored in a retrieval system, or transmitted, in any form or by any means.
without the prior permission in writing ofOxford University Press.
or as expressly permitted by law, or under terms agreed with the appropriate
reprographics rights organization. Enquiries concerning reproduction
outside the scope of the above should be sent to the Rights Department.
Oxford University Press, at the address above
You must not circulate this book in any other binding or cover
and you must impose this same condition on any acquirer
British Library Cataloguing in Publication Data
Data available
Library ofCongress Cataloging in Publication Data
Data available
ISBN 978-0-19-920687-2
ISBN 978-o-19-920688-9 (deluxe)
ISBN 978-0-19-923324-3(US)
ISBN 978-0-19-923325-0 (deluxe leatherbound)

1.0 9 8 7 6 5 4 3 2 1
Typeset in OUP Swift, OUP Argo. and Capitolium
by Interactive Sciences Ltd, Gloucester
Printed in Italy by Legoprint S.p.A.




     Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 22 of 27
     pretext I prevaricator                                                                                                                                                                                              2340

     pretext r prixekst/ noun. E16.                                            - eurrAsts: a pretty kettle of fish: see KETTLE I. (as) pretty as a         a International Affairs The tensions and conflict that have long
       [ORIGIN Latin praetextus outward display, from praetesr. pa. ppl          picture extremely pretty. as pretty as paint: see PAINT noun.             prevailed in the Gulf. b P. G. WODEHOUSE In the drawing-room a
       stem of praecexere weave in front, border, disguise, from prae     +      come to a pretty post: see PASS noun. not Just a pretty face              tense silence prevailed. A. FRASER Those who had decided to sit
       [exert weave. Cf. French pretextel                                        mbar. intelligent as well as attractive.                                  out the times until better ones prevailed.
       A reason put forward to conceal the real purpose or                     - SPECIAL COLLOCATIONS & COMB.: pretty boy slang a foppish or            - WITH PREPOSITIONS IN SPECIALIZED SENSES: prevail on. prevail
                                                                                 effeminate man: a male homosexual: iros a thug. pretty-                  upon minced in persuading. inducing, or influencing.
       object; an ostensible motive of action; an excuse, a pre-                 by-night US = marvel of Peru s.•. MARVEL noun'. pretty-face
       tence.                                                                                                                                             • prevailer noun (now rore) a person who prevails E17.
                                                                                 (wallaby) = whiptail wallaby s.v. WHIPTAIL adjective. pretty              preVaiiMeni noun karelthe action or fact of prevailing L16-M17.
        W. TREVOR She had written the letter herself as a pretext to gain        fellow arch. a fine fellow. a fop. pretty packet. pretty penny
        admittance                                                               considerable sum, a good deal of money. pretty please                  prevailing . pn'Vellio/ ppl adjective. us.
                                                                                 wheedling form ofrequest.                                                (ORIGIN from PREvAn + -ING..]
       on the pretext of under the pretext of claiming as one's                ► B noun. 1 A pretty thing, an ornament. me.
       object or me, e.                                                                                                                                   That prevails; spec. (a) superior, victorious. effective:
     - NOTE: Formerly stressed on znd syll.                                       J.D. MAcnonhui 'Here is a pretty Igot for you .. ' She .. gasped        (b( predominant in extent or amount; generally current
       • pretextual !pri:lcksljuall adjective of the nature of a pretext:         at the lovely ring.                                                     or accepted.
       pretextual arrest (us taw). an arrest for a minor offence, made in       2 A pretty man, woman, or child; a pretty one. Chiefly                     Japan Times At pievading prices the mines are incurring sub-
       order to investigate the arrestee for a more serious offence: M19.        (also my pretty) as a form ofaddress. tilt.                               manual losses
     pretext icirrickst;verb trans. E17.                                          GOLDSMITH If you would but comprehend me. my pretty.                    prevailing wind the wind that most frequently occurs at a
      [ORIGIN French prirexter, from prCtorte PRETEXT noun.]                                                                                              place (as regards direction).
      Use as a pretext: allege as an excuse; pretend.                           3 = pretty penny above. US. 11119.                                        • prevailingly adverb us. prevailingness noun bare)119.
                                                                                 C. STRATTON-PORTER I'd give a pretty to know that secret.              prevalence i'prev(a)I(a)ns/ noun. 116.
       W. S. MALICHAM Pretesting an appointment ..he left.
                                                                                4 The fluted or ornamented part of a glass or tumbler.                    (ORIGIN French tprevalence from late Latin praevalentta superior
     pretone rprigiaon/ noun. 1.19.                                              M19.                                                                     force, predominance. from Latin praevalere: see PREVAIL verb -ENCE.1
      (ORIGIN from PRE- 2 + TONE noun.)                                         5 The fairway ofa golf course. ezo.                                      1 The fact or action of prevailing: mastery. Now rare. L16.
      PHONOLOGY. The syllable or vowel preceding a stressed syl-                 • prettyish adjective somewhat pretty rain. prettyism noun                T. CHALMERS The final prevalence of the good over the evil.
      lable.                                                                     studied prettiness of style or manner: an instance of this: us.
                                                                                                                                                         2 Effective force or power. influence; efficacy. Now we.
      • pretonic adjective & noun IM adjective occurring immediately
      before a stressed syllable: (b( noun .pREYONE: NIA prelonically         pretty rpnii/ verb. E19.                                                    M17.
      adverb as regards a pretone M20.                                          (ORIGIN from the adjective.)                                             3 The condition of being prevalent; general occurrence
                                                                               1 verb refl. & introns. Make oneself pretty: make or dress                 or existence; common practice: MEDICINE the number or
     pretor noun. pretodal adjective & noun. pretorian adjective                oneselfup to look attractive. E19.                                        proportion ofcases at any one time. E18.
      & noun, etc., vars. ofPRAETOR etc.
                                                                                  M. M. AT WATER Prettying up for company.                                 M. SCHORER The prevalence of American slang in British speech
    pretrial his noun 'priarmal: as adjective prif trmal/ noun &                                                                                           Lames Populations with a high prevalence of the virus.
                                                                               2 verb trans. Make (a thing or person) attractive: iron. spoil.
       adjective. mso.                                                          damage. Freq. foil. by up. M20.                                           • Also prevalency noun (now rare) E17.
      [ORIGIN from PRE-1, 2 +TIDAL noun.(
    ► A noun. A preliminary hearing before a trial. US. M20.                     Sunday Express They've prettied it up now with hanging baskets        prevalent rprcvlolltaInt/ adjective. L16.
                                                                                 and window boxes.                                                       [ORIGIN Latin prarvatent• pres. ppl stem of praevalere see PREVAIL
    v 8 adjective. Of or pertaining to the period before a trial.                                                                                        web, -ENT.]
       M20.
                                                                              pretty rpnti/ adverb. codas. M16.                                         1 Having great power or force; effective, powerful; influ-
    prettify i.pntirni/ verb trans. M19.                                        [ORIGIN from the adjective.)                                             ential (with a person). Now rote. L16. *tip Of a medicine
     [ORIGIN from MUM, adjective +                                             1 To a considerable extent, considerably; fairly. moder-                  etc.: efficacious. E17-E18.
     Make pretty: represent prettily in a painting or in                        ately. tolerably. 1116.                                                 2 Having the advantage: predominant. victorious. Now
     writing: spec. make pretty in an affected or superficial                    H. SEcoMBE He was pretry strong for his size E. LEONARD He'll be        TOM E17.
     way.                                                                        home pretty soon.                                                      3 Generally occurring or existing; in general use: usual.
                                                                                                                                                          M17.
      M. Aims The good champagne. the prettified canapes                      12 Ingeniously. Only in mir.
      Independent Rundown areas ofCamden . have been prettified                3 = PRETTILY 2. 1.18.                                                       M. Srorr Diseases currently more prevalent among men.
      into small parks
                                                                                 M. EDGEWORTH How pretty behaved he is.                                  • prevalently adverb M17.
      • prettifixation noun E20. prettifler noun max
                                                                              - PHRASES: pretty much. pretty near. pretty   well almost, very          prevaricate /privanken/ verb. M16.
    prettily r Milli/ adverb. LME.                                              nearly: approximately. sitting pretty (Om in a comfortable or            [ORIGIN Latin praevancat. pa. ppl stem of praevaricari go crookedly.
      [mom from PRETTY adjective + -sr' .1                                      advantageous position.                                                   deviate from the right path, transgress. (of an advocate) practise
    tl In a cunning or clever manner, ingeniously, skilfully.                                                                                            collusion, from prat pRE- + varicare spread the legs apart, straddle.
                                                                              pretty-pretty tonliprin/ adjective, adverb, & noun. us.                    from earns bow-legged: see •ATE'.1
      LME-EILL qb To the point: aptly, neatly. U6-L18.
                                                                                [ORIGIN Redupl. of PRETTY adjective&noun.I                             P 1 verb intrans. tl Go aside from the right course. method.
     2 In a way that is pleasing to the eye. the ear, or the aes.
                                                              Gently,         ► A adjective. Excessively or affectedly pretty: in which the              etc.; deviate. go astray, transgress. M16-U7.
      thetic sense: attractively; charmingly. LME.
                                                                               aim at prettiness is overdone. 119.                                      2 Deviate from straightforwardness; act or speak eva-
      softly, quietly. Now dial. us.
                                                                                 I. M tiRDOCH He sometimes did pretty-pretty representations of          sively, quibble, equivocate. M17.
       E. FEINsTEIN It was a modest apartment. but prewly painted.               flowers or animals, of which he felt . mildly ashamed                    J. H. INGRAHAM It is impossible .. for me either to conceal or to
    13 = PRETTY adverb 1. M16-M19.                                            ► B adverb. In a pretty-pretty manner. L19.                                 prevaricate. M. WESLEY He had rung offbefore she could pre-
                                                                                                                                                          varicate or protest.
P   prettiness/prams/nom M16.                                                 ► C noun. 1 In pl. Pretty things; oniaments. knick-knacks.
      [ORIGIN from PRETTY adjective& noun + -NESS.)                             119.                                                                   t3 LAW Betray the cause of a client by collusion with an
     1 Beauty of a delicate, dainty, or diminutive kind.                       2 the pretty-pretty, that which is pretty-pretty. E20.                    opponent: undertake a matter deceitfully in order to
      without stateliness. M16.                                                 ■ pretty-prettiness noun E20                                             defeat the professed object. M17-Et&
                                                                                                                                                       P Tli verb trans. 4 Deviate from, transgress. (a law etc.).
       Atoms Hustrr The prettiness. the cosy subllnsitses of the Lake         prettyprint ,.pritiprint, verb tram. L20.
       District.                                                                                                                                         L16-E17.
                                                                               [ORIGIN from PRETTY adjective& noun + PRINT verb.)
                                                                                                                                                        5 Turn from the straight course. application, or meaning:
    t2 Pleasantness, agreeableness. E-M17.                                     COMPUTING. Print in a way that displays the structure of a
                                                                                                                                                         pervert. M17- E18.
     3 A thing which is pretty: a pretty act, feature, ornament,               program by the use ofspacing and indentation.
      etc. PAM                                                                 • prettyprinter noun a printer or program for producing                 prevarication rpn,vari'keif(a)ni noun. LME.
                                                                               prettyprinted text too.                                                    (ORIGIN Latin praevaricatio(0, formed as PREVARICATE: see -ATION.I
     4 Affected or trivial beauty of expression or style in litera-
                                                                                                                                                       11 Divergence from the right course, method, etc.; devi-
      ture. art, etc. Also, an instance of this, a pretryism. M17.            pretzel prs (a)1/ noun. Also (now rare or obsolete) bretzel                ation from truth or rectitude: violation of moral law;
       G. B. SHAW I was in no humour to be consoled by elaborate               rbtz
                                                                                 rae    l hit.:9.
                                                                                    nlia)1;.                                                              departure from a principle or normal state. Also foil. by
       prettinesses from harp and English horn.                                 (ORIGIN German.)
                                                                                                                                                         from, of. LME-E18.
                                                                                A hard salted biscuit usu. in the form of a knot. eaten
                                                                                                                                                       t2 Deviation from duty; violation of trust; corrupt action.
    pretty r print adjective & noun.                                            orig. in Germany.
                                                                                                                                                         mio-Eta. ob Law. Betrayal of a client's cause by collusion
      [ORIGIN Old English //ming corresp. to Middle Low German prartich
      capricious. overbearing, Middle Dutch (ghe)pertieh brisk, clever,       pretax /pro, adjective. u S.                                               with an opponent. M16-E1&
      roguish, Dutch tprenig sportive. humorous, from West Germanic             [ORIGIN French: see PROUD.)                                             3 Avoidance of plain dealing or straightforward state-
      base meaning 'trick': ult. origin unknown.)                               Brave, valiant. Chiefly in preux chevalier, gallant knight.              ment of the truth: evasion, quibbling. equivocation.
    v A adjective. 1 Orig.. cunning, crafty. Later, (of a person)                                                                                        deception. Also, an instance of this. M17.
                                                                              prevail /prt'vesll verb. LME.
      clever, skilful: (of a thing) cleverly made or done: ingeni-                                                                                         R. CHRISTIANSEN Timothy Shelley was not deceived by preva flea.
                                                                                [ORIGIN Latin praevalere have greater power, from prae PRE- + valere
      ous. artful. arch. OE.                                                    (see vAil. verb'), with assim. to AVAIL verb.]                             Lions. M. FORSTER What he wanted was an end to all this prevail'
     2 a Of a person: excellent or admirable in appearance,                   11 verb intrans. Become very strong; gain vigour or force.
                                                                                                                                                           cation.
      manners, or other qualities: spec. (chiefly Scot.) (of a                  increase in strength. rare. LME-M18.
      soldier) brave, gallant, warlike. arch. oat •I) Of a thing:                                                                                      prevaricator /pri'vankeita/ noun. LME.
                                                                               2 verb introns. Be superior in strength or influence; have or             'ORIGIN Latin praevaricator a person who violates his duty, (in
      fine, pleasing, nice; agreeable, proper. M16.                             gain the advantage; be victorious. (Foil. by against, over.)             ecclesiastical Latin) transgressor, formed as PREVARICATE: see -OR.)
       b A. F. DOuGLAS.HOME A master ofEnglish.. with as pretty and             LME.                                                                   Tl A person who goes astray or deviates from the right
       sharp a wit as any politician. iron: W. BLACK Well, young lady                                                                                    course: a transgressor. LME-M18. kb A person who
                                                                                 W. SALMON It .. prevails against all cold Diseases of the Head,
       .. and a pretty mess you have got us into!
                                                                                 Brain. Nerves and Womb. A. G. GARDINER In the end the moral            betrays a cause or violates a trust; a renegade: a traitor.
     3 a Of a person. esp. a woman or child: attractive and                      law prevails over the law of the jungle. 0. LESSINC On you go,          1.15-4117.
      pleasing in appearance: beautiful in a delicate. dainty. or                jolly and optimistic that right will prevail.                          2 At Cambridge University, an orator who made a
      diminutive way without stateliness. LME. kb Of a thing:                  3 verb introns. Be effectual or efficacious; succeed. LME.                humorous or satirical speech at commencement. Cf.
      pleasing to the eye. the ear, or the aesthetic sense. LME.                •fb verb trans.= prevail on below. u5- M19.                              TERRAE FILMS 2. obsolete exc. hist E17.
       a SHAKES. Wins T My prettiest Perdita. V. Biurrnim A pretty            -4 verb trans. & intrans. Be of advantage or use (to); = AVAIL            3 A person who acts or speaks evasively: a quibbler, an
       young Scotswoman, pinlecheeked.. and dewyeyed.                           verb 1. LME-E17. *It verb introns. & refi. Make use of, obtain           equivocator. M17.
       b G. CATLIN A pretty little town. E. BOWEN A black dress with            the benefit of. = AVAIL verb 2. Only in 17.                            t4 tiiw. A person who betrayed a client's cause by collusion
       pretty touches of white.                                                5 verb introns. a Be or become the more widespread or                     with an opponent. mt7-1.18.
     4 Of a quantity or amount: considerable, great. Now rare                   more usual: predominate. E17. lb Be in general use or                   5 A person who diverts something from its proper use; a
      exc in pretty packet, pretty penny below. us.                             practice; be prevalent or current; exist. pa                             perverter. Long rare or obsolete. L17.

    b but, d dog. f few. g get. h he. j yes, k cat. I leg. us man. n no. p pen. r red. s sit. t top. v van. w we. 7 zoo. J she. 3 vision. B thin. b this, g ring. II chip. d3 jar

                           Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 23 of 27
   Webster's
     Third
New International
   Dictionary
OF THE ENGLISH LANGUAGE
              UNABRIDGED
            a vi                 T.:-#?.dsa
Utilizing all the experience and resources of more than
 one hundred years of Merriam-Webster® dictionaries

                     EDITOR IN CHIEF

             PHILIP BABCOCK GOVE, Ph.D.
                           AND
                  THE MERRIAM-WEBSTER
                     EDITORIAL STAFF




         MERRIAM-WEBSTER INC., Publishers
            SPRINGFIELD, MASSACHUSETTS, U.S.A.




  Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 24 of 27
                               A GENUINE MERRIAM-WEBSTER

                  The name Webster alone is no guarantee of excellence. It is used by a
                  number of publishers and may serve mainly to mislead an unwary buyer.

                  Merriam-WebsterTM is the name you should look for when you consider
                  the purchase of dictionaries or other fine reference books. It carries the
                  reputation of a company that has been publishing since 1831 and is your
                  assurance of quality and authority.




                 COPYRIGHT © 2002 BY MERRIAM-WEBSTER, INCORPORATED




                     WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY
                                PRINCIPAL COPYRIGHT 1961

                           Library of Congress Cataloging in Publication Data
                                         Main entry under title:
                  Webster's third new international dictionary of the English language,
                   unabridged: a Merriam-Webster/editor in chief, Philip Babcock Gove
                   and the Merriam-Webster editorial staff.
                        p. cm.
                     ISBN 978-0-87779-201-7 (buckram)
                     1. English language—Dictionaries. I. Gove, Philip Babcock,
                   1902-1972. II. Merriam-Webster, Inc.
                   PE1625.W36 1993
                   423-dc20


               All rights reserved. No part of this book covered by the copyrights hereon
               may be reproduced or copied in any form or by any means—graphic,
               electronic, or mechanical, including photocopying, taping, or information
               storage and retrieval systems—without written permission of the publisher.

                           MADE IN THE UNITED STATES OF AMERICA
                                         55 56 57 QKY 09 08 07




Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 25 of 27
           crisis theologian                                                                                    538                                                                                           critics
     — comparefunction
               mists b a paroxysmal attack of pain, distress, or
                       (tabetic (cardiac —> C an emotion-
                                                                                    caste acus.U.ca \ -a'kUstaka \ n, pl cristae actisti.cae critical angle n 1: the least angle of incidence at which total
                                                                                       \ -ta,k8, -.5E, -i\ [NL, lit., acoustic crest] 1:one of the areas
         disordered                                                                                                                                               reflection takes place when a ray
        ally significant event or radical change of status in a person's              of specialized sensory epithelium in the ampullae of the semi-              of light or other electromagnetic
        life 2 a : the point of  time when    it is decided  whether an affair        circular canals of the ear serving as end organs for the laby-              radiation passes through one medium
        or course of action shall proceed, be modified, or terminate                  rinthine sense 2 : an auditory organ on the fore tibia of cer-              toward another that is less refracting
        : decisive moment : turning point b : such a point in the                     tain insects (as most grasshoppers)                                         2 or critical angle of attack
        course of the action of a play or other work of fiction — com- cris.tate                                -fiat \ also crls.tated \ -ptlid•id \ adj         aeronautics : the angle of attack at
        pare CLIMAX, RESOLUTION C • the immediate sequel to the                       (L   crater.,    fr. crista crest + -ants -ate] : having a crista or        which the flow about an airfoil
        culminating point of a period of prosperity and rising markets                crest I• CRESTED                                                            changes abruptly with correspond
       at which the business organism is severely strained and forced cris.ta.tel.la \ ,Irrista'tela \ n, cap [NL, fr. L crispatus + NL                           ing abrupt changes in the lift and
       liquidation occurs — see BUSINESS CYCLE 3 a : an unstable                     -ells]: a genus (class Phylactolaemata) comprising freshwater                drag, an airfoil possibly having two
       state of affairs in which a decisive change is impending <re-                  bryozoans that form elongated creeping gelatinous colonies                  or more critical angles one of which
       current cabinet crises trouble France> b I a psychological or                  with the zooids restricted to the upper surface                             usu. corresponds to the angle of critical angle: 4013,
       social condition characterized by unusual instability caused cris.tirspi.ra Vspira \ n, cap [ML, fr. cristi- (fr. L crista                                 maximum lift                                AO'IP AO'B • angles
       by excessive stress and either endangering or felt to endanger                crest) + L sutra coil, twist — more at CREST, SPIRE :a genus critical apparatus n : APPARATUS of incidence; AOC re-
       the continuity of the individual or his group; esp: such a social             of large flexuous coarsely spiral bacteria (familypirochae-                  CRITICUS                                   framed ray, AO.C' to-
       condition requiring the transformation of existing cultural                    taccae) parasitic in mollusks and having a crista along one critical coefficient n : the ratio of tally reflected ray;
       patterns and values syn See JUNCTURE                                          side of the body                                                             the critical temperature to the critical A CP B' critical angle
    crisis theologian n : an adherent of crisis theology.                         cris.ti.vomer \ ,krista +\              rap [NL, fr. cristi- + Yowler]          pressure
    Crisis theology n : neoorthodoxy esp. in its pessimistic view of                 : the genus (family Salmonidae) to which the lake trout critical constant n : the critical temperature, critical pressure,
      human nature that holds that man and all human institu-                         belongs                                                                     or critical density of any one substance — usu. used
      tions are inevitably confounded by their own inner contradic- cris.to.bal.ite \ kri•stoba,lit \ n -s 1G cristobalit, fr. Cerro critical density 5: the density of a substance in its criticalinstate                         p1.
      tions and that the resultant crisis forces man to despair of his               San Cristabal, Pachuca, Mexico + G -it -ire): silica occurring critical flicker frequency or critical fusion frequency
                                                                                                                                                                                                                                     n
      own efforts and possibly to turn to divine revelation and                      in white octahedra stable at high temperature — compare                      : the threshold at which light from an intermittent source is
      grace in faith                                                                 QUARTZ, TRIDYMITE                                                           seen half the time as flickering and half the time as fused or
    tense Vkrisp \ adj -ER/-EST [ME crisp, trips curly, fretted, fr. cristy VIcriste \ n -as of ten cap [by shortening and alter.]                                continuous
      OE crisp curly, fr. L orispus; akin to MHO rispen to curl,                     : CHRISTIANIA                                                             critical idealism 5 • TRANSCENDENTAL IDEALISM
      OHG hrispahi bush, thicket, ON 'Liao to scratch, W crych CIIt abbe critical; criticism; criticized                                                       crit.i.cal.i.ty \ ,..•kalad•e, •atE, -i\ n -ES : a critical quality
      curly, L Curves curved — more at cRowm] 1 a ( : CURLY, taitCh Vkrich \ n -es [origin unknown] dial Eng : an earthen-                                        or condition — used esp. of fissionable material
      WAVY; also : having close stiff curls or waves or             ing some-        ware dish :CROCK                                                          cvit.i.cal.ly \'..k(a)lee,       \ adv : in a critical manner : with
      what wiry and stiff <the short        hair of the natives) (2) : hav- cri.te.ri.ol.o.gy                                  n -as [criterion + -logy]
      ing or made up of crisp hair <a      hairdo) <the bull is commonly             : the part of logic dealing with the establishment of criteria ccrt          ri i ltial
                                                                                                                                                                          sm .nems \ -kalnas \ n -ES .1 the quality or state of being
      ^-,er about the forehead than his cows> b. : having the surface cri.te.ri.on \kretirtlan sometimes kre- \ is, pl erite.ria \-rea\                          critical <the      of the situation called for quick action>
      roughened into small folds or curling wrinkles <d- whitecaps                   also criterions [Gk kritarion, fr. Mites judge, fr. krinein to critical philosophy n : Kantianism esp. with reference to the
      blown up by the wind> c : CURLED 2 a : having such a tex-                     separate, decide — more at CERTAIN] 1 : a characterizing                     critical establishment of necessary presuppositions for knowl-
      ture as to break apart easily and with a clear-cut fracture                    mark or trait (increased speed, climb. and ceiling, three of the            edge
      : BRITTLE, FRIABLE ("--. snow crackling underfoot) b of pastry                 four basic criteria of air combat —Science News Letter) critical point n 1 math : a point on the graph of a function
     : SHORT C : firm and fresh : not flabby .and wilted               lettuces      <a special constitutional           of that person —Jour. Amer.             where the derivative of the function is zero or infinite 2 :TRANS-
      with the dew still on them) 3 : exhibiting or suggesting some                  Med. Assoc.) 2 : a standard on which a decision or judgment                 FORMATION TEMPERATURE 3 a : the point on a phase diagram
     combination of qualities characteristic of or attributable to                   may be based (the accepted criteria of adequate diet) I a                   of a pure substance that corresponds to its critical state
     that which is crisp: a : sharp, clean-cut, and clear <a                        standard of -reference : YARDSTICK : an identifying indication                   : CRITICAL STATE
     illustration> : concise and orderly to the point of terseness                  <what then are the criteria of a desirable organization of critical potential n : either the radiation potential or the ioni-
            military reports) <a      reply> b : noticeably neat and                utilities —Hadper's) : a basis for discrimination : GROUND                   zation potential of an atom
     spruce in appearance or deportment : well-groomed                              3 : an expression by whose value varieties of a mathematical critical pressure n I the pressure exerted by a substance in
     C : SPRIGHTLY, MIMIC, VIVACIOUS <a ^ manner> : lively and                      form may be distinguished             Of a conic) syn See STANDARD           its critical state
     sparkling          repartee) <dialogue as         as Shaw at his best) cri.te.ri.um \ -ram \ n, pl crite.ria \ -raa \ [LL, fr. Gk critical ratio n : the ratio of any one deviation from the mean
     d : COLD, FROSTY, SNAPPY             winter weather); also : fresh             kriterion] : CRITERION                                                       in a set of observed values of the same statistical variable to
     and invigorating (a — odor of pines) <a                 autumn breeze) crith Vkrith \ n                [Gk krithd barleycorn (or, a small weight);          the standard deviation of the set or to the corresponding
     e of a trigger : releasing the firing mechanism smoothly and                   akin to Gk kri barley — more at HORDEUM] : the weight of a                   probable error
     easily — compare sCREEP 5d gym SEE INCISIVE                                    liter of hydrogen at 0° C and 760 millimeter pressure (0.08987 critical realism n : a system of philosophical realism that
  2 E/151) \"\ PO -ED/-ING/-5 [ME crisper', fr. crisp, adj.] vt                     gram)                                                                       incorporates features approximating to the Kantian theory
     la : CURL, CRIMP <", her hair>          the nap of cloth> 1) : to cause cri.thid.lis \ kra•thirlEa \ n [NL, fr. Gk krithidion, dim. of                     of knowledge (as that of a group of American realists in 1920)
     to ripple or undulate irregularly : WRINKLE <a lake ,--ed by the               Millie barleycorn] 1 cap , : a genus of flagellates (family critical realist n I one who adheres to or advocates critical
     west wind> c : to make crisp                      celery in ice water>         Trypanosomatidae) that are exclusively parasites of in-                     realism
     2 : to cause to crackle (the wheels            the gravel) 3 : to fold         vertebrates esp. in the digestive tract of insects and that occur critical size n : the size corresponding to the critical mass
     (cloth) into lengths — vi 1 : CURL, RIPPLE <her fingers                        typically as elongated forms morphologically like tryp.ano- critical solution temperature n : the temperature at which
    '—ed on the tablecloth —Rebecca West) <leaves "-dog and                         tomes but pass through developmental stages all in a single                 complete miscibility is reached as the temperature is raised
    fluttering in the sunlight> 2 to become crisp <bread ••-,ing                   host in which they are indistinguishable from typical lep-                   or in some cases lowered — used of two liquids that arc par-
    in the oven) <the ground 'wed with frost)                                      tomonads and leishmanias 2 -s a : any flagellate of the genus                tially miscible under ordinary conditions; called also consulate
  3 crisp \"\ n -s ['crisp] : something crisp or brittle <dinner                    Crithidia b : any flagellate of the family Trypanosomatidae                 temperature
    burned to a             as a slang : BANK NOTE b chiefly Brit                   when exhibiting a typical crithidial form                                critical state n : a state attainable by every chemically stable
    : POTATO CHIP — USU. Used in pl.                                            cri.thid.i.al \ -Hal\ adj [NL Crithidia + E -al] : of, like, or                 pure substance in which the liquid and the vapor phases have
  cris.pate Vkri,split, - spat \ or cris.pated \ -,spac1.14:1 \ ad)                relating to crithidias I CRITHIDIFORM                                        the same density
     [crispare fr. L crispaius, past part. of crispare to curl, fr. cri.thici.i.fonn \ -da,fOrm \ adj [NL Crithidia + E -form] critical temperature n 1 a I the temperature
    crispus curly; crispated (r. L crispatus + E •ed] • having a                                                                                                                                                      of a substance
                                                                                   : resembling a crithidia in structure                                        in its critical state : the highest temperature at which it is
    crisped appearance irregularly curled or crinkled. : CRISPED crith.mene VIcrith,men \ n -s [ISV crithm- (fr, NL Crithmum                                    possible to separate substances into two fluid phases (vapor
 cris.pa.tion \ kri'spashan \ n -s [L crispatus + E -ion]                          — genus name of the samphire Crithrnum maritimum — fr. Gk                    and liquid) b : the transition temperature of a solid from one
    1 : the act or process of curling : the state of being curled                  krethmon samphire) + -ene; orig. formed as It critmene]                      allotropic form to another (as the Curie point of a metal)
    : UNDULATION 2 : a slight shrinking or spasmodic contraction                       TERPINENE b                                                              2 : TRANSFORMATION TEMPERATURE
    <few men can look down f rom a great height without creep- Icrit-ic Vkrid•ik, -itik, -Ek \ n -s [MF & L; MF critique, fr. L critical value n, math : the value of the argument or
      rigs and       —0.W.Holmes f18 94)                                                                                                                                                                                   independ-
                                                                                   Mama, fr. Gk kritikos, fr. kritikos, adj., able to discern or               ent variable corresponding to a critical point of a function
 crisped adj [ME, curled fr. past part. of crispen to curl— more                   judge, fr. kritos (verbal of krinein to judge, discern) + critical velocity n : the greatest velocity with which a fluid
    at crust.] I. • made crisp I curled esp. in ringlets : RIPPLED                 -Ikos •ic — more at CERTAIN] 1 a : one who expresses a rea-                 can flow through a given conduit without becoming turbulent
    2 : contorted.or twisted <the          leaves of the cabbage>                  soned opinion on any matter (as a work of art or a course of criticalvOinMe n : the specific volume of a substance in its
 crisp.en Vkrispan \ vb -En/-tao/-5 ['crisp + -en] vt : to make                   conduct) involving a judgment of its value, truth, or righteous-             critical state : the reciprocal of the critical density
    crisp <celery          by frost) d•-• vi : to become crisp <a pasty            ness, an appreciation of its beauty or technique, or an inter- crit.ic.ae.ter \                                       \ n -s ['critic + -aster]
             in the oven>                                                          pretation U : one who engages often professionally in the                   : an inferior or contemptible critic <should make real critics
 crisper Vkrispa(r) \ n            : one that crisps; spent) : a closed            analysis, artistic evaluation, or appreciation of works of art              proud of their vocation and the           ashamed of their presump-
    container intended to prevent loss of moisture from fresh                      (as literary or dramatic works) 2 : one given to harsh or                   tion —W.H.Gardner)
    produce stored in a mechanical refrigerator                                   captious judgment : CARPER, CAVILER <—o using hindsight in crit.i.cism Vkrici.S.sizam,                           \ n -s ['critic + -ism] I a : the
 cris.pin Vkrispan \ n -s [after St. Crispin fab287 patron saint                   the best tradition of Monday morning quarterbacks)                          am of criticizing usu, unfavorably faultfinding disapproval
    of shoemakers] : SHOEMAKER, COBBLER                                         scritic \ "\ adj [MF & L; MF critique, fr. L criticus, fr. Gk                  and objection b : carrious 2 obs • a subtle point or fine
 crisp.i.ness VkrispEnas, -pin- \ n -ES : CRISPNESS, Barn:Lamm,                    kritikos] : CRITICAL                                                        distinction : NICETY, sun-nary 3': the art of evaluating or
    FLAKINESS                                                                   3 critic \ "\ vb criticked; criticked; criticking; critics                     analyzing with knowledge and propriety works of art or liter-
 crisply adv : in a crisp manner (never spoke or wrote except                     ['critic] vi : to act as a critic         vt, obs : to pass judgment on      ature <the first principle of             which is, to consider the
    —R.H.Rovere)                                                                  •. CRITICIZE                                                                 nature of the piece, and the intent of its author —Alexander
 crisp-nese Vkrisprias \ n -ES [ME cryspeness, fr. cryspe, crisp ACritiC \"\ n -s [partly fr, 'critic; partly fr. Gk kritike, fr. fem.                         Pope); broadly I similar consideration of other than literary
    + -cress] I the quality or state of being crisp                               of kritikos] 1 archaic : CRITICISM 2 archaic : CRITIQUE                      matters (as moral values or the soundness of scientific hypoth-
 crispy VkrispZ, -pi \ adj -ER/-EST [ME, curly, fr. 'crisp + -y) crit.i.cal Vkrid•ilcal,                                   \ adj ['critic + -al] 1 a : in-    eses and procedures) 4 : the scientific investigation of
    : CRISP                                                                       clined to criticize severely and unfavorably given to noticing               literary documents (as the Bible) in regard to such matters
 Criss 'kris n -ES [alter. of 'crest) : a wooden stand with a                     faults and imperfections (cooler and more                     in temper;     as origin, text, composition, character, or history 6 : CRIT-
   curved top on which crest tiles are shaped                                     hard to please —Willa Cather) b : consisting of, marked by,                  ICAL PHILOSOPHY
crLs.sal VIcrisol \ ad) [NL crissalis, fr. crissurn + L                    -al]   being, or involving criticism <the              writings of Swinburne) crit.i.ciz.able                      \ adj : that may be criticized : sub-
   : relating to or having a crissum — used chiefly in vernacular                 <a        biography) <his        insight); also : of or in the judgment      ject to criticism
   names of birds <a — bunting)                                                   of critics <the book won wide ^ praise) (the play was a                    crit.i.cise Vav,s1R \ vb -ED/-ING/-5 see -ire in Explan Notes
crissal thrasher ri :a thrasher (Tazostorna crissalis) occurring                  success) C • exercising or involving careful judgment or                     ['critic + •ize] vi 1: to act as a critic :consider and estimate
   in the southwestern U.S. and distinguished by colored crissal                  judicious evaluation : DISCRIMINATING, CAREFUL, EXACT <a                     worth or value (the man who did not                or reflect —G.L.
   feathers                                                                             weighing of all the factors leaves no doubt that the country-          Dickinson) 2 : to find fault :stress faults, errors, or demerits
 tcriss.cross Vkri,skres also -ras \ n -ES [alter. of christmoss]                 man labors under real disadvantages) <a cautious                   mind>    (an unpleasant person, always criticizing)             vt 1 : to con-
   1: CHRISTCROSS; esp : MARK 2b(I) 2 archaic : TICKTACKTOE                       cl : including variant readings and scholarly emendations                   sider the merits and demerits of and judge accordingly
   3 : a crisscross pattern or something made up of one : NET-                    (a        edition) — compare VARIORUM 2 : of, relating to, or               : EVALUATE <Dr. Burney criticized the manuscript very favor-
   WORK (a          of greenery overhead —New Yorker> 4 : some-                   being a turning point or specially important juncture: a : in-              ably —Elizabeth Lee> 2 : to stress the faults and demerits
   thing disordered or at cross purposes : confused state <the                   dicating or being the stage of a disease at which an abrupt                  of :cavil at <we are trying to get away from the word "manage-
   fallacy which leads to this         of interpretations and opinions           change for better or worse may be anticipated with reasonable                ment" because it has been lambasted, ridiculed, criticized,
   is the familiar one of confusing what the poet creates with                   certainty (the           phase of a fever) b : relating to, indicating,      and blasted —Personnel Jour.>
   what he represents —Susanne K. Langer) <a depressing                     of   or being a state in which or a measurement or point at which                    Syr' REPREHEND, REPROBATE, BLAME, CENSURE, CONDEMN,
   figures> 6 : a play in football in which the paths of two                     some quality, property, or phenomenon suffers a finite change                DENOUNCE: CRITICIZE, among more erudite persons, is likely
   offensive players cross; also         a pass pattern in which two             or undergoes drastic alteration <the parabola is a                  curve    to indicate measured judgment or evaluation <he does not
   receivers cross to opposite sides of the field                                through which a conic section passes from an ellipse into                    criticize, he denounces —Times Lit. Sapp.) Often it means
zgrisscrong \ " \ vb -ED/-ma/-Es xi 1 : to mark or score with                    a hyperbola) C CRUCIAL, DECISIVE <a                      analogy between     focusing attention on weak points, demerits, failings, and
   intersecting lines <'-' the fat with a sharp knife> 2 : to pass               sound and light> (this will be the             test in the series) d : in-   delighting in pointing them out <newspaper policy is attacked,
   back and forth through or dyer <British ships wed the seas)                   dispensable for the weathering, the solution, or the overcom-                display advertising is criticized, features are ridiculed —Public
        vi 1 :to go or pass back and forth <birds wing in the blue>              ing of a crisis; sped) : essential for the conduct of war but                 Relations Jour.) REPREHEND, now more commonly used with
   2 : to run toward opposite sides of the football field (as on                 available only in short supply <d-, materials) e : in or ap-                 grammatical objects designating things, actions, or qualities
   a pass pattern) <had the ends               downfield to confuse the          proaching a crisis esp. through economic disorders or by                     than persons, may imply a severe rebuke decided on after
  pass defenders>                                                                virtue of a disaster (a — area) 3 a : of doubtful issue : at-                deliberate judgment <being to advise or reprehend any one,
snrisscross \ "\ also crisscrossed                        ad) : marked or        tended by risk or uncertainty <our situation became — with                   consider whether it ought to be in public or in private ..
  characterized by crisscrossing <his — course> : so arranged                    the early freeze) b of kinds of organisms (I) : so nearly                    and in reproving show no signs of choler —George Washing-
  that constituent parts cross <a          bodice>         fires) : disposed     related as to be distinguished with difficulty <two — species>               ton) <the thing to be reprehended is the confusing misuse of
  in or made up of crossing lines               threads> <a       pattern)       (2) :rare and diminishing in numbers <a               element in the local   the word "verse" —C.H.Grandgent) REPROBATE may sug-
ser[sseross \ "\ adv 1 : m opposite directions : in a way to                     flora> 4 : of sufficient size to sustain or to be capable of                 gest strong disapproval and firm rejection or final refusal to
  cross something else : by crossing one another 2 : with op-                    sustaining a chain reaction — used of a mass of fissionable                  tolerate or sanction <those peaceful and friendly conferences
  position or hindrance : at cross-purposes : AWRY, ASKEW,                       material                                                                     between capitalists and trade-union leaders which are so
  CONTRARILY (things go                                                             syn HYPERCRITICAL, CENSORIOUS, FAULTFINDING, CARPING,                     reprobated by Marxist critics —H.B.Parkes> <he reprobated
crisscrossing V              \ also crisscross breeding n : a system            CAPTIOUS, CAVILING: CRITICAL may describe a disposition                       the "paltry jealousy" manifested toward Congress —H.R.
  of breeding domestic animals involving the use of purebred                     to find and to stress faults <the attitude of Euripides ... is               Warfel> BLAME is now likely to indicate the placing of respon-
  sires of two breeds alternately or crossbred females of the same               so ... frankly critical that a recent writer has even gone so far sibility for something bad or unfortunate on a person or thing
  breeds in such an order that the females are always bred to the                as to maintain that his main object ... was to discredit the                 although it is still sometimes used as a general antonym of
  males with which they have least blood in common — compare                     myths —G.L.Dickinson) Unlike the other words in this list,                   praise <the general was blamed for the defeat> <Heine ...
  ROTATION CROSSING                                                             CRITICAL may describe fair, judicious evaluation <the exemplars              cared ... whether people praised his verses or blamed them
crisscross inheritance n inheritance of sex-linked characters                   of ... the critical spirit, discriminators between the false and             —Matthew Arnold) CENSURE indicates disapproval delivered
  transmitted from fathers to daughters or from mothers to sons                  the true —P.E.More) The other words in the list are all close               sternly, often as a reprimand from someone in an authoritative
crisscross-row                 \ n [alter. of christcross-row] : AL-            in suggestion and are often interchangeable. HYPERCRITICAL                   or competent position <the Times published an article
  PHABET                                                                        and CENSORIOUS indicate a tendency to discover and stress                    in which ... all contemporary literature was censured —E.
crisset ear of CRESSET                                                          errors and imperfections <exceedingly difficult to please, not               M.Forster) CONDEMN may suggest a severe, unmitigated, final,
cris.snin Vkrisam \ n, pl cris.sa \ -so \ [NL, fr. L crissare,                  ... because he was hypercritical and exacting, but because                   or definitive judgment which is wholly unfavorable <vice,
  crisare to wiggle the backside while having sexual intercourse                he was indifferent —Arnold Bennett) ("do you mean that                       on this view, is condemned because it is a frustration of nature
  (said of a woman); akin to OE hrith fever, scrithan to go, move               you heard a fellow doubt my_ wife —7" "The world's very                      —G.L.Dickinson> <the entire week before election was a
  around, 01-IG hritto fever, sciltan to go, step, ON hrith                     censorious, old boy" —W.M.Thackeray)                        FAULTFINDING,    holiday and was condemned by ministers as a time "to meet,
 storm, attack, skritha to creep, glide, W cryd fever, ysgryd                   sometimes implying lack of background and discrimination,                    to smoke, to drink, carouse, and raise the devil" —Amer.
 shiver, Lith skrytis icily of a wheel, and prob. to L caress                   describes a temperament that is exacting and almost impos-                   Guide Series: Nil.> DENOUNCE suggests stigmatizing publicly
  curved — more at caotviv] : the part of a bird surrounding                    sible to satisfy. CARPING and CAPTIOUS may imply perverse ill.               with force, vehemence, or conviction <members of the own-
  the cloaca! opening; also the feathers covering that region                   natured faultfinding <these criticisms of a book that is a labor             ing classes, who denounce alike the encroachment of the state
  : the    under   tail covvrts                                                 of love may seem ungracious or even carping —M.R.Cohen)                      and of organized labor upon the wealth which they have
cris.ta Vkrista \ n, p1 cris.tae \ -,ste, -,sti \ IL — more at                  <after reading a work of such amplitude it seems captious to                 "made" —I.A.Hobson> <in all ages, priests and monks have
  cassT] : CREST, RIDGE: as a : the keel of a carinate sternum                  protest that the motivating forces ...are inadequately analyzed              denounced the growing vices of society —Henry Adams)
  b : CRISTA ACUSTICA C : a membranous spiral fold running                      —Geoffrey Braun) CAVILING suggests frequent petty objec- crit.i.ciz.er \ -Za(r) \ n                            CR=
  the length of the body of certain spirochetes d I an elevation                tions <those caviling critics who snipe from the musty back criticked past of CRITIC
  of the surface of a bone for the attachment of a muscle or                    rooms of libraries —Charles Ramsdell) syn see in addition Criticking pres part of CRTTIC
Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 26 of 27
  tendon                                                                        ACUTE                                                                       Critics pi of CRITIC, pees 3d sing of CRITIC
             pretense                                                                                         1797                                                                          prevaricative
        virtue of being the only son of the deposed Stuart king James pre.ter.nat.u.ral.ism \ ,..'nach(a)ra,lizam \ n 1 : the quality !pretty-pretty \:..:.e\ n [redupl. of 'pretty] : a useless orna-
        II, and the use of the term "Young Pretender" as a nickname or state of being preternatural 2 : something preternatural ment : KNICKKNACK
        for Charles Edward Louis Philip Casimir Stuart t1788                       3 : belief in or recognition of the preternatural                           'pretty-pretty \ "\ adj [redupl. of 'pretty] : aiming at pretti-
        claimant to the throne of England by virtue of being the elder tpre.test Vpii,test \ n [pre- + test] : a preliminary test serving                        ness for its own sake : inanely or inappropriately pretty
       son of James Francis Edward Stuart] : support or agitation                 for exploration rather than evaluation: as a : a test given pre.tubercnious                           pre.tubercular Vert+             d)     re- +
        for the deposed Stuart dynasty in England                                 to a class to determine readiness for the material about to be                 tubercular or tuberculous] 1 : preceding the develo pment of
      Ipre.tense or pretence \ preten(t)s, pry'-, 'pre,t- \ n -s [ME, taught 1) : a test given to make students aware of their own lesions definitely identifiable as tuberculous 2 • likely to
        fr. MF pretensse, fr. (assumed) ML praetensa, fr. LL, fern. of             needs and prepare them for a final and decisive test e : a                    develop tuberculosis (undernourished and — children)
        praetensus (L praetentus), past part. of L praetendere] 1 : a              field trial of those techniques (as questionnaires, interviews, pre.typity \ (')Pre+ \ vt [Pre- + typify] : to typify earlier : PRE-
       claim made or implied (theory which has made the . . . schedules) commonly used in testing the public in order to                                         FIGURE
        greatest     of having,a scientific foundation —John Dewey);              determine their efficiency as instruments of research (a ,-- pretzel Vpretsal \                           [0 brezef, fr. OHG brezitella, fr.
       esp : a claim indicated outwardly but not supported by fact                of a public opinion poll) d : the advance testing of something                 (assumed) ML brachiatellum (whence
       <the — that one does not use theater music in religious cere-              intended for public sale or intended to influence public taste                 It bracciatello ring-shaped bun), fr. L
       monies —Virgil Thomson> 2 a : mere ostentation : PRETEN-                   in order to determine its probable reception (a               for a new        brachiatus having branches like arms
       TIOUSNESS (confuse dignity with pomposity and             —Bennett         line of merchandise)                                                           (fr. brachium arm + -atus -ate) +
       Cerf) b : a pretentious act or assertion <it would be a delight 2pre.test \(')•;•\ vt : to subject to a pretest                      vi : to give a       -Mum -el; perh. fr. the likeness in shape
       to talk without        —Louis Bromfield) 3 : an attempt to                 pretest                                                                        to a pair of folded arms — more at
       attain a certain condition        or quality <the people were so 1pre•text Vpre,tekst \ n -s EL praetextus, fr. proetextus, past                          BRACE] : a brittle glazed and salted
       overwhelmingly ignorant that democracy could only be a                     part. of praetexere to weave in front, fringe, adorn, assign                  cracker made of a rope of dough
       —C.L.Jones> <laboring           . to keep some     of order in San         as a pretext, fr. prae- pre- + texere to weave — more at                      typically twisted into a form resembling              pretzel
       Antonio --Green Peyton> — often used with at <without             at       TECHNICAL] : a purpose or motive alleged or an appearance                     the letter B
       general inclusiveness —Frank Weitenkampf> 4 a obs : IN-                    assumed in order to cloak the real intention or state of affairs pre.umbonal \:pre-1- \ adj [pre- + umbonal] : situated before
       rEnrnos, PURPOSE b : professed rather than real intention or               : EXCUSE, PRETENSE, COVER syn see APOLOGY                                     the umbones of a bivalve shell
       purpose : COVER, PRETEXT, EXCUSE <felt as though he were 'pretext \.'.\ sr -ED/-oso/-s : to use or allege as a pretext Preux Vpr3 adj [F, fr. OF prod, prud, prous good, capable,
      there under false "-I—Joseph Conrad> <under a            of personal        (^-ing an early engagement in town next morning —W.S.                         valiant — more at PROUD] : CHIVALROUS, GALLANT (while
      devotion to a country in which he was not born —O.S.J.                      Maugham)                                                                      o mvontS on all occasions to do the             thing —P.G.Wode-
      Gogarty> 6 a : something alleged or believed on slight pretexta var of PaArrsx-rA                                                                         l,
      grounds : an unwarranted assumption <mother's affectionate pre.thin \ Chia+ \ vt [pre- + thin] : to thin (a heavy set of preng che.va.lier \ -sha,vaPylf \ n [F] : a gallant knight
           of his being head of the family —Mary Austin) b : MAKE.               fruit) by hand or by the use of a caustic or a hormone spray                   : chivalrous fighter
      BELIEVE, FICTION 6 : the act of offering something false or                in order to increase the quality of the remaining fruit and to prey abbr previous; previously
      feigned : presentation of what is deceptive or hypocritical                stimulate flower bud production for the following year                      prevail \ prevII, pia'-, esp before pause or consonant -Sal\ vf
      : deception by showing what is unreal and concealing what is pre.thoracic \ :pre+ \ adj [pre- + thoracic] : situated above                                -ED/-Isc/-s [ME prevailen, modif. (prob, influenced by ME
      real false show : SIMULATION <made a               of searching his        or anterior to the thorax; sped) : lying above or anterior to                  vailen to avail) of L praevalere to be more able, prevail, fr.
      pockets for cigarettes> (saw through his           of indifference)        those vertebrae bearing thoracic ribs              vertebrae>                 prae- pre- + valere to be strong — more at WIELD, VAIL]
   'pretense or pretence Sr -El:J/-040/-5 [prob. back-formation pre.thOUghtittl \ (')Pre+ \ adj [pre- + thoughtful] : FORE-                                    1 obs : to grow strong : increase In vigor 2 to gain victory
      tr. pretested] ohs : PRETEND                                               THOUGHTFUL, PRUDENT — pre.thought.tul.ly adv — pre-                           by virtue of strength or superiority : win mastery : TRIUMPH
   pre.tensed \ \ adj [ME, fr. LL praetensus (L praetentus) thOnght•flilsness                                                                                  — used with over or against (gates of hell shall not        against it
      (Past part. of L praetendere) + ME -ed] archaic PRETENDED pre tibial \ ChssE+ \ adj [ISV pre- + tibial]: lying or occurring                              —Mt 16:18 (AV)) (the ungodly o'er the just -.-ed —Robert
   pre.tense.less \ -slas \ adj : not having or making pretenses in front of the tibia <a -'- skin rash)                           edema)                      Burns) 3 : to be or become effective or effectual : be suc-
      : STRAIGHTFORWARD, SINCERE                                              pretiblal lever n : a disease characterized by an eruption in cessful <the temptation to exploit consumers ... usually --a
    ipre.ten.sion also pre.ten.tion \ prE'tenchan, orb.- \ n -s the pretibial region, headache, backache, malaise, chills, unless it is curbed —T.W.Arnold> 4 to urge one successfully
      [pretension fr. ML praetension-, praetensio, fr. LI, praetensus            and fever, and believed to be caused by a virus                               : succeed in persuading or inducing one — used with on, upon,
      (L praetentus) (past part. of L praetendere to stretch forth, pre.til \ prrtgl \ n -s (AmerSp, fr. Sp, parapet, railing, irreg.                          or with <could not      with her to dance with him again —Jane
     spread before, bring forward as an excuse, allege) + L -ion-,               fr. L pector-, pectus breast — more at PECTORAL) : an adobe                   Austen) <she was ^,ed upon to sing for the company> 5 ohs
     -to -ion; pretension fr. ML praeiention-, praetentio, fr. L                 wall continued above the roof to form a low aarapet                              AVAIL (nothing       for she is dead —Christopher Marlowe)
      praetentus (past part, of praetendere) + -ion-, -to -ion — more pre.ti.um af.lec.ti.o.nis Vpred.Eama,fekteonas \ n, pl pre-                              6 : to be or become common or widespread : be frequent
      at PRETEND' 1 : an assertion or declaration whose truth is                 tie attectionis \             \ [L, price of affection] : a factitious : PREDOMINATE (link between obsolete forms of life and those
     questioned an allegation of doubtful value : PRETEXT phis                  value placed upon a thing by its owner because of some                         which generally       —Thomas Hardy) 7 : to be or continue
      was but an invention and              given out by the Spaniards          sentimental association or a whim                                              in use or fashion : OBTAIN, PERSIST (a custom that still
     —Francis Bacon> 2 : a claim or an effort to establish a claim prat-nom Vpre'n5n \ n, pl prat-noras \ "\ [F pi-gm-nom, fr.                                 among us) (unable to buy at the prices now                    syn see
     : formal demand for recognition of a title, right, or privilege            Prete, to lend (fr. OF presser) + nom name, fr. L nomen                        INDUCE
           to the throne) 3 : a tacit, asserted, or obvious claim, right,       — more at PREST, NAME] civil law one who lends his name pre.vail.ance \ 11                             ) k n -s [prevail + •ance] : PREVALENCE
     or title: claim to attention, consideration, or honor because of           to another to use                                                           prevailing adj 1: having superior force or influence : EFFICA-
     real or alleged superiority, merit, or ability (country estate of pte.tone Vorg,tBn \ n [pre- + tone) • a sound or syllable                               CIOUS (the ••-, doctrine of the age> 2 a : most frequent (win-
     some         <people of      to taste and culture> 4 ASPIRATION,           immediately preceding the accented syllable                                    dows facing the        wind) b : generally current : COMMON
     INTENTION (serious ^-x as a writer) 5 : PRETENTIOUSNESS, pre tonic \ nprE+ \ adj USN pre- + tonic) 1 of a sound                                           <adapted a loose structure of       ideas to the needs of his own
     vANITY <a quality of        and pseudoculture about the program           : immediately preceding or constituting one of a succession                     temperament —M.D.Geismar>
     that I found distasteful —Philip Hamburger> <the class which               of consonants immediately preceding a vowel having stress                        syn PREVAILING, PREVALENT, RIFE, CURRENT can apply to
     has the —s and prejudices and habits of the rich without its               2 of a syllable : immediately preceding a syllable having stress what is in general or wide circulation or use or what exists
     money —G.B.Shaw)                                                        pre.tophaceons Vote+ \ adj [pre- + tophaceous] : existing generally, especially in a given place or time.                                  PREVAILING
  2pre.teomon \ C)prE-l- \ vt [pre- + tension) : to prestress before the development of tophi                                 stage of gout)                   applies to what is predominant or widespread beyond others
     (reinforced concrete) by subjecting the steel reinforcement to Dreier var of PRAETOR                                                                      of Its kind or class at a time or place
     tension before the concrete hardens                                     pre•to.ria \pre'torea, pro'-, -ter- \ ad), usu cap [fr. Pretoria, assumed to be the present <the prevailingindicated,                      implicit, or
                                                                                                                                                                                                             point of view among
  pre.ten.sion.less \ pretenchanlas \ adj : lacking pretension Union of So. Africa] : of or from Pretoria, the administrative farmers> <the prevailing tendency to obliterate the dividing
     : UNPRETENTIOUS                                                           capital of the Union of So. Africa : of the kind or style                      lines between all the arts —J.L.Lowes> (the predominant
  pre.ten.sive \ preten(t)siv \ adj ['pretense + -lye] 1: having prevalent in Pretoria                                                                        English taste, the prevailing English authority, of his time
     the character of a pretense          farming carried on for instruc- Pretoria) car of PRAETORIAL                                                         —H.L.Mencken) (anyone acquainted with the literature of the
     lion and experiment) 2 : PRETENTIOUS                                    pretorigl court st : a proprietary court of the Colony of Mary- first decade after the war must have noticed                         a prevailing tone
  pre.ten.ttous \ pretenchas, pra'A adj [F pretentieux, fr. land with jurisdiction of capital crimes                                                          of disgust —C.D.Lewis>. PREVALENT applies to what is gen-
    ',retention pretension (fr. ML praetention-, praetentlo) + -eux pretreat \ (')prg+ \ vt [pre- + treat] : to treat previously ("-                          eral or common over a given area at a given time, stressing less
    -our] 1 : making or possessing claims (as to excellence,                   water with a coagulant before filtering) — pre.treatonent                      than PREVAILING an implicit comparison with other things of the
    superiority, greatness) : OSTENTATIOUS, SHOWY, POMPOUS ("-                  \ prE'trelmant \ n                                                            same kind or class (confined by the classical tradition still
    literary style>        country house) : SELF-IMPORTANT          fraud pretrial Vprg+ \ n [pre- + trial] : a conference preliminary                        prevalent in their time —Huntington Hartford) (a prevalent
     who assumes a love of culture that is alien to him —Richard               to a hearing or trial on the merits where a judge, referee,                    feature in these compositions was a nursed and petted melan-
    Watts) 2 : characterized by effort or strain : making demands              examiner, arbitrator, or other quasi-judicial officer endeavors                choly —Mark Twain) (this custom is similar to customs preva-
    upon one's skill, ability, or means : AMBITIOUS <the — daring              to simplify the issues of law or fact in a case by ascertaining                lent in different parts of Europe —K.D.Upadhyaya) (the dis-
    of the Green Mountain Boys in crossing the lake —Amer.                     what is admitted, what is contested, whether certain matters                   ease is most prevalent in countries where there are large popu-
     Guide Series: Vt.> — pre.ten.tious.ly adv — pre.ten.tious-                may be stipulated thereby avoiding the expense of proof in                     lations of both sheep and dogs —L.K.Whitten) RIFE adds to
    Bess n -ES                                                                 order to save time and expense at the trial                                    PREVALENT the idea of great abundance or rapid spread by in-
 preter adj [by shortening] obs : PRETERIT                                  pret.ti.fi.ca.tion \ ,prickafa'kgshan \ n -S [fr. prettify, after crease (when cutthroat competition                      was rife in most
 preter- also praeter- comb form [I- praeter past, by, beyond, fr. such pairs as E ossify: ossification] : the act, process, or —Textbooks in Education) (for slavery of all kindsindustries                                was rife
    L prae before — more at Foil] 1: past : by (preterit)              be-     result of prettifying (an excess of               and sentimentality, a        throughout the island —Alan Villiers) (disease was once more
    yond the range of : surpassing <preternormal>                              failure to stick to what the composer has written —Howard                     rife in the herds —Farmer's Weekly (So. Africa)) (literary
 pre.te.ri.ent \ pretireant \ adj [irreg. fr. L proetereunt-, Taubman)                                                                                        production is rife in Puerto Rico —R.M.Lovett> CURRENT
    praeteriens, ores. part, of praeterire to go by, pass over] pret.ti.ther \ 'prid.a,f1(a)r,                         \ n -5 : one that prettifies          applies especially to something that changes with time and
    : TRANSIENT                                                             pret.ti.fy \ -fi \ at -ED/-trio/-ES [Pretty + -IY] 1 : to make implies existence or prevalence at the time                        specified or under-
 ipret.er.ist Vpred.arast, -rEd.- \ n -S [preter- + -ist] : one who pretty : adorn esp. in a petty or overnice way 2 : SOFTEN, stood, chiefly the present                                   <the present vogue of racialism in
   believes the prophecies of the Apocalypse to have been already             PALLIATE (accounts of this series of battles have often been                    the West, however, has really little to do with current scientific
    fulfilled — compare FUTURIST, PRESENTIST                                  prettified)                                                                     hypotheses —A.J.Toynbee) (caught in the drift of current
 'preterist \ "\ ad) : of or relating to the prcterists or their                                          -ill,     'al- \ adv [ME prattily, fr, press.,     social thinking —CA. & Mary Beard> <resisted the temptation
    views                                                                     pretty, pretty pretty + -1Y] 1 : in a pretty manner : CHARM-                    to use phrases that are merely current usage —L.A.Weigle)
 1pret.er.it         pret.er.ite Vpred.arat, -eta-, usu -ad.+V \ adf INGLY (blushed                        2 POINTEDLY, APTLY              punished by pre.vail.ing.ly adv : most frequently : most commonly <how
   [ME preterit, fr. MF, fr. L praeteritus, past part, of praeterire          the Gods for my neglect of you —Robert Graves)                                 far our researches are preferably individual, as they have
   to go by, pass over, fr. praeter past, by, beyond + ire to go— pret.ti.ness \ eons, lin- \ n -ES 1 : the quality or state of                               been —F.N.Robinson>
   more at issue] 1 archaic : belonging wholly to the past : BY-              being pretty 2 a : a pretty or prettyish action, thing, charac- pre.vail.ing.ness n -ES : the quality or state of being common,
   GONE, FORMER 2 : of, relating to, or constituting a verb tense             teristic, or remark b : a pretty ornament : AFFECTATION                        frequent, or predominant
   that indicates action in the past without implication as to Ipret•ty VprAdda,                                also 'Nil, -R sometimes 'pill \ ad) Prevailing westerlies n pl : the average or normal westerly
   duration, continuance, or repetition — pret.er.it.ness or                  -ER/-EST            prely, praty, fr. OE prsettig tricky, fr. prwtt            winds of the middle latitudes
   preteriteness n -ES                                                        trick +        -y; akin to MD perte trick, ON prettr] 1 a : marked pre.vail.ment \ -Imant \ n -s : power to prevail or dominate
'preterit or preterite \ "\ n -s 1 : the preterit tense of a by or calling for skillful dexterity or artful care and ingenuity : VICTORY
   language 2 : a verb form in the preterit tense                             esp. in coping with some difficult or complicated matter prevalence Vprev(a)lan(Os \ also prev.a.len.cy \ -nsg, -si \
pre.ter.i.tal \ preteradM \ adj : of or relating to the preterit <the most consummate of — hypocrites —Lafcadio Hearn) n, pl prevalences also prevalencies [prevalence fr. F preva-
pret.er.t.tion \ ,pred.a'rishan \ n -s [LL praeterition-, proeter- (keeping up with the elusive dictators of fashion is a                                    lence superiority, fr. LL praevalentia greater power, fr. L
   itio, fr. L proeteritus (past part, of praeterire) + -ion-, -io            game —A.L.Guerard> b : extremely fitting or suitable                           praevalent-, praevalens (pres. part, of praevalgre to be more
   -ion] 1 : PRETERMISSION I 2 : PARALEIPSIS 3 : the Calvinistic             : PAT, APT as             an example ... as one can find —Oliver                able, prevail) + -ia -y; prevalency fr. LL praevalentia]
   doctrine that having elected to eternal life such as he chose              La Farge)           a pleasing by delicacy or grace : superficially quality, condition, or fact of being prevalent : frequent 1:                   the
                                                                                                                                                                                                                             occur-
   God passed over the rest leaving them to eternal death—com-               appealing rather than impressively or strikingly beautiful                      rence : general or widespread acceptance, usage, or dissemina-
   pare REPROBATION b                                                                 verses>   <— little garden> b : having conventionally                  tion <the         of burglaries) (— of radios)           of rumors)
ipreterit-present                       n [trans. of NL praeterim.           accepted elements (as proportion, shape, color) of beauty                       2 : the degree to which something (as a disease, an infective
   praesens] : a preterit-present Serb form                                  (her —, rather vapid features) C : enjoyable for melody,                        agent) is prevalent: sometimes : the percent of a population
'preterit-present or preterite-present \"\ ad), of a verb lilt, or suggestion, but not intense, grand, or complex (charm- being studied that is affected with a particular disease at a
   : preterit in form and origin but present in meaning                      ing to the wise youth her                   laughter sounded —George           given time
pre.ter.la.bent \ ,prScka(r)labant \ ad) [L praeterlabent-, Meredith) d : appearing or sounding pleasant or nice tprev.a.lent \ -ot \ ad) EL praevalent-, praevalens, pres. part, of
   praeterlabens, pres. part. of pra eterlabi to glide by, fr. praeter           suggesting charm, grace, or delicacy, but lacking strength,                 praevalgre to be more able, prevail — more at PREVAIL]
   past, by, beyond + labi to glide — more at SLEEP] of a stream             force, manliness, .purpose, or intensity (young man with a                     1 archaic : POWERFUL, POTENT, INFLUENTIAL, EFFICACIOUS
  : flowing beside or by                                                     face that was          in a chorus-man way —Dashiell Hammett)                   2 : being in ascendancy : VICTORIOUS, DOMINANT (law schools
pre.termidat \ npre+ \ adj [pre- + terminal] : occurring (stringing                               words that make no sense —Elizabeth B.                    with a nominal college affiliation ... became the                  type
  before death           use of body temperature)                            Browning>             fancies of snow and moonlight —Nathaniel                 —W.C.Mallalieu) 3 : generally or widely accepted, current,
pre.ter.mis•sion \ ,pfed.a(r)'mishan, -eta(- \ n -s [L praeter- Hawthorne> 3 a (I) : FINE, Goon <a ,- bargain on the car being practiced, or favored : generally or extensively existing : WIDE-
  mission-, praetermissio, fr. praetermissus (past part. of prae-            traded in) (2) : POOR, MISERABLE, INDEFENsIBLE — used ironically               SPREAD <places where malaria is           syn see PREVAILING
  tertnittere) + -ion-, -io -ion] 1 : the act or an instance of              (a        state of affairs) <— mess you've made of it, <you're a .-- 'prevalent \•'\ n -s something prevalent
  pretermitting : OMISSION 2 • pAawmpsis 3 Roman & civil                     one to talk about language now —Elinor Wylie) b archaic prev.a.lent.ly adv very frequently : most frequently or com-
  law: a passing over in silence by a testator of an apparent heir           Scot : strong and brave : STOUT <six to ten              men were chosen       monly : PREVAILINGLY
pre.ter.mit                        V \ vt pretermitted; pretermitted:        as town guard —Mairi A. MacDonald> 4 : moderately pre.var.i.cate \ prevara,liNt pro'- also -vet-, usu -Ed.+ V \ vb
  pretermitting; pretennits EL practertnittere to let pass, large : CONSIDERABLE (has a collection of books —Tobias -ED/-ING/-S IL praevaricatus, past part, of praevaricari to walk
  omit, overlook, fr. praeter past, by, beyond + rnittere to                Smollett) <it may involve a — sum -.T.B.Costain> <a very                        crookedly, collude, fr. prae- pre- + varicare to straddle, fr.
  let go, send—more at writ] 1: to let pass without mention,                        profit> (his house cost him a             penny> 5 of weather           variesus having the feet spread apart, fr. vows bent, knock.
  notice, or attention : pass by or over : OMIT            all personal     : FAIR, MILD, CLEMENT <a            day for a picnic) syn See BEAUTIFUL         kneed; prob, akin to OE will crooked, OHG winkil corner,
  references in an account)                children in a will> 2 : to 'pretty                        'prig, .pa(r)t sometimes              c- -R            wado calf of the leg, ON votlivi muscle, Goth unwahs blame-
  leave undone, unsaid, unused : NEGLECT 3 : break off                      before 'near of ten 'milt or 'prit \ adv 1 : in some degree                     less, L vatius bowlegged, ragas wandering, Skt vaiicati he goes
  : INTERRUPT, SUSPEND (if only reparations were temporarily                : MODERATELY, CONSIDERABLY, TOLERABLY, RATHER                           Sure   crooked, vangati he limps, and perh. to Skt Urn thigh; basic
  pretertnitted —R.F.Harrod>                                                of the fact>             cold weather>           equally matched) <left        meaning: bending] vi 1 obs            to swerve from regularity or
pre.ter.nat.u.ral Vpred.a(r)Inach(a)ral, -Eta(r)- \ adj [ML things                          much as they were> 2 chiefly dial : PRETTILY,                  rectitude • go astray 2 : to deviate from the truth : speak
  proeternaturalis, fr. L praeter naturam beyond nature (fr.                FINELY (sang real                                                              equivocally or evasively : Lr 3 So. : to deviate from duty
  praeter past, by, beyond + naturam, accus. of natura nature) 'pretty \pronunc at 'pretty\ n -Es                           a pretty person or thing       and probity: as a Roman & civil law (I) : to conceal a crime
  + -ails -al] 1 : existing outside of nature : NossAruRAL;                 : a pretty one: as a chiefly South and !Midland : TOY b pret-                  (2) : to collude with the opposing party to an action in making
 sometimes : SUPERNATURAL (thoughts, beliefs, and rituals of                ties p1 : dainty clothes; e.sp : LINGERIE                                      a sham accusation or defense la Old English law (1) of an
 mankind ...            origins for these aspects of human activity (pretty \ "\ sr prettied; prettied; prettying; pretties': to                           informer or defendant : to collude in order to conduct a sham
 were still widely postulated —H.J.Fleure> 2 : exceeding in                 make pretty make attractive or agreeable — usu. used with                      prosecution (2) .• to violate a trust secretly               vt 1 obs
 degree or intensity what is natural or regular in nature                   up (curtains to         up the room> (once carefully tended gardens            : TRANSGRESS 2 obi : PERVERT syn see LIE
 : ABNORMAL, EXCEPTIONAL <wits trained to                 acuteness by      ... have been hurriedly prettied up —Joseph Wechsberg>                        pre.var.i.ca.tion                     \ n -s [ME Prevaricackum
 the debates of the law courts and the assembly —G.L.Dickin- pretty-by-night \'_..'.\                               FOUR-O'CLOCK to                        deviation from duty, fr. LL praevarication-, praevaricatio, ft.
 son) (composed her features into an appearance of            pleasant- prettylace \,'"A a 1 : a Californian herb (Triteleia ixioides)                     L, collusion, fr. praevaricatus (past part. of pracvaricari) +
 ness —J.C.Snaith> 3 : lying beyond or outside ordinary                     sometimes cultivated for its delicate yellow, purple-tinged                              -io -ion] 1 : the act or an instance of prevaricating;
 experience : inexplicable by ordinary means               phenomena,       flowers 2 Austral : WHIPTAIL                                                   esp : a perversion of or a deviation from the truth 2 : a state-
 among which the alleged psychic phenomena are perhaps the prettyish Vpricl•eish \ ad) : rather pretty                                                     ment that deviates from or perverts the truth; of ten : LIE (the
 most spectacular —Herbert Spiegelberg> (notions that                      pret.ty.ism VE,izam \ n -s : affectation or prettiness in style august tribunal of the skies, where no ' s shall avail —William
 Case 3:17-cv-00652-KDB-DSC Document 43-12 Filed 10/29/18 Page 27 of 27
  powers and human action were inextricably linked —W.V.
 O'Connor) — pre.ter.nat.u.rai.ly \ -rale,
 ter.nat.u.ral.ness n
                                                                            or manner; also : an instance of such affectation
                                                         \ adv — pre- pretty nancy n, usu cap N ['pretty + Nancy (feminine name)] pC
                                                                            : LOBEL'S CATCHFLY
                                                                                                                                                           re7    var
                                                                                                                                                                    P'r>.ca.tive
                                                                                                                                                                      .1
                                                                                                                                                           icate writers)
                                                                                                                                                                                  \                   \ adj : tending to prevar-
